Exhibit 10.5
Execution Original







--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF MAY 31, 2016


AMONG


CARGO AIRCRAFT MANAGEMENT, INC.,
AS BORROWER,


AIR TRANSPORT SERVICES GROUP, INC.,


THE LENDERS FROM TIME TO TIME PARTY HERETO,


SUNTRUST BANK,
AS ADMINISTRATIVE AGENT,


REGIONS BANK
AND
JPMORGAN CHASE BANK, N.A.


AS SYNDICATION AGENTS


AND


BANK OF AMERICA, N.A.,
AS DOCUMENTATION AGENT





--------------------------------------------------------------------------------





SUNTRUST ROBINSON HUMPHREY, INC.,
REGIONS CAPITAL MARKETS, a Division of Regions Bank,
and
J.P. MORGAN SECURITIES LLC


as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------









LEGAL02/36314436v8

--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
Section 1
Definitions and Rules of Interpretation.    1

Section 1.1
Definitions    1

Section 1.2
Rules of Interpretation    29

Section 2
Amount and Terms of Credit.    30

Section 2.1
Commitment    30

Section 2.2
Minimum Borrowing Amounts, etc.    32

Section 2.3
Notice of Borrowing    32

Section 2.4
Disbursement of Funds    33

Section 2.5
Evidence of Indebtedness    33

Section 2.6
Conversions/Continuations    34

Section 2.7
Pro Rata Borrowings    35

Section 2.8
Interest    35

Section 2.9
Interest Periods    36

Section 2.10
[Reserved]    36

Section 2.11
Compensation    37

Section 2.12
Mitigation of Obligations    37

Section 2.13
Replacement of Lenders    37

Section 2.14
Incremental Facility    38

Section 2.15
Defaulting Lenders    40

Section 2.16
Extension of Final Maturity Date    44

Section 2.17
Inability to Determine Interest Rates.    47

Section 2.18
Illegality.    47

Section 2.19
Increased Costs.    48

Section 3
Letters of Credit.    49

Section 3.1
Letters of Credit    49

Section 3.2
Notices of Issuance    49

Section 3.3
Issuance of Letters of Credit    50

Section 3.4
Letter of Credit Disbursement/Reimbursement Obligation    50

Section 3.5
Lenders’ Participation Obligations    50

Section 3.6
Obligation to Pay Interest    51

Section 3.7
Cash Collateral    51

Section 3.8
Letter of Credit Reporting    52

Section 3.9
Unconditional Obligation to Reimburse    52

Section 3.10
Law Governing Letters of Credit    53

Section 4
Fees; Commitments.    53

Section 4.1
Fees    53

Section 4.2
Voluntary Reduction of Commitments    54

Section 4.3
Commitment Terminations    54

Section 5
Payments.    55

Section 5.1
Voluntary Prepayments    55

Section 5.2
Mandatory Prepayments.    55



LEGAL02/36314436v8

--------------------------------------------------------------------------------

Page


Section 5.3
Method and Place of Payment    57

Section 5.4
Taxes.    58

Section 6
Conditions Precedent.    62

Section 6.1
Conditions Precedent to Closing Date    62

Section 6.2
Conditions Precedent to All Credit Events    64

Section 6.3
Effect of Amendment and Restatement    65

Section 7
Representations and Warranties.    66

Section 7.1
Corporate Status; Compliance with Law    66

Section 7.2
Power and Authority    66

Section 7.3
No Violation    67

Section 7.4
Litigation    67

Section 7.5
Use of Proceeds; Margin Regulations    67

Section 7.6
Governmental Approvals    67

Section 7.7
Investment Company Act    67

Section 7.8
True and Complete Disclosure    68

Section 7.9
Financial Condition; Financial Statements    68

Section 7.10
Security Interests    69

Section 7.11
Tax Returns and Payments    69

Section 7.12
Compliance with ERISA    69

Section 7.13
Subsidiaries    70

Section 7.14
Intellectual Property    70

Section 7.15
Pollution and Other Regulations    71

Section 7.16
Properties    71

Section 7.17
Labor Matters    71

Section 7.18
No Default    71

Section 7.19
No Material Adverse Change    71

Section 7.20
Insurance    71

Section 7.21
Accounts    72

Section 7.22
Material Contracts    72

Section 7.23
Indebtedness    72

Section 7.24
OFAC    72

Section 7.25
Patriot Act    72

Section 7.26
Anti-Corruption Laws and Sanctions.    72

Section 7.27
Aircraft    73

Section 8
Affirmative Covenants    73

Section 8.1
Information Covenants    73

Section 8.2
Books, Records and Inspections    76

Section 8.3
Maintenance of Insurance    76

Section 8.4
Payment of Taxes    76

Section 8.5
Franchises    77

Section 8.6
Compliance with Contractual Obligations and Laws, Statutes, etc.    77

Section 8.7
Maintain Property    77

Section 8.8
Environmental Laws    77

Section 8.9
Use of Proceeds    78

Section 8.10
Collateral Pool; Release of Aircraft; Additional Guarantees    78

Section 8.11
Hedging Transactions    79



ii

--------------------------------------------------------------------------------

Page


Section 8.12
Aircraft Appraisals    80

Section 8.13
Post Closing Covenant    80

Section 8.14
Further Assurances    80

Section 9
Negative Covenants    81

Section 9.1
Changes in Business    81

Section 9.2
Consolidation, Merger, Sale of Assets, etc.    81

Section 9.3
Liens    81

Section 9.4
Indebtedness    82

Section 9.5
Advances, Investments and Loans    83

Section 9.6
Amendments to Documents, etc.    84

Section 9.7
Dividends, Restrictive Agreements.    84

Section 9.8
Transactions with Affiliates    85

Section 9.9
Sales and Leasebacks    86

Section 9.10
Changes in Fiscal Periods    86

Section 9.11
Activities of Holdings    86

Section 9.12
Fixed Charge Coverage Ratio    86

Section 9.13
Total Leverage Ratio    86

Section 9.14
Collateral Ratios    86

Section 9.15
Minimum Collateral.    87

Section 9.16
Government Regulation.    87

Section 10
Events of Default.    87

Section 10.1
Payments    87

Section 10.2
Representations etc.    87

Section 10.3
Covenants    87

Section 10.4
Default Under Other Agreements    88

Section 10.5
Bankruptcy, etc.    88

Section 10.6
ERISA    88

Section 10.7
Credit Documents    89

Section 10.8
Restraint of Business    89

Section 10.9
Loss of Authority    89

Section 10.10
Hedging Obligations    89

Section 10.11
Judgments    89

Section 10.12
Certified Air Carrier Status    90

Section 10.13
Change in Control    90

Section 10.14
Application of Proceeds from Collateral    90

Section 11
The Administrative Agent.    91

Section 11.1
Appointment    91

Section 11.2
Delegation of Duties    92

Section 11.3
Exculpatory Provisions    92

Section 11.4
Reliance by Administrative Agent    92

Section 11.5
Notice of Default    93

Section 11.6
Non-Reliance on Administrative Agent and Other Lenders    93

Section 11.7
Indemnification    94

Section 11.8
The Administrative Agent and Joint Lead Arrangers in their Individual
Capacity    94

Section 11.9
Successor Administrative Agent    94



iii

--------------------------------------------------------------------------------

Page


Section 11.10
Withholding Tax    94

Section 11.11
Administrative Agent May File Proofs of Claim    95

Section 11.12
Authorization to Execute Other Credit Documents    95

Section 11.13
Collateral and Guaranty Matters    96

Section 11.14
Right to Realize on Collateral and Enforce Guarantee    96

Section 11.15
Secured Bank Product Obligations and Hedging Obligations    96

Section 12
Miscellaneous.    97

Section 12.1
Payment of Expenses, etc.    97

Section 12.2
Right of Setoff    98

Section 12.3
Notices.    98

Section 12.4
Successors and Assigns.    102

Section 12.5
No Waiver; Remedies Cumulative    107

Section 12.6
Payments Pro Rata    107

Section 12.7
Calculations; Computations    108

Section 12.8
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial    108

Section 12.9
Counterparts    109

Section 12.10
Effectiveness    109

Section 12.11
Headings    110

Section 12.12
Amendment or Waiver    110

Section 12.13
Survival    112

Section 12.14
Domicile of Loans    112

Section 12.15
USA Patriot Act    112

Section 12.16
Confidentiality    113

Section 12.17
Release of Liens and Guarantees    113

Section 12.18
Integration    113

Section 12.19
Acknowledgments    113

Section 12.20
Interest Rate Limitation    114

Section 12.21
Independence of Covenants    115

Section 12.22
No Advisory or Fiduciary Relationship    115

Section 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.    115







iv

--------------------------------------------------------------------------------






ANNEXES:
1.1A    Revolving Commitments, Outstanding Principal Balance of Term Loans and
Addresses
1.1B    Existing Aircraft Liens
3.1    Existing Letters of Credit
7.3    No Violation
7.11    Taxes
7.13    Subsidiaries
7.15    Environmental Matters
7.20    Insurance
8.10    Closing Date Collateral Pool
9.4(c)    Existing Indebtedness
9.5(d)    Existing Investments
9.8    Affiliate Transactions




EXHIBITS:
A    Form of Notice of Borrowing
B-1    Form of Term Note
B-2    Form of Revolving Note
C    Form of Assignment and Acceptance
D [1-4]    Form of Tax Certificates
E-1
Form of Opinion of Vorys, Sater, Seymour and Pease LLP, counsel to Holdings and
its     Subsidiaries

E-2
Form of Opinion of W. Joseph Payne, Esq., Chief Legal Officer of Holdings and
General Counsel to the Borrower and all Subsidiaries

E-3
Form of Opinion of Greenberg Traurig, P.A., special Florida counsel to the
Borrower and     certain of the Guarantors

E-4
Form of Opinion of Fennemore Craig, P.C., special Nevada counsel to Air
Transport International Limited Liability Company

F    Form of Closing Certificate
G    Form of Amended and Restated Guarantee and Collateral Agreement
H    Form of Solvency Certificate
I    Form of Compliance Certificate






LEGAL02/36314436v8

--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 31, 2016, among
CARGO AIRCRAFT MANAGEMENT, INC., a Florida corporation (“Borrower”), AIR
TRANSPORT SERVICES GROUP, INC., a Delaware corporation (“Holdings”), the lending
and other financial institutions listed from time to time on Annex 1.1A hereto
(each a “Lender” and, collectively, the “Lenders”) and SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, all capitalized terms used herein and defined in
Section 1 are used herein as so defined.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Lenders and SunTrust Bank as Administrative
Agent are parties to that certain Credit Agreement, dated as of May 9, 2011 (as
amended, supplemented or otherwise modified from time to time immediately prior
to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement to (a) extend each of the Revolving Facility Final
Maturity Date and the Term Facility Final Maturity Date for a period of one
additional year; (b) increase the Revolving Commitments in an aggregate
principal amount of $100,000,000; (c) increase in the maximum amount of
Incremental Commitments that are permitted under Section 2.14 of the Existing
Credit Agreement to $100,000,000; and (d) modify the Existing Credit Agreement
in certain other respects; and subject to the terms and conditions of this
Agreement, the Administrative Agent, the Lenders, the Letter of Credit Issuer
and the Swingline Lender, to the extent of their respective Commitments, are
willing to do so;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
Section 1DEFINITIONS AND RULES OF INTERPRETATION.
Section 1.1    Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires.
“Adjustment Date” shall be as defined in the Applicable Margin.
“Administrative Agent” shall have the meaning provided in the introductory
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 11.9.
“Affiliate” shall mean, as to any Person, (a) any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or (b) any Person who is a director, officer, shareholder,
member or partner (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in the preceding clause (a). For purposes of this
definition, “control” of a Person shall mean the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.


LEGAL02/36314436v8

--------------------------------------------------------------------------------





“Agreement” shall mean this Credit Agreement.
“Aircraft” shall mean all aircraft of the Borrower and/or its Affiliates now or
hereafter owned, leased or used in their business for the transportation of
passengers and/or cargo and all related components, parts and property used in
the operation of the aircraft which are attached to, connected with or located
on such aircraft (including, without limitation, all Engines installed on an
Aircraft, all Records related to such Aircraft, and all galleys, seats,
instruments, avionics, electronics, equipment, parts, attachments, APUs and
accessories).
“Aircraft Appraisal” shall mean an appraisal of Holdings’ and its Subsidiaries
fleet of Boeing 757 and 767 Aircraft, as well as any other type of Aircraft that
the Borrower determines to include in the Collateral Pool, conducted by an
independent, third party appraiser acceptable to the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent. Except
as otherwise agreed between the Borrower and Administrative Agent from time to
time, the form and substance of all Aircraft Appraisals shall be consistent with
the Aircraft Appraisal prepared and delivered to the Administrative Agent
immediately prior to the Closing Date pursuant to the Existing Credit Agreement.
“Anniversary Date" shall mean the anniversary of the Closing Date as it occurs
each year until the applicable Final Maturity Date.
“Anticipated Reinvestment Amount” shall mean, with respect to any Reinvestment
Election, the amount specified in the Reinvestment Notice delivered by the
Borrower in connection therewith as the amount of the Net Cash Proceeds from the
related Asset Sale or Recovery Event that the Borrower intends to use to
purchase, construct, convert, improve or otherwise acquire Reinvestment Assets.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” shall mean, for each Type and Class of Loan, the rate per
annum set forth under the relevant column heading and opposite the relevant
category below:
Level
Total Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Commitment Fee for Revolver
I
Greater than or equal to 2.50x
2.25%
1.25%
0.35%
II
Less than 2.50x but greater than or equal to 2.00x
2.00%
1.00%
0.30%
III
Less than 2.00x but greater than or equal to 1.50x
1.75%
0.75%
0.25%



- 2 -



--------------------------------------------------------------------------------





Level
Total Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Commitment Fee for Revolver
IV
Less than 1.50x but greater than or equal to 1.00x
1.50%
0.50%
0.20%
V
Less than 1.00x
1.25%
0.25%
0.20%



For the purposes hereof, changes in the Applicable Margin resulting from changes
in the Total Leverage Ratio shall become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 8.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph; provided, that
the foregoing is subject in all events to the last paragraph of Section 8.1(c).
If any financial statements referred to above are not delivered within the time
periods specified in Section 8.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the table above shall apply. Each
determination of the Total Leverage Ratio pursuant to the above table shall be
made in a manner consistent with the determination thereof pursuant to Section
9.13. Notwithstanding the foregoing, the Applicable Margin from the Closing Date
until the third Business Day after the Borrower delivers the required financial
statements under Section 8.1 for the Fiscal Quarter ending June 30, 2016 shall
be at Level III.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“APU” shall mean any auxiliary power unit currently installed on any Aircraft,
together with any and all parts incorporated in or installed on or attached to
any such auxiliary power unit and any and all parts removed therefrom so long as
title thereto shall remain vested in Holdings or its Subsidiaries after removal
from any such auxiliary power unit. 
“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset or property constituting Collateral to any Person other than
another Credit Party.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C or any other form approved by the Administrative Agent.
“Authorized Officer” shall mean, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.


- 3 -



--------------------------------------------------------------------------------





“Aviation Authority” shall mean, with respect to any Aircraft or Engine, the FAA
or (if the jurisdiction of registration of such Aircraft or Engine ceases to be
the United States of America) the authority and/or Governmental Authority which,
under the laws of the jurisdiction of registration, from time to time (i) has
control or supervision of civil aviation, or (ii) has jurisdiction over
registration, airworthiness or operation of such Aircraft or Engine.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Credit Party to any Lender-Related Bank Product Provider
arising with respect to any Bank Products.
“Bank Products” shall mean any of the following services provided to any Credit
Party by any Lender-Related Bank Product Provider: (a) any treasury or other
cash management services, including deposit accounts, automated clearing house
(ACH) origination and other funds transfer, depository (including cash vault and
check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
“Bankruptcy Code” shall have the meaning provided in Section 10.5.
“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% per annum and (c) the Eurodollar Rate
determined on a daily basis for an Interest Period of 1 month plus 1.00%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in Atlanta, Georgia (it being understood that
such prime rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer), and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.
“Borrower” shall have the meaning provided in the introductory paragraph of this
Agreement.


- 4 -



--------------------------------------------------------------------------------





“Borrowing” shall mean the incurrence of one Type of Loan pursuant to a single
Facility by the Borrower from all of the Lenders having Commitments with respect
to such Facility on a pro rata basis on a given date (or resulting from
conversions on a given date), having in the case of Eurodollar Rate Loans the
same Interest Period; provided that Base Rate Loans incurred pursuant to Section
2.17 and/or Section 2.18 shall be considered part of any related Borrowing of
Eurodollar Rate Loans.
“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in Atlanta, Georgia or the City of New York a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Rate Loans, any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the interbank Eurodollar
market.
“CMI Service Agreement” shall mean the Amended and Restated Air Transportation
Services Agreement, dated January 14, 2015, between DHL Network Operations
(USA), Inc., ABX Air, Inc. and Borrower.
“Cape Town Convention” shall mean the Convention on International Interests in
Mobile Equipment, and its Protocol on Matters Specific to Aircraft Equipment.
“Capital Lease” as applied to any Person shall mean any lease of (or arrangement
conveying the right to use) any property (whether real, personal or mixed) by
that Person as lessee which, in conformity with GAAP (subject to changes in GAAP
as provided in Section 12.7), is classified and accounted for as a capital lease
on the balance sheet of that Person.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of Holdings and its Subsidiaries, in each case, taken at the amount thereof
accounted for as liabilities in accordance with GAAP.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars (in amounts, unless otherwise specified herein,
equal to 100% of such obligations), with a depository institution, and pursuant
to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the cash proceeds of such cash collateral.
“Cash Equivalents” shall mean (i) direct obligations of the United States or any
agency thereof with the full faith and credit of the United States government,
or obligations guaranteed by the United States government or any agency thereof
with the full faith and credit of the United States government, and for Foreign
Subsidiaries, direct obligations of the government of the country in which such
Foreign Subsidiary is located or any agency thereof with the full faith and
credit of the United States government, or obligations guaranteed by such
foreign government or any agency thereof with


- 5 -



--------------------------------------------------------------------------------





the full faith and credit of the United States government, (ii) time deposits,
including certificates of deposit, repurchase agreements, bankers acceptances
and Eurodollar time deposits issued by any office of any bank or trust company,
provided in each case that such investment matures within one year from the date
of acquisition thereof, (iii) demand deposits made in the Ordinary Course of
Business, (iv) commercial paper rated in either of the two highest grades by a
nationally recognized credit rating agency, (v) money market funds whose
investments consist substantially of the foregoing, and (vi) any security rated
at least A3 by Moody’s or A- by Standard & Poor’s with a maximum maturity of 18
months and an average maturity for all such securities of not more than 12
months.
“Cash Proceeds” shall mean, with respect to any Asset Sale or any Recovery
Event, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise issued in connection with such Asset Sale or
Recovery Event, other than the portion of such deferred payment constituting
interest, but only as and when so received) received by any Credit Party from
such Asset Sale or Recovery Event.
“Certified Air Carrier” shall mean, as to any Person, an air carrier holding a
certificate issued by the FAA pursuant to Section 44705 of Title 49 of the
United States Code or any other Federal aviation laws.
“Change in Control” shall mean, at any time, (i) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended (the “1934 Act”)) (a) shall have acquired, directly or indirectly,
beneficial or record ownership (within the meaning of Rule 13d-3 under the 1934
Act) of 30% or more on a fully diluted basis of the total voting power
represented by the Capital Stock of Holdings or (b) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Holdings (other than pursuant to
proxies solicited by the board of directors of Holdings in connection with an
election of directors); (ii) Holdings shall cease to beneficially own (as
defined in Rule 13d-3 under the 1934 Act) 100% on a fully diluted basis of the
Capital Stock of the Borrower; or (iii) during any period of 24 consecutive
months, a majority of the members of the board of directors of Holdings cease to
be composed of individuals who are Continuing Directors (as defined below). For
purposes of this definition, “Continuing Director” shall mean, with respect to
any period, any individuals (A) who were members of the board of directors of
Holdings on the first day of such period, (B) whose election or nomination to
that board was approved by individuals referred to in clause (A) above
constituting at the time of such election or nomination at least a majority of
that board, or (C) whose election or nomination to that board was approved by
individuals referred to in clauses (A) and (B) above constituting at the time of
such election or nomination at least a majority of that board.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its applicable lending office)
or the Letter of Credit Issuer (or, for purposes of Section 2.19(b), by the
Parent Company of such Lender or the Letter of Credit Issuer, if applicable)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that for purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act


- 6 -



--------------------------------------------------------------------------------





and all requests, rules, guidelines or directives in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.
“Closing Date” shall have the meaning provided in Section 12.10.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.
“Collateral” shall mean the Aircraft of the Credit Parties included in the
Collateral Pool, upon which a Lien is purported to be created by any Security
Document.
“Collateral Pool” shall consist of each Qualified Aircraft admitted to the
Collateral Pool pursuant to Section 8.10(a) or (b). An Aircraft shall be
excluded from the determinations of the Collateral Pool (a) at any time such
Aircraft ceases to be a Qualified Aircraft or (b) the Administrative Agent shall
cease to hold a valid, perfected and first priority Lien in such Aircraft.
“Collateral to Outstanding Loan Ratio” shall mean, at any time of determination,
the ratio of (a) the aggregate appraised value of the Qualified Aircraft
included in the Collateral Pool, as reasonably determined by the Administrative
Agent by reference to the most recent Aircraft Appraisal delivered to the
Administrative Agent to (b) the sum of (i) the aggregate Revolving Credit
Exposure of all Lenders at the time of determination plus (ii) the outstanding
principal amount of the Term Loans at the time of determination.
“Collateral to Total Exposure Ratio” shall mean, at any time of determination,
the ratio of (a) the aggregate appraised value of the Qualified Aircraft
included in the Collateral Pool, as reasonably determined by the Administrative
Agent by reference to the most recent Aircraft Appraisal delivered to the
Administrative Agent to (b) the sum of (i) the Revolving Commitments of all
Lenders at the time of determination plus (ii) the outstanding principal amount
of the Term Loans at the time of determination.
“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Commitment.
“Commitment Fee for Revolver” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate for Revolver” shall mean 0.25% per annum; provided that
commencing with the date of delivery of financial statements pursuant to Section
8.1(b) for the Fiscal Quarter of Holdings ended June 30, 2016, the Commitment
Fee Rate for Revolver shall be calculated in accordance with the Applicable
Margin.


- 7 -



--------------------------------------------------------------------------------





“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Compliance Certificate” shall have the meaning provided in Section 8.1(c).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income of
such Person for such period plus, without duplication and to the extent
reflected as a deduction in the statement of such Consolidated Net Income for
such period, the sum of (i) total income tax expense during such period, plus
(ii) Consolidated Interest Expense during such period, plus (iii) depreciation
and amortization expense, plus (iv) amortization of intangibles (including, but
not limited to, goodwill), plus (v) any non-recurring expenses incurred in
connection with the closing of this Agreement, plus (vi) non-cash expense items
related to the issuance of warrants, plus (vii) any extraordinary expenses or
losses, and (viii) minus any extraordinary income or gains (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains or losses on the sales of assets
outside of the Ordinary Course of Business); provided, that, for purposes of
calculating compliance with the financial covenants set forth in Section 9.12
and Section 9.13, to the extent that during such period any Credit Party shall
have made an Investment of the type described in clause (i) or (ii) of such
definition that is permitted under the Credit Agreement, or any sale, transfer
or other disposition of any Person, business, property or assets, Consolidated
EBITDA shall be calculated on a Pro Forma Basis with respect to such Person,
business, property or assets so acquired or disposed of.
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense to the extent paid
in cash during such period, (ii) scheduled payments of principal on Consolidated
Total Debt during such period (excluding any voluntary prepayment made pursuant
to Section 5.1) and (iii) Dividends paid during such period.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense determined in accordance with GAAP (including that attributable to
Capital Leases in accordance with GAAP) of Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing.
“Consolidated Net Income” shall mean for any period, the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded (i) the income (or loss) of any Person in which any other
Person has a joint interest, in each case except to the extent of the amount of
dividends or other distributions actually received by Holdings or any of its
Subsidiaries from such Person during such period, (ii) the income of any
Subsidiary of Holdings (other than a Credit Party) to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary and (iii) the income
statement effect of FASB 52 foreign currency gains and losses.


- 8 -



--------------------------------------------------------------------------------





“Consolidated Total Debt” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Holdings and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.
“Contingent Obligations” shall mean as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the Ordinary Course of Business. The amount of any
Contingent Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Contingent Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Contractual Obligation” shall mean, as to any Person, any provision of any
Capital Stock issued by such Person or of any agreement, lease, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.
“Credit Documents” shall mean this Agreement, the Notes, the Security Documents
and all applications, agreements and instruments relating to the Letters of
Credit but excluding the Letters of Credit.
“Credit Event” shall mean and include the making of a Loan or the issuance of a
Letter of Credit.
“Credit Party” shall mean the Borrower, Holdings and each Subsidiary Guarantor.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.


- 9 -



--------------------------------------------------------------------------------





“Defaulting Lender” shall mean, subject to Section 2.15(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit
Issuer, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Letter of Credit
Issuer or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action (as
defined in Section 12.23); provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower, the Letter of Credit Issuer, the
Swingline Lender and each Lender.
“Disqualified Institution” means any Person identified by name in writing to the
Administrative Agent from time to time after the Closing Date in accordance with
the terms hereof, to the extent such Person is a competitor or is an Affiliate
of a competitor of Holdings or its Subsidiaries, which designation shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans or Commitments.
“Dividends” shall have the meaning provided in Section 9.7.
“Dollars” and “$” shall mean dollars in lawful currency of the United States.
“Domestic Subsidiary” shall mean each Subsidiary of Holdings other than a
Foreign Subsidiary.


- 10 -



--------------------------------------------------------------------------------





“DOT” shall mean the United States Department of Transportation, and any
successor or replacement Governmental Authority having the same or similar
authority and responsibilities.
“Electronic System” shall mean any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Letter of Credit Issuer and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
“Engines” shall mean goods of Holdings or its Subsidiaries consisting of
aircraft engines having 1750 pounds of thrust or 550 or more rated takeoff
horsepower which are owned by Holdings or its Subsidiaries and used in
connection with the operation of their Aircraft, whether now owned or hereafter
acquired and wherever located, and all related components, parts and other
property used in the operation of the aircraft engines which are incorporated
into such aircraft engines.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any written approval given, under
any such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising from alleged injury or threat of injury to health,
safety or the environment, in each case in this clause (b) resulting from
Hazardous Materials.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law in each
case as amended, including any judicial or administrative order, consent decree
or judgment, relating to the environment, or the use, generation, release or
disposal of, or exposure to, Hazardous Materials, including, without limitation,
the Comprehensive Environmental Response Compensation, and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §6901 et. seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§ 2701 et seq. and any applicable state and local or foreign counterparts or
equivalents.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the Closing Date and any subsequent
provisions of ERISA, amendatory thereof, supplemental thereto or substituted
therefor.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.


- 11 -



--------------------------------------------------------------------------------





“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.
“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Rate Loan, (i) the rate per annum equal to the London interbank
offered rate for deposits in Dollars appearing on Reuters screen page LIBOR 01
(or on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that (x) if the rate referred to in clause (i) is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement
and (y) if the rate referred to in clause (i) above is not available at any such
time for any reason, then the rate referred to in clause (i) shall instead be
the interest rate per annum, as determined by the Administrative Agent, to be
the arithmetic average of the rates per annum at which deposits in


- 12 -



--------------------------------------------------------------------------------





Dollars in an amount equal to the amount of such Eurodollar Rate Loan are
offered by major banks in the London interbank market to the Administrative
Agent at approximately 11:00 A.M. (London time), two (2) Business Days prior to
the first day of such Interest Period (and if such offered rate referred to in
this clause (y) is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement).
“Eurodollar Rate Loan” shall mean a Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
“Event of Default” shall have the meaning provided in Section 10.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.13) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.4, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.4 and (d) any
U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall having the meaning given such term in the
first WHEREAS clause hereof.
“Existing Letters of Credit” shall mean the letters of credit issued and
outstanding under the Existing Credit Agreement as set forth on Annex 3.1.
“FAA” shall mean the Federal Aviation Administration of the United States
Department of Transportation, and any successor or replacement Governmental
Authority having the same or similar authority and responsibilities.


- 13 -



--------------------------------------------------------------------------------





“Facility” shall mean any of the credit facilities established under this
Agreement, i.e., the Term Facility, the Revolving Facility, the Swingline
Facility or the Incremental Facility.
“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the chief financial
officer or board of directors (or similar governing body) of the Person required
to make such determination.
“FARs” shall mean the Federal Aviation Regulations and any Special Federal
Aviation Regulations (Title 14 C.F.R. Part 1 et seq.), together with all
successor regulations thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future Treasury
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“Final Maturity Date” shall mean the collective reference to the Term Facility
Final Maturity Date and the Revolving Facility Final Maturity Date.
“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
“Fiscal Year” shall mean the fiscal year of Holdings and its Subsidiaries ending
on December 31 of each calendar year.
“Fixed Charge Coverage Ratio” shall mean the ratio as of the last day of any
Fiscal Quarter of (a) (i) Consolidated EBITDA of Holdings and its Subsidiaries
for the Test Period of determination minus (ii) Maintenance Capital Expenditures
of Holdings and its Subsidiaries made during such Test Period minus (iii) income
taxes paid by Holdings and its Subsidiaries in cash during such period to (b)
Consolidated Fixed Charges of Holdings and its Subsidiaries for such Test
Period.
“Foreign Subsidiary” shall mean each Subsidiary of Holdings (other than the
Borrower) incorporated or organized in a jurisdiction other than the United
States, the District of Columbia or any state or territory thereof.
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession, as in effect from time to time; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 9, including defined terms as used therein, are subject (to the
extent provided therein) to Section 12.7.
“Governmental Authority” shall mean any nation or government (whether foreign or
domestic), any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.


- 14 -



--------------------------------------------------------------------------------





“Guarantee and Collateral Agreement” shall have the meaning set forth in Section
6.1(g).
“Guaranties” shall mean the guaranties provided by Holdings and the Subsidiary
Guarantors pursuant to the Guarantee and Collateral Agreement, and “Guaranty”
shall mean the guaranty provided by any one of the Guarantors pursuant to the
Guarantee and Collateral Agreement.
“Guarantor” shall mean each of Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment containing
polychlorinated biphenyls, and radon gas and (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law.
“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


- 15 -



--------------------------------------------------------------------------------





“Holdings” shall have the meaning provided in the introductory paragraph of this
Agreement.
“ICA” shall have the meaning provided in Section 7.7.
“Incremental Commitments” shall have the meaning provided in Section 2.14(a).
“Incremental Commitments Effective Date” shall have the meaning provided in
Section 2.14(d).
“Incremental Facility” shall mean the Facility evidenced by the Incremental
Commitments, if any.
“Incremental Facility Amendment” shall have the meaning provided in Section
2.14(c).
“Incremental Lender” shall have the meaning provided in Section 2.14(c).
“Incremental Revolving Commitment” shall have the meaning provided in Section
2.14(a).
“Incremental Revolving Lender” shall have the meaning provided in Section
2.14(e).
“Incremental Term Commitment” shall have the meaning provided in Section
2.14(a).
“Incremental Term Loan Tranche” shall have the meaning provided in Section
2.14(b).
“Incremental Term Loans” shall have the meaning provided in Section 2.14(b).
“Indebtedness” of any Person shall mean without duplication (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the Ordinary Course of Business of such Person; provided, that trade
payables overdue by more than 120 days shall be included in this definition) and
all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Capitalized Lease Obligations of such Person,
(e) all obligations, contingent or otherwise, of such Person as an account party
to reimburse any bank or other Person under acceptance, letter of credit or
similar facilities, (f) all obligations of such Person to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person other
than such repurchases from present or former directors, officers or employees
made pursuant to stock option agreements, (g) all Contingent Obligations of such
Person, (h) off-balance sheet liability retained in connection with asset
securitization programs, “synthetic leases” (meaning any lease of goods or other
property, whether real or personal, which is treated as an operating lease under
GAAP and as a loan or financing for U.S. income tax purposes), sale and
leaseback transactions or other similar obligations arising with respect to any
other transaction but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries, (i) every obligation of any
other third Person secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or other assets (including, without limitation, accounts and contract rights) of
such Person, even though such Person has not assumed or become liable for the
payment or performance of such


- 16 -



--------------------------------------------------------------------------------





obligation and (j) all obligations of such Person in respect of Hedging
Obligations (after giving effect to any applicable netting provisions under the
applicable Hedging Transaction); for the avoidance of doubt, clause (j) shall
not include any underlying notional amounts. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (1) any obligation under clause (i) shall be the
lesser of (a) the amount of the applicable obligation and (b) the Fair Market
Value of the property to which such obligation relates, (2) any Indebtedness,
issued at a price that is less than the principal amount at maturity thereof,
shall be the accreted value at such time of determination, (3) any Capitalized
Lease Obligation shall be the amount that is required to be capitalized in
accordance with GAAP, (4) any “synthetic lease” under clause (h) shall be the
stipulated loss value, termination value or other equivalent amount, (5) any
Hedging Obligation shall be the Hedge Termination Value of such Hedging
Obligation, whether or not an event of default or an early termination event has
in fact occurred, and (6) any Contingent Obligation shall be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guaranty or other contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Interest Period” with respect to any Loan shall mean the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Investment” shall mean (i) any direct or indirect purchase or other acquisition
of, or of a beneficial interest in, any Capital Stock of any other Person;
(ii) any direct or indirect purchase or other acquisition (in one transaction or
in a series of transactions) of all or substantially all the assets or property
of another Person or assets consisting of a business unit, line of business or
division of such Person; (iii) any direct or indirect loan, advance or capital
contribution to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the Ordinary Course of Business; and (iv) any
direct or indirect guaranty of Indebtedness of any other Person. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write‑ups, write‑downs or write‑offs with respect to such Investment.
“Joint Lead Arrangers” shall mean each of SunTrust Robinson Humphrey, Inc.,
Regions Capital Markets, a division of Regions Bank and J.P. Morgan Securities
LLC in their capacities as Joint Lead Arrangers and Joint Bookrunners.
“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of ground
or land.


- 17 -



--------------------------------------------------------------------------------





“Lender” shall have the meaning provided in the introductory paragraph of this
Agreement.
“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.
“Lender-Related Bank Product Provider” shall mean any Person that, at the time
it provides any Bank Product to any Credit Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Bank Product
Provider is SunTrust Bank and its Affiliates, has provided prior written notice
to the Administrative Agent which has been acknowledged by the Borrower of (x)
the existence of such Bank Product and (y) the maximum dollar amount of
obligations arising thereunder (the “Bank Product Amount”). In no event shall
any Lender-Related Bank Product Provider acting in such capacity be deemed a
Lender for purposes hereof to the extent of and as to Bank Products except that
each reference to the term “Lender” in Section 11 and Section 12.1(iv) shall be
deemed to include such Lender-Related Bank Product Provider and in no event
shall the approval of any such Person in its capacity as Lender-Related Bank
Product Provider be required in connection with the release or termination of
any security interest or Lien of the Administrative Agent. The Bank Product
Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Lender-Related Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists. For the avoidance of doubt, any such Person shall not constitute
a Lender-Related Bank Product Provider with respect to any Bank Products entered
into after the time such Person ceases to be a Lender or an Affiliate of Lender.
“Lender-Related Hedge Provider” shall mean, with respect to any Hedging
Transaction, any Person that, at the time it enters into such Hedging
Transaction with any Credit Party, (i) is a Lender or an Affiliate of a Lender
and (ii) except when the Lender-Related Hedge Provider is SunTrust Bank or any
of its Affiliates, has provided prior written notice to the Administrative Agent
which has been acknowledged by the Borrower of the existence of such Hedging
Transaction; provided that, for the avoidance of doubt, (x) any such Person
shall not constitute a Lender-Related Hedge Provider with respect to any Hedging
Transaction entered into after the time that such Person ceases to be a Lender
or an Affiliate of a Lender and (y) the notice and acknowledgment requirement
set forth in clause (ii) above shall not be required for any Hedging Transaction
entered into prior to the Closing Date so long as the other requirements of this
definition with respect to such Hedging Transaction are satisfied. In no event
shall any Lender-Related Hedge Provider acting in such capacity be deemed a
Lender for purposes hereof to the extent of and as to Hedging Obligations except
that each reference to the term “Lender” in Section 11 and Section 12.1(iv)
shall be deemed to include such Lender-Related Hedge Provider. In no event shall
the approval of any such Person in its capacity as Lender-Related Hedge Provider
be required in connection with the release or termination of any security
interest or Lien of the Administrative Agent.


- 18 -



--------------------------------------------------------------------------------





“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 3 by the Letter of Credit Issuer for the account of the Borrower
pursuant to the Letter of Credit Commitment and any Existing Letter of Credit.
“Letter of Credit Commitment” shall mean that portion of the Total Revolving
Commitments that may be used by the Borrower for the issuance of Letters of
Credit in an aggregate face amount not to exceed $75,000,000.
“Letter of Credit Disbursement” shall mean a payment made by the Letter of
Credit Issuer pursuant to a Letter of Credit.
“Letter of Credit Exposure” shall mean, with respect to any Lender, such
Lender’s Revolving Percentage of all Letter of Credit Outstandings at such time.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean and include SunTrust Bank.
“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
“Loan” shall have the meaning provided in Section 2.1.
“Maintenance Capital Expenditures” shall mean, for any period, expenditures
incurred by any Person to repair or maintain fixed assets, plant and equipment
during such period, which would be required to be capitalized on the balance
sheet of such Person in accordance with GAAP.
“Maintenance Requirements” shall mean, with respect to any Aircraft, Engine or
APU, all compliance requirements set forth in or under (i) all mandatory service
bulletins issued, supplied, or available by or through the manufacturer thereof,
(ii) all applicable airworthiness directives issued by the Aviation Authority
with respect thereto and (iii) the Aviation Authority approved maintenance
program with respect thereto.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).
“Material Adverse Effect” shall mean a material adverse effect on and/or
material adverse developments (including, without limitation, any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding) with respect to (i) the business operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings and its Subsidiaries
taken as a whole; (ii) a significant portion of the industry or business segment
in which Holdings and/or its Subsidiaries operate or rely upon if such effect or
development is reasonably likely to have a material adverse effect on Holdings
and its Subsidiaries taken as a whole; (iii) the ability of any Credit Party to
fully and timely perform its Obligations; (iv) the legality, validity, binding
effect or enforceability against


- 19 -



--------------------------------------------------------------------------------





a Credit Party of a Credit Document to which it is a party; or (v) the rights,
remedies and benefits available to, or conferred upon, the Administrative Agent,
any Lender or any Secured Party under any Credit Document.
“Material Agreement Default” shall mean, any event or condition that, with the
giving of notice, the lapse of time, the occurrence of any event or condition or
the failure to meet any standard or condition, or any of the foregoing together,
could be or become a default or event of default under any Material Contract
(including, without limitation, the CMI Service Agreement).
“Material Contract” shall mean, as of any date of determination, each contract,
agreement or arrangement (other than the Credit Documents) referenced in the
list of Material Contracts under the “Exhibits” section in Holdings’ most recent
Annual Report on Form 10-K and Holdings’ most recent Quarterly Report on Form
10-Q, in each case as filed with the SEC.
“Maximum Rate” shall have the meaning provided in Section 12.20.
“Minimum Borrowing Amount” shall mean (i) for Base Rate Loans, $100,000 or a
whole multiple of $100,000 in excess thereof and (ii) for Eurodollar Rate Loans,
$500,000 or a whole multiple of $100,000 in excess thereof.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Credit Document) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning or having an ownership
interest in, such asset.
“Net Cash Proceeds” shall mean, with respect to any Asset Sale or Recovery
Event, the Cash Proceeds resulting therefrom net of expenses of sale or recovery
(including, without limitation, reasonable and documented attorneys’,
accountants’, other advisors’ and banking and investment banking fees, and all
taxes paid or reasonably estimated to be payable, as a consequence of such Asset
Sale or Recovery Event and the payment of principal and interest of Indebtedness
secured by the asset which is the subject of the Asset Sale or Recovery Event
and required to be, and which is, repaid under the terms thereof as a result of
such Asset Sale or Recovery Event (other than any Lien in favor of the
Administrative Agent for the benefit of the Lenders)).
“Non-Consenting Lender” shall mean any Lender which has not consented to any
proposed amendment, modification, waiver or termination of the Credit Documents
pursuant to Section 12.12 requiring the consent of all affected Lenders in
respect of which the consent of the Required Lenders is obtained.
“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.
“Non-Extending Lender” shall have the meaning provided in Section 2.16(b).


- 20 -



--------------------------------------------------------------------------------





“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.
“Notes” shall be a collective reference to any promissory notes evidencing the
Loans.
“Notice of Borrowing” shall have the meaning provided in Section 2.3.
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.6.
“Notice Office” shall mean the office of the Administrative Agent at 303
Peachtree Street, 25th Floor, Atlanta, Georgia 30308, Attn: Agency Services or
such other office as the Administrative Agent may designate to the Borrower from
time to time.
“Obligations” shall mean (a) all amounts owing by the Credit Parties to the
Administrative Agent, the Letter of Credit Issuer, any Lender (including the
Swingline Lender) or the Joint Lead Arrangers pursuant to or in connection with
this Agreement or any other Credit Document or otherwise with respect to any
Loan or Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Letter of Credit Issuer and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement or any other Credit Document),
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
now existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Credit Party to any Lender-Related Hedge Provider, and
(c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, however, that
with respect to any Guarantor, the Obligations shall not include any Excluded
Swap Obligations.
“OFAC” shall mean U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
“Operational Control” shall mean the exercise of authority over initiating,
conducting or terminating a particular flight of an Aircraft.
“Ordinary Course of Business” shall mean, with respect to any Person, the
ordinary course of business consistent with past practices of such Person.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to,


- 21 -



--------------------------------------------------------------------------------





performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning provided in Section 12.4(d).
“Participant Register” shall have the meaning set forth in Section 12.4(e).
“Payment Office” shall mean the office of the Administrative Agent at SunTrust
Bank, 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other office
as the Administrative Agent may designate to the Borrower from time to time.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Liens” shall mean all Liens permitted pursuant to Section 9.3.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.
“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired under clause (i) or (ii) of the definition of “Investment”, to
the extent that such Investment is permitted under the Credit Agreement, the
inclusion as “Consolidated EBITDA” of the EBITDA (i.e. net income before
interest, taxes, depreciation and amortization) for such Person, business,
property or asset as if such Investment had been made on the first day of the
applicable period, based on historical results accounted for in accordance with
GAAP, and (ii) with respect to any Person, business, property or asset sold,
transferred or otherwise disposed of, the exclusion from “Consolidated EBITDA”
of the EBITDA (i.e. net income before interest, taxes, depreciation and
amortization) for such Person, business,


- 22 -



--------------------------------------------------------------------------------





property or asset so disposed of during such period as if such disposition had
been consummated on the first day of the applicable period, in accordance with
GAAP.
“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and Term Loan and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments) and Term Loans.
“Qualified Aircraft” means an Aircraft which satisfies all of the following
requirements: (a) such Aircraft is 100% owned by the Borrower and/or a
Guarantor; (b) such Aircraft is in compliance with all applicable Requirements
of Law; (c) such Aircraft is duly registered with the FAA or applicable Aviation
Authority; (d) the Borrower or the applicable Guarantor has obtained all
licenses, permits, authorizations, approvals and authority from the FAA, the
DOT, the TSA and each other applicable Governmental Authority necessary to
conduct its business as presently conducted, including, without limitation, a
certificate of airworthiness issued by the FAA or other Aviation Authority
covering such Aircraft; (e) the Borrower or the applicable Guarantor operates
and maintains, or causes to be operated and maintained, such Aircraft, in all
material respects, in a safe, skilled and competent manner and in accordance
with all applicable Requirements of Law, including, without limitation, noise,
environmental and emission standards and requirements, and including those of
the FAA, the DOT, the TSA and the airports served, and, except for Aircraft and
flights that are the subject of a dry lease or interchange arrangement, has
Operational Control of such Aircraft and provides qualified flight crews for
each flight made by such Aircraft in accordance with all applicable Requirements
of Law; and (f) such Aircraft is not subject to (i) any Lien that is prior to
the Lien in favor of the Administrative Agent for the benefit of the Secured
Parties (other than (x) Liens existing on the Closing Date with respect to the
Aircraft described on Annex1.1B and (y) Liens with respect to Aircraft so long
as such Liens on or with respect to such Aircraft are consented to by the
Administrative Agent in its sole discretion (which consent may be conditioned
upon the entering into of such subordination and/or intercreditor arrangements
as may be required by the Administrative Agent)) or (ii) a Negative Pledge.
“Qualified Aircraft to Loan Value Ratio” shall mean, at any time of
determination, the ratio of (a) the aggregate appraised value of all Qualified
Aircraft (without regard to whether such Qualified Aircraft are included in the
Collateral Pool), as reasonably determined by the Administrative Agent by
reference to the most recent Aircraft Appraisal delivered to the Administrative
Agent to (b) the sum of (i) the Revolving Commitments of all Lenders at the time
of determination plus (ii) the outstanding principal amount of the Term Loans at
the time of determination.


- 23 -



--------------------------------------------------------------------------------





“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) the Letter
of Credit Issuer, as applicable.
“Records” shall mean any and all logs, manuals, certificates and data and
inspection, modification, maintenance, engineering, technical, and overhaul
records (whether in written or electronic form) with respect to any Aircraft
required to be maintained by the Aviation Authority.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of Holdings and/or any of its Subsidiaries constituting Collateral.
“Register” shall have the meaning set forth in Section 12.4(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.4 for amounts drawn under
Letters of Credit.
“Reinvestment Assets” shall mean any replacement assets of a like kind to those
assets subject to the Asset Sale or Recovery Event giving rise to a Reinvestment
Election; provided, however, that (i) such replacement assets shall be employed
in the business of, and be owned by, Holdings and/or its Subsidiaries and (ii)
such replacement assets shall not be subject to any Liens.
“Reinvestment Election” shall have the meaning provided in Section 5.2(a)(ii).
“Reinvestment Notice” shall mean a written notice signed by an Authorized
Officer of the Borrower stating that the Borrower, in good faith, intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to purchase, construct or otherwise acquire Reinvestment
Assets as provided in Section 5.2(a)(ii).
“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Election, the amount, if any, on the Reinvestment Prepayment Date relating
thereto by which (a) the Anticipated Reinvestment Amount in respect of such
Reinvestment Election exceeds (b) the aggregate amount thereof expended by the
Borrower and its Subsidiaries to acquire Reinvestment Assets as provided in
Section 5.2.
“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Election, the earliest of (i) the date on which a Default or Event of Default
occurs following any such Reinvestment Election, (ii) the date occurring 180
days after such Reinvestment Election if the related reinvestment in
Reinvestment Assets has not been completed by such date and (iii) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, proceed with the purchase, construction or other acquisition of Reinvestment
Assets with the related Anticipated Reinvestment Amount.
“Reinvestment Test” shall be satisfied if no Default or Event of Default then
exists.


- 24 -



--------------------------------------------------------------------------------





“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Relief Fund” shall mean ABX Air Employee Catastrophic Relief Fund, an Ohio
non-profit corporation.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Term
Loans and Revolving Commitments (or, if after the Total Revolving Commitment has
been terminated, Total Revolving Extensions of Credit) constitute at least a
majority of the sum of (i) the total outstanding Term Loans of Non-Defaulting
Lenders and (ii) the Total Revolving Commitment less the aggregate Revolving
Commitments of Defaulting Lenders (or, if after the Total Revolving Commitment
has been terminated, the Total Revolving Extensions of Credit of Non-Defaulting
Lenders).
“Requirement of Law” shall mean, as to any Person or Aircraft, the Certificate
of Incorporation and By-Laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, including, with respect to any Aircraft, the
airworthiness certificate issued with respect to such Aircraft, the Cape Town
Convention, all FARs and special FARs, or the equivalent issued by an applicable
Aviation Authority other than the FAA, and airworthiness directives applicable
to such Aircraft.
“Revolving Commitment” shall mean, with respect to each Lender, (x) the amount
set forth opposite such Lender’s name in Annex 1.1A hereto directly below the
column entitled “Revolving Commitment”, as the same may be reduced from time to
time pursuant to Section 4.2, Section 4.3 and/or Section 10 or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 12.4.
“Revolving Commitment Increase” has the meaning given such term in Section 2.14.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
Letter of Credit Exposure and Swingline Exposure.
“Revolving Extensions of Credit” shall mean as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the Letter of Credit Outstandings then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
“Revolving Facility” shall mean the Facility evidenced by the Total Revolving
Commitment.


- 25 -



--------------------------------------------------------------------------------





“Revolving Facility Final Maturity Date” shall mean May 30, 2021, or such later
date to which the Revolving Facility Final Maturity Date may be extended
pursuant to the terms hereof or, if earlier, the date on which the Revolving
Commitments are terminated pursuant to Section 10 hereof.
“Revolving Lender” shall mean each Lender that has a Revolving Commitment or
that holds Revolving Loans.
“Revolving Loan” shall have the meaning provided in Section 2.1(b).
“Revolving Percentage” shall mean at any time for each Lender with a Revolving
Commitment, the percentage obtained by dividing such Lender’s Revolving
Commitment by the Total Revolving Commitment or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate amount of the Total Revolving Extensions of Credit
then outstanding.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” shall have the meaning provided in Section 8.1(j).
“Secured Parties” shall mean the Administrative Agent, the Lenders, the Letter
of Credit Issuer, the Lender-Related Hedge Providers and the Lender-Related Bank
Product Providers.
“Security Documents” shall mean the Guarantee and Collateral Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Credit Party under any Credit Document.
“Standard & Poor’s” shall mean Standard & Poor's Financial Services LLC, a
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.
“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met).
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening


- 26 -



--------------------------------------------------------------------------------





of any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries and (ii) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries,
has more than a 50% equity interest at the time. Unless otherwise expressly
provided, all references herein to “Subsidiary” shall mean a Subsidiary of
Holdings.
“Subsidiary Guarantor” shall mean any Domestic Subsidiary of Holdings (other
than the Borrower) which is a party to the Guarantee and Collateral Agreement;
provided that the Relief Fund shall not be a Subsidiary Guarantor.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean $5,000,000.
“Swingline Expiry Date” shall mean the date which is one Business Day prior to
the Revolving Facility Final Maturity Date.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Mandatory Borrowing or to purchase a participation in accordance with
Section 2.1(c), which shall equal such Lender’s Revolving Percentage of all
outstanding Swingline Loans.
“Swingline Facility” shall mean the Facility evidenced by the Swingline
Commitment.
“Swingline Lender” shall mean SunTrust Bank.
“Swingline Loan” shall have the meaning provided in Section 2.1(c).
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Facility” shall mean the Facility evidenced by the Term Loans.
“Term Facility Final Maturity Date” shall mean May 30, 2021, or such later date
to which the Term Facility Final Maturity Date may be extended pursuant to the
terms hereof or, if earlier, the date on which the Term Loans are declared
immediately due and payable pursuant to Section 10 hereof.
“Term Loan” shall have the meaning provided in Section 2.1(a).
“Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.2(a)(ii).
“Test Period” shall mean, at any time of determination, the four consecutive
Fiscal Quarters of Holdings (taken as one accounting period) then last ended.


- 27 -



--------------------------------------------------------------------------------





“Total Leverage Ratio” shall mean at any date the ratio of Consolidated Total
Debt of Holdings and its Subsidiaries at such date to Consolidated EBITDA of
Holdings and its Subsidiaries for the Test Period ending on or immediately
preceding such date.
“Total Revolving Commitment” shall mean the sum of the Revolving Commitments of
each of the Lenders.
“Total Revolving Commitment Excess Amount” shall have the meaning provided in
Section 5.2(a)(i).
“Total Revolving Extensions of Credit” shall mean at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Total Unutilized Revolving Commitment” shall mean, at any time, (i) the Total
Revolving Commitment at such time less (ii) the sum of the aggregate principal
amount of all Revolving Loans at such time plus the Letter of Credit
Outstandings at such time.
“TSA” shall mean the United States Transportation Security Administration, and
any successor or replacement Governmental Authority having the same or similar
authority and responsibilities.
“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or Eurodollar Rate Loan.
“UCC” shall mean the Uniform Commercial Code.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“Unpaid Drawing” shall mean any unreimbursed Letter of Credit Disbursement.
“Unutilized Commitment” for any Lender at any time shall mean the excess of
(i) the Revolving Commitment of such Lender over (ii) the sum of (x) the
aggregate outstanding principal amount of Revolving Loans made by such Lender
plus (y) an amount equal to such Lender’s Revolving Percentage, if any, of the
Letter of Credit Outstandings at such time; provided that solely for purposes of
calculating the Commitment Fee pursuant to Section 4.1(a), Swingline Loans shall
be deemed not to be outstanding.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
5.4(g)(ii)(B)(iii).
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Capital
Stock of such Subsidiary are, directly or indirectly, owned or controlled by
Holdings and/or one or more of its


- 28 -



--------------------------------------------------------------------------------





Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by applicable law to be owned by a Person other than Holdings
and/or one or more of its Wholly-Owned Subsidiaries).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any other Credit Party or the
Administrative Agent, as applicable.
“Written” or “in writing” shall mean any form of written communication or a
communication by facsimile transmission or electronic mail.
Section 1.2
    Rules of Interpretation. Any definition of or reference to any document,
instrument or agreement (including this Agreement) shall include such document,
instrument or agreement as amended, restated, modified or supplemented from time
to time in accordance with its terms and the terms of this Agreement.
(a)    The singular includes the plural and the plural includes the singular.
(b)    A reference to any law includes any amendment or modification to such
law.
(c)    A reference to any Person includes its permitted successors and permitted
assigns.
(d)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(e)    The words “include”, “includes” and “including” are not limiting. The
word “will” shall be construed to have the same meaning and effect as the word
“shall”. Reference to a particular “Section”, “Exhibit” or “Schedule” refers to
that section, exhibit or schedule of this Agreement unless otherwise indicated.
The words “herein”, “hereof”, “hereunder” and words of like import shall refer
to this Agreement as a whole and not to any particular section or subdivision of
this Agreement. Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
(f)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code, have the meanings assigned to them in
the Uniform Commercial Code of the relevant jurisdiction, with the term
“instrument” being that defined under Article 9 of the Uniform Commercial Code
of such jurisdiction.
(g)    This Agreement and the other Credit Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
(h)    To the extent that any of the representations and warranties contained in
Section 7 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse


- 29 -



--------------------------------------------------------------------------------





Effect”, the qualifier “in all material respects” contained in Section 6.2 and
the qualifier “in any material respect” contained in Section 10.2 shall not
apply.
(i)    Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein, such phrase shall mean
and refer to (x) the actual knowledge of the Authorized Officers of such Person,
or (y) the knowledge that such officers would have obtained if they had engaged
in good faith in the diligent performance of their duties, including the making
of such reasonable specific inquiries as may be necessary in the reasonable
credit judgment of such officers to ascertain the accuracy of the matter to
which such phrase relates.
(j)    This Agreement and the other Credit Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent's or
any Lender's involvement in the preparation of such documents.
(k)    Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts shall mean Dollars.
(l)    References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified as of the date of this
Agreement and from time to time thereafter to the extent not prohibited hereby
and in effect at any given time.
Section 2    AMOUNT AND TERMS OF CREDIT.
Section 2.1    Commitment. Subject to and upon the terms and conditions herein
set forth, each Lender severally agrees to make a loan or loans (each a “Loan”
and, collectively, the “Loans”) to the Borrower, which Loans shall be drawn, to
the extent such Lender has a Commitment under such Facility, under the Revolving
Facility, the Swingline Facility and the Incremental Facility, as set forth
below:
(a)    The parties hereto acknowledge and agree that Loans under the Term
Facility (each a “Term Loan” and, collectively, the “Term Loans”) were made
pursuant to “Term Commitments” under and as defined in the Existing Credit
Agreement prior to the Closing Date and such Term Loans shall be subject to
Section 6.3. The Borrower acknowledges and agrees that aggregate outstanding
principal amount of the Term Loans as of the Closing Date is $97,500,000 and the
outstanding principal amount of Term Loans held by each Lender as of the Closing
Date is set forth on Annex 1.1A opposite the name of such Lender. Once repaid,
Term Loans may not be reborrowed.
(b)    Loans under the Revolving Facility (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) (i) were made pursuant to “Revolving
Commitments” under and as defined in the Existing Credit Agreement prior to the
Closing Date and such Revolving Loans shall be subject to Section 6.3, (ii) on
and after the Closing Date shall, subject to the terms and conditions herein, be
made


- 30 -



--------------------------------------------------------------------------------





at any time and from time to time prior to the Revolving Facility Final Maturity
Date, (iii) except as hereinafter provided, may, at the option of the Borrower,
be incurred and maintained as, and/or converted into, Base Rate Loans or
Eurodollar Rate Loans, provided that all Revolving Loans made as part of the
same Borrowing shall, unless otherwise specifically provided herein, consist of
Revolving Loans of the same Type, (iv) may be repaid and reborrowed in
accordance with the provisions hereof, (v) shall not exceed for any Lender at
any time outstanding that aggregate principal amount which, when added to the
product of (x) such Lender’s Revolving Percentage and (y) the sum of (I) the
aggregate amount of Letter of Credit Outstandings at such time and (II) the
aggregate principal amount of all Swingline Loans then outstanding, equals the
Revolving Commitment of such Lender at such time and (vi) shall not exceed in
aggregate principal amount at any time outstanding, when added to the sum of (x)
the aggregate amount of Letters of Credit Outstandings at such time and (y) the
aggregate principal amount of all Swingline Loans then outstanding, the Total
Revolving Commitment. The Borrower shall repay all outstanding Revolving Loans
on the Revolving Facility Final Maturity Date.
(c)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender, in its individual capacity, agrees, at any time and from time
to time after the Closing Date and prior to the Swingline Expiry Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower, which Swingline Loans (i) shall be made and maintained as Base
Rate Loans, (ii) shall not exceed at any time outstanding the Swingline
Commitment, (iii) shall not exceed in aggregate principal amount at any time
outstanding, when combined with (x) the aggregate principal amount of all
Revolving Loans then outstanding and (y) all Letter of Credit Outstandings at
such time, the Total Revolving Commitment then in effect, and (iv) may be repaid
and reborrowed in accordance with the provisions hereof. The Borrower shall
repay in full each Swingline Loan on the earlier to occur of (1) the date five
(5) Business Days after such Swingline Loan is made and (2) the Swingline Expiry
Date; provided, that the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan to refinance another outstanding Swingline
Loan. The Swingline Lender shall not make any Swingline Loan after receiving a
written notice from the Borrower or any Lender stating that a Default or an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice of (i) rescission of all such notices
from the party or parties originally delivering such notice (which notice of
rescission such Person or Persons shall give to the Swingline Lender promptly
upon the discontinuance of such Default or Event of Default) or (ii) the waiver
of such Default or Event of Default in accordance with this Agreement. Also, the
Swingline Lender shall not have any obligation to make any Swingline Loan in the
event there is a Defaulting Lender (unless the Swingline Exposure of such
Defaulting Lender has been reallocated or Cash Collateralized in accordance with
Section 2.15). On any Business Day, the Swingline Lender may in its sole
discretion, give notice to the Lenders that all then outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Loans (provided that such notice
shall be deemed to have been automatically given upon the occurrence of an Event
of Default), in which case a Borrowing of Revolving Loans constituting Base Rate
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders with a Revolving Commitment
pro rata based on such Lender’s Revolving Percentages and the proceeds thereof
shall be applied directly to the Swingline Lender to repay such outstanding
Swingline Loans. Each Lender with a Revolving Loan Commitment hereby irrevocably
agrees to make such Revolving Loans upon one Business Day’s notice pursuant to
each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified to it in writing by the Swingline
Lender notwithstanding (i) that the amount of the Mandatory Borrowing may not
comply with the minimum amount for a Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 6.2 are then satisfied, (iii) the


- 31 -



--------------------------------------------------------------------------------





date of such Mandatory Borrowing and (iv) any reduction in the Total Revolving
Commitment after such Swingline Loans were made. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code in respect of the Borrower), each Lender with a
Revolving Commitment hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty), by assignment, such outstanding
Swingline Loans as shall be necessary to cause such Lenders to share in such
Swingline Loans ratably based upon their respective Revolving Percentages,
provided that all interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective purchase is made
and, to the extent attributable to such purchase, shall be payable to such
Lender purchasing same from and after such date of purchase. Each Lender’s
obligations pursuant to the preceding sentence shall be absolute and
unconditional.
(d)    In addition to the foregoing, Incremental Revolving Commitments and/or
Incremental Term Loans may be provided under this Agreement as described in
Section 2.14.
(e)    Notwithstanding any contrary provision of this Agreement, the Borrower
and the Swingline Lender may enter into a separate agreement providing for the
operation of the Swingline Facility, including without limitation, the
integration of the Swingline Facility into the Borrower’s operating accounts.
The terms of any such separate agreement shall control over any contrary
provision of this Agreement, provided that such separate agreement may not alter
(i) the rates of interest applicable to Swingline Loans, (ii) the amount of the
Swingline Commitment, (iii) the amount of the Revolving Commitment, (iv) the
Swingline Expiry Date or the date on which any Swingline Loan is required to be
paid, or (v) increase or otherwise change the Lenders’ respective obligations to
fund Mandatory Borrowings or purchase Swingline Loans as set forth herein.
Section 2.2    Minimum Borrowing Amounts, etc. The aggregate principal amount of
each Borrowing under a Facility shall be the Minimum Borrowing Amount for such
Facility (except that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(c)). More than one Borrowing may be incurred on any day, provided
that at no time shall there be outstanding more than an aggregate of fifteen
(15) Borrowings of Eurodollar Rate Loans.
Section 2.3    Notice of Borrowing. (a) Whenever the Borrower desires to incur
Loans under any Facility (other than the Swingline Facility and any Mandatory
Borrowings), it shall give the Administrative Agent at its Notice Office, prior
to 11:00 a.m., at least three Business Days’ prior written notice of each
Borrowing of Eurodollar Rate Loans and at least one Business Day’s prior written
notice of each Borrowing of Base Rate Loans to be made hereunder. Each such
notice (each a “Notice of Borrowing”) shall be in the form of Exhibit A, shall
be irrevocable once given, and shall specify (i) the Facility pursuant to which
such Borrowing is being made, (ii) the aggregate principal amount of the Loans
to be made pursuant to such Borrowing, (iii) the date of Borrowing (which shall
be a Business Day) and (iv) whether the respective Borrowing shall consist of
Base Rate Loans or Eurodollar Rate Loans, and in the case of Eurodollar Rate
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each applicable Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing,
of such Lender’s proportionate share thereof and of the other matters covered by
the Notice of Borrowing.
(b)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Swingline Lender no later than 11:00 a.m. on the day such
Swingline Loan is to be made,


- 32 -



--------------------------------------------------------------------------------





written notice (or telephonic notice promptly confirmed in writing) of such
incurrence. Each such notice shall specify in each case (i) the date of
Borrowing (which shall be a Business Day) and (ii) the aggregate principal
amount of the Swingline Loans to be made pursuant to such Borrowing. Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder with respect to Swingline
Loans, the Administrative Agent may act prior to receipt of written confirmation
without liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower as a person entitled to give telephonic notices under this Agreement on
behalf of the Borrower. In each such case, the Administrative Agent’s record of
the terms of such telephonic notice shall be conclusive absent manifest error.
(c)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loans, to the making of Mandatory Borrowings as set forth in such
Section.
Section 2.4    Disbursement of Funds. (a) No later than 11:00 a.m. on the date
specified in each Notice of Borrowing, each Lender with a Commitment under the
respective Facility will make available its pro rata share of each Borrowing
requested to be made on such date in the manner provided below. All amounts
shall be made available to the Administrative Agent in Dollars and immediately
available funds at the Payment Office, and the Administrative Agent promptly
will make available to the Borrower by depositing to its account at the Payment
Office the aggregate of the amounts so made available in the type of funds
received. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) if paid by such Lender, the overnight Federal Funds
Effective Rate or (y) if paid by the Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.8, for the respective Loans.
(b)    Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its commitments hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
Section 2.5    Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.


- 33 -



--------------------------------------------------------------------------------





(b)    The Administrative Agent, solely as a non-fiduciary agent of the
Borrower, shall maintain the Register pursuant to Section 12.4(c), and a
subaccount therein for each Lender, in which shall be recorded (i) the amount of
each Loan made hereunder and any Note evidencing such Loan, the Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)    The accounts of each Lender and the entries made in the Register
maintained pursuant to Section 2.5(a) and (b), respectively, shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.
(d)    The Borrower agrees that it will execute and deliver to each Lender upon
such Lender’s request therefor a promissory note of the Borrower evidencing any
Term Loans or Revolving Loans, as the case may be, of such Lender, substantially
in the form of Exhibit B-1 or B-2, respectively, with appropriate insertions as
to date and principal amount.
Section 2.6    Conversions/Continuations.  So long as no Default or Event of
Default is in existence, the Borrower shall have the option to convert on any
Business Day all or a portion at least equal to the applicable Minimum Borrowing
Amount of the outstanding principal amount of the Loans owing pursuant to a
single Facility (other than under the Swingline Facility, with all Swingline
Loans to at all times be maintained as Base Rate Loans) into a Borrowing or
Borrowings pursuant to such Facility of another Type of Loan, provided that
(i) except as otherwise provided in Section 2.17 or Section 2.18, Eurodollar
Rate Loans may be converted into Base Rate Loans only on the last day of an
Interest Period applicable thereto and no partial conversion of a Borrowing of
Eurodollar Rate Loans shall reduce the outstanding principal amount of the
Eurodollar Rate Loans made pursuant to such Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may only be converted
into Eurodollar Rate Loans if no Default or Event of Default is in existence on
the date of the conversion, and (iii) Borrowings of Eurodollar Rate Loans
resulting from this Section 2.6 shall be limited in numbers as provided in
Section 2.2. So long as no Default or Event of Default shall be in existence,
the Borrower shall have the option to continue any Eurodollar Rate Loan as a
Eurodollar Rate Loan by selecting a new Interest Period for such Eurodollar Rate
Loan. Each new Interest Period selected under this Section shall commence on the
last day of the immediately preceding Interest Period. If the Borrower shall
fail to select in a timely manner a new Interest Period for any Eurodollar Rate
Loan in accordance with this Section, such Loan will automatically, on the last
day of the current Interest Period therefor, be continued as provided in Section
2.9(b). Each such conversion or continuation shall be effected by the Borrower
giving the Administrative Agent at its Notice Office, prior to 11:00 a.m., at
least three Business Days’ (or one Business Day’s, in the case of a conversion
into Base Rate Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each a “Notice of Conversion/Continuation”) specifying
the Loans to be so converted, the Type of Loans to be converted into and, if to
be converted into a Borrowing of Eurodollar Rate Loans, the Interest Period to
be initially applicable thereto or, as the case may be, specifying the Loans to
be so continued and the Interest Period applicable to such continuation. The
Administrative Agent shall give each Lender prompt notice of any such


- 34 -



--------------------------------------------------------------------------------





proposed conversion or continuation affecting any of its Loans. Notwithstanding
the foregoing or the provisions of Section 2.9, if a Default or an Event of
Default is in existence at the time any Interest Period in respect of any
Borrowing of Eurodollar Rate Loans is to expire and the Administrative Agent or
the Required Lenders have determined that a continuation of Eurodollar Rate
Loans as such is not appropriate, such Loans may not be continued as Eurodollar
Rate Loans but instead shall be automatically converted on the last day of such
Interest Period into Base Rate Loans.
Section 2.7    Pro Rata Borrowings.  All Borrowings of Revolving Loans under
this Agreement shall be made by the Lenders pro rata on the basis of their
Revolving Commitments. It is understood that the obligations of the Lenders
hereunder are several (and not joint), that no Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
that each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.
Section 2.8    Interest.  (a)  The unpaid principal amount of each Base Rate
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum which shall at all
times be the Applicable Margin plus the Base Rate in effect from time to time.
(b)    The unpaid principal amount of each Eurodollar Rate Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum which shall at all times be the
Applicable Margin plus the relevant Eurodollar Rate.
(c)    After the occurrence and during the continuance of an Event of Default,
and after acceleration, all Loans and all other Obligations (including, without
limitation, the Letter of Credit Fee) shall bear interest until paid in full at
a rate per annum that is two percent (2.0%) in excess of the rate otherwise
applicable thereto and such interest shall be payable on demand; provided,
however, that, Eurodollar Rate Loans outstanding at the end of an Interest
Period therefor shall thereafter bear interest until paid in full at a rate per
annum equal to the Base Rate then in effect plus the Applicable Margin plus two
percent (2.0%). If this Agreement or the other Credit Documents do not specify
an interest rate for a particular Obligation, such Obligation shall, for
purposes of this Section 2.8, be deemed to be a Base Rate Loan.
(d)    Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, commencing June 30, 2016, (ii) in respect
of each Eurodollar Rate Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period of six months, on the date
occurring every three months after the first day of such Interest Period during
such Interest Period and (iii) in respect of each Loan (x) other than a
Revolving Loan that is an Base Rate Loan, on any prepayment, conversion or
continuation (on the amount so prepaid, converted or continued) and (y) at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 12.7.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Rate Loans for any Interest Period, shall promptly
notify the Borrower and the Lenders thereof.


- 35 -



--------------------------------------------------------------------------------





Section 2.9    Interest Periods.  (a)  At the time the Borrower gives a Notice
of Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Rate Loans (in the case of the initial Interest
Period applicable thereto) or prior to 11:00 a.m. on the third Business Day
prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Rate Loans, the Borrower shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower, be a one, two, three or six month
period. Notwithstanding anything to the contrary contained above:
(i)    the initial Interest Period for any Borrowing of Eurodollar Rate Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of Base Rate Loans), and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;
(ii)    if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii)    if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv)    no Interest Period shall extend beyond the applicable Final Maturity
Date;
(v)    no Interest Period with respect to any Borrowing of Term Loans may be
elected that would extend beyond any date upon which a Term Loan Scheduled
Repayment in respect of such Term Loans is required to be made if, after giving
effect to the selection of such Interest Period, the aggregate principal amount
of Term Loans maintained as Eurodollar Rate Loans with Interest Periods ending
after such date would exceed the aggregate principal amount of Term Loans
permitted to be outstanding after such Term Loan Scheduled Repayment; and
(vi)    no Interest Period may be elected at any time when a Default or an Event
of Default is then in existence.
(b)    If upon the expiration of any Interest Period, the Borrower has failed to
(or may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Rate Loans as provided above, the Borrower shall be
deemed to have elected to continue such Borrowing for a new Interest Period of
the same duration as the current Interest Period, effective as of the expiration
date of such current Interest Period.
Section 2.10    [Reserved]


- 36 -



--------------------------------------------------------------------------------





Section 2.11    Compensation. The Borrower shall compensate each Lender, upon
its written request (which request shall set forth the basis for requesting and
the method of calculating such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund its Eurodollar Rate Loans) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Eurodollar Rate Loans does
not occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion (whether or not withdrawn by the Borrower or attempted to be
withdrawn by the Borrower); (ii) if any repayment or conversion of any of its
Eurodollar Rate Loans occurs on a date which is not the last day of an Interest
Period applicable thereto; (iii) if any prepayment of any of its Eurodollar Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay its Eurodollar Rate Loans when required by the terms of this Agreement or
(y) an election made pursuant to Section 2.17 or Section 2.18.
Section 2.12    Mitigation of Obligations.  If any Lender requests compensation
under Section 2.19, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.4, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or 5.4, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 2.13    Replacement of Lenders.  If any Lender is owed increased costs
or additional amounts, or the Borrower receives notice from any Lender or the
Administrative Agent, under Section 2.17, Section 2.18, Section 2.19, Section
5.4, or any Lender becomes a Defaulting Lender or a Non-Consenting Lender, then
the Borrower shall have the right, unless such Lender has theretofore removed or
cured the conditions which resulted in the obligation to pay such increased
costs or additional amounts or which caused it to be a Defaulting Lender or a
Non-Consenting Lender, to replace (at its sole cost and expense) in its entirety
such Lender (the “Replaced Lender”), on ten Business Days’ (or three Business
Days’, in the case of the replacement of a Non-Consenting Lender) prior written
notice to the Administrative Agent and such Replaced Lender, with one or more
other Persons (collectively, the “Replacement Lender”) reasonably acceptable to
the Administrative Agent (which acceptance shall not be unreasonably withheld);
provided, that: (i) at the time of any replacement pursuant to this Section
2.13, the Replaced Lender and the Replacement Lender shall enter into one or
more Assignment and Acceptances (appropriately completed), pursuant to which the
Replacement Lender shall acquire all of the Commitments (including all
participation interests in Letters of Credit) and outstanding Loans of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum of (a) an amount equal to the
principal of, and all accrued but unpaid interest on, all outstanding Loans of
the Replaced Lender and (b) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender pursuant to Section 4.1 and (c) any
other amounts payable to the Replaced Lender under this Agreement (including,
without limitation, amounts payable under Section 2.11) and (ii) a Defaulting
Lender shall be a Replaced Lender only to the extent not prohibited by law. Upon
the execution of the respective assignment documentation, the payment of amounts


- 37 -



--------------------------------------------------------------------------------





referred to in the preceding sentence and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of appropriate Notes executed by the
Borrower, the Replacement Lender shall become a Lender hereunder, and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions arising under this Agreement, which shall
survive as to such Replaced Lender.
Section 2.14    Incremental Facility. (a) Upon notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly notify the Lenders), at
any time after the Closing Date, the Borrower may from time to time request (i)
additional commitments under the Term Facility (each an “Incremental Term
Commitment” and all of them, collectively, the “Incremental Term Commitments”)
and/or (ii) increases in the aggregate amount of the Revolving Commitments (each
such increase, an “Incremental Revolving Commitment” and, together with the
Incremental Term Commitments, the “Incremental Commitments”); provided that (x)
both before and after giving effect to any such addition(s), the aggregate
amount of Incremental Commitments that have been added pursuant to this Section
2.14 after the Closing Date shall not exceed $100,000,000, (y) any such addition
or increase shall be in an amount of not less than $10,000,000 and (z) there
shall be not more than three (3) such increases after the Closing Date.
(b)    Any Loans made in respect of any Incremental Revolving Commitments shall
be made by increasing the Total Revolving Commitment with the same terms
(including pricing) as the existing Revolving Loans (each, a “Revolving
Commitment Increase”). Any Loans made in respect of any Incremental Term
Commitments (the “Incremental Term Loans”) may be made, at the option of the
Borrower, by either (i) issuing a commitment to make term loans with the same
terms (including pricing) as the existing Term Loans, or (ii) creating a new
tranche of terms loans (an “Incremental Term Loan Tranche”). Any Revolving
Commitment Increases or Incremental Term Loans (A) shall not have a final
maturity earlier than the Revolving Facility Final Maturity Date or Term
Facility Final Maturity Date or a weighted average life which is shorter than
the then remaining average life of the Term Loans, as the case may be, (B) shall
rank pari passu in right of payment and of security (including Guaranties) with
the Revolving Loans and the Term Loans and (C) shall have such other terms and
provisions, to the extent not consistent with the Revolving Loans or the Term
Loans, as the case may be, as are reasonably satisfactory to the Joint Lead
Arrangers.
(c)    Each notice from the Borrower pursuant to this Section 2.14 shall set
forth the requested amount and proposed terms of the Incremental Commitments.
Incremental Term Loans (or any portion thereof) may be made, and Revolving
Commitment Increases may be provided, by any existing Lender or by any other
bank, financial institution or other investing entity (any such bank, financial
institution or other investing entity, an “Incremental Lender”), in each case on
terms permitted in this Section 2.14 and otherwise on terms reasonably
acceptable to the Administrative Agent, provided that the Administrative Agent
(and, in the case of a Revolving Commitment Increase, the Letter of Credit
Issuer and the Swingline Lender) shall have consented (not to be unreasonably
withheld) to such Lender's or Incremental Lender's, as the case may be, making
such Incremental Term Loans or providing such Revolving Commitment Increase if
such consent would be required under Section 12.4 for an assignment of Loans or
Revolving Commitments, as applicable, to such Lender or Incremental Lender, as
the case may be. No Lender shall be obligated to provide any Incremental Term
Loans or Revolving Commitment Increases, unless it so agrees. Any Incremental
Commitments shall become Commitments (or in the case of any Revolving Commitment
Increase to be provided by an existing Revolving Lender, an increase in such
Revolving Lender's Revolving Commitment) under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Credit


- 38 -



--------------------------------------------------------------------------------





Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Incremental Lender, if any, and the Administrative
Agent. An Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to any Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14. At the time of the sending of such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Incremental Commitment and, if so,
whether by an amount equal to, greater than, or less than its pro rata share of
such requested increase (which shall be calculated on the basis of the amount of
the funded and unfunded exposure under all the Facilities held by each Lender).
Any Lender not responding within such time period shall be deemed to have
declined to provide an Incremental Commitment. The Administrative Agent shall
notify the Borrower and each Lender of the Lenders' responses to each request
made hereunder. To achieve the full amount of a requested increase, the Borrower
may, after first offering such increase to the existing Lenders as provided
above, invite Incremental Lenders to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(d)    If any Incremental Commitments are added in accordance with this Section
2.14, the Administrative Agent and the Borrower shall determine the effective
date (the “Incremental Commitments Effective Date”) and the final allocation of
such addition; provided, that any existing Lender electing to participate in the
proposed Incremental Commitments shall have the right to participate in the
proposed increase or addition on a pro rata basis in accordance with such
Lender’s Revolving Commitment (in the case of an increase of the Revolving
Commitments) or the outstanding Term Loans held by such Lender (in the case of
Incremental Term Commitments) as of the Business Day prior to the Incremental
Commitments Effective Date. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such addition and the
Incremental Commitments Effective Date. As a condition precedent to such
addition, the Borrower shall deliver to the Administrative Agent (i) a pro forma
Compliance Certificate after giving effect to such addition and (ii) a
certificate of the Borrower dated as of the Incremental Commitments Effective
Date signed by an Authorized Officer of the Borrower certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Section 7 and the other Credit Documents are true and correct in
all material respects on and as of the Incremental Commitments Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date, (B) no Default or Event of Default
exists before or after giving effect to such addition and (C) all conditions set
forth in Section 6.2 are satisfied as of such date. On each Incremental
Commitments Effective Date, each Lender or Incremental Lender which is providing
an Incremental Commitment (x) shall become a “Lender” for all purposes of this
Agreement and the other Credit Documents, (y) shall have, as applicable, an
Incremental Term Commitment and/or an Incremental Revolving Commitment which
shall become “Commitments” hereunder and (z) in the case of an Incremental Term
Commitment, shall make an Incremental Term Loan to the Borrower in a principal
amount equal to such Incremental Term Commitment, and such Incremental Term Loan
shall be a “Term Loan” for all purposes of this Agreement and the other Credit
Documents (except that the interest rate applicable to any Incremental Term Loan
under an Incremental Term Loan Tranche may be different).
(e)    Upon each Revolving Commitment Increase pursuant to this Section 2.14,
(i) each Revolving Lender immediately prior to such increase will automatically
and without further act


- 39 -



--------------------------------------------------------------------------------





be deemed to have assigned to each existing Revolving Lender, if any, and each
Incremental Lender, if any, in each case providing a portion of such Revolving
Commitment Increase (each an “Incremental Revolving Lender”), and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender's risk participation
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to such Revolving Commitment Increase and each such deemed
assignment and assumption of such risk participations, the percentage of the
aggregate outstanding (A) risk participations hereunder in Letters of Credit and
(B) risk participations in Swingline Loans, in each case, held by each Revolving
Lender (including each such Incremental Revolving Lender) will equal such
Revolving Lender's pro rata share of the outstanding Revolving Loans based on
each such Revolving Lender's Revolving Percentage immediately after giving
effect to such Revolving Commitment Increase and (ii) if, on the date of such
Revolving Commitment Increase, there are any Revolving Loans outstanding, the
Administrative Agent shall take those steps which it deems, in its sole
discretion, necessary and appropriate to result in each Revolving Lender
(including each Incremental Revolving Lender) having a pro rata share of the
outstanding Revolving Loans based on each such Revolving Lender's Revolving
Percentage immediately after giving effect to such Revolving Commitment
Increase, provided that any prepayment made in connection with the taking of any
such steps shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.11.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro-rata borrowing and pro-rata payment requirements contained
elsewhere in this Agreement shall not apply to any transaction that may be
effected pursuant to the immediately preceding sentence.
(f)    This Section 2.14 shall supersede any provisions in Section 12.12 to the
contrary.
Section 2.15    Defaulting Lenders
(a)    Cash Collateral.
(i)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Letter of Credit Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Letter of Credit Issuer’s Letter of Credit Exposure
with respect to such Defaulting Lender in an amount not less than 100% of the
Letter of Credit Issuer’s Letter of Credit Exposure with respect to such
Defaulting Lender; provided, that, the Borrower shall not be required to Cash
Collateralize the Letter of Credit Exposure of such Defaulting Lender to the
extent (x) such Letter of Credit Exposure has been reallocated to Non-Defaulting
Lenders in accordance with Section 2.15(b)(iv) and/or Cash Collateralized
provided by such Defaulting Lender or (y) at the time such Lender becomes a
Defaulting Lender, such Defaulting Lender is replaced by the Borrower in
accordance with Section 2.13.
(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Letter of Credit Issuer, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any


- 40 -



--------------------------------------------------------------------------------





right or claim of any Person other than the Administrative Agent and the Letter
of Credit Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the minimum amount required pursuant to clause (i)
above, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.15(a) or 2.15(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or
Letter of Credit Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Letter of Credit Issuer’s Letter of Credit Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.15(a)
following (A) the elimination of the applicable Letter of Credit Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and the Letter of
Credit Issuer that there exists excess Cash Collateral; provided that, subject
to Sections 2.15(b) through 2.15(d), the Person providing Cash Collateral and
the Letter of Credit Issuer may agree that Cash Collateral shall be held to
support future anticipated Letter of Credit Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 12.12.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.2 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Letter of Credit Issuer or Swingline Lender hereunder; third, to Cash
Collateralize the Letter of Credit Issuer’s Letter of Credit Exposure with
respect to such Defaulting Lender in accordance with Section 2.15(a); fourth, as
the Borrower may request (so long as no Default or Event of Default


- 41 -



--------------------------------------------------------------------------------





exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Letter of Credit Issuers’ future Letter of Credit
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15(a);
sixth, to the payment of any amounts owing to the Lenders, the Letter of Credit
Issuer or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Letter of Credit Issuer or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Disbursements and Swingline Loans are held by the Lenders pro rata in accordance
with the Revolving Commitments and outstanding Term Loans without giving effect
to clause (iv) below. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(b)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    (A) No Defaulting Lender shall be entitled to receive any Commitment
Fee for Revolver for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive a Letter of Credit
Fee for any period during which that Lender is a Defaulting Lender only to the
extent allocable to that portion of its Letter of Credit Exposure for which it
has provided Cash Collateral pursuant to Section 2.15(a).
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of


- 42 -



--------------------------------------------------------------------------------





Credit or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuer and
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to the Letter of Credit Issuer’s
Letter of Credit Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(iv)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 6.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 12.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Letter of Credit
Issuers’ Letter of Credit Exposure with respect to such Defaulting Lender in
accordance with the procedures set forth in Section 2.15(a).
(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and Letter of Credit Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
applicable Commitments (without giving effect to Section 2.15(b)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans and (ii) no Letter


- 43 -



--------------------------------------------------------------------------------





of Credit Issuer shall be required to issue, extend, renew or increase any
Letter of Credit; provided, that, at such time as the Swingline Lender is
satisfied that it will have no Swingline Exposure after giving effect to such
Swingline Loan and the Letter of Credit Issuer is satisfied that it will have no
Letter of Credit Exposure after giving effect to the issuance, extension,
renewal or increase of any Letter of Credit, then the Swing Line Lender will
make the requested Swingline Loans and the Letter of Credit Issuer will issue,
extend, renew or increase Letters of Credit, in each case, so long as the other
terms and conditions applicable for such Credit Events have been satisfied in
accordance with this Agreement.
Section 2.16    Extension of Final Maturity Date
(a)    At least 45 days but not more than 65 days prior to the first, second,
third and fourth Anniversary Date, provided that all of the conditions set forth
in Section 6.2(a), (b) and (c) have been met in each case, the Borrower, by
written notice to the Administrative Agent, may request an extension of the Term
Facility Final Maturity Date and/or the Revolving Facility Final Maturity Date
in effect at such time by one calendar year from the then scheduled applicable
Final Maturity Date. The Administrative Agent shall promptly notify each Lender
holding the applicable Class of Loans and Commitments of such request (including
the amount of any fees to be paid such Lenders for such proposed extension, the
amortization of the Term Loans following the Extension Date and any other terms
applicable to such proposed extension not otherwise in contravention of the
express terms and provisions this Agreement), and each such Lender shall in
turn, in its sole discretion, at least 20 days but not more than 30 days prior
to the applicable Anniversary Date, notify the Borrower and the Administrative
Agent in writing as to whether such Lender will consent to such extension. If
any Lender holding the applicable Class of Loans and Commitments shall fail to
notify the Administrative Agent and the Borrower in writing of its consent to
any such request for extension of the applicable Final Maturity Date by the 20th
day prior to the applicable Anniversary Date, such Lender shall be deemed to be
a Non-Extending Lender (as defined below) with respect to such request. The
Administrative Agent shall notify the Borrower not later than the 20th day prior
to the applicable Anniversary Date of the decision of the Lenders holding the
applicable Class of Loans and Commitments regarding the Borrower’s request for
an extension of the applicable Final Maturity Date.
(b)    If all of the Lenders holding the applicable Class of Loans and
Commitments consent in writing to any such request in accordance with subsection
(a) of this Section 2.16, the applicable Final Maturity Date shall, effective as
at such next Anniversary Date (the “Extension Date”), be extended for one
calendar year from the then scheduled applicable Final Maturity Date; provided
that on the Extension Date, no Default or Event of Default shall have occurred
and be continuing, or shall occur as a consequence thereof. If Lenders holding
at least 66 2/3% in interest of the Term Loans and/or Revolving Commitments (as
applicable) at such time consent in writing to any such request in accordance
with subsection (a) of this Section 2.16, the applicable Final Maturity Date in
effect at such time shall, effective as at the applicable Extension Date, be
extended as to those Lenders that so have consented (each a “Consenting Lender”)
but shall not be extended as to any other Lender (each a “Non-Extending
Lender”). To the extent that the applicable Final Maturity Date is not extended
as to any Lender holding the applicable Class of Loans and Commitments pursuant
to this Section 2.16 and the applicable Class of Commitments and Loans of such
Lender is not assumed in accordance with subsection (c) of this Section 2.16 on
or prior to the applicable Extension Date, (i) the applicable Class of
Commitments and/or Loans of such Non-Extending Lender shall automatically
terminate in whole on such unextended applicable Final Maturity Date (such
unextended Final Maturity Date, the “Termination Date”) without any further
notice or other action by the Borrower, such Lender or any


- 44 -



--------------------------------------------------------------------------------





other Person, and in the case of a Non-Extending Lender holding a Revolving
Commitment that is not extended, the Letter of Credit Exposure and Swingline
Exposure of such Non-Extending Lender will automatically be reallocated
(effective on the Termination Date) among the Consenting Lenders pro rata in
accordance with their respective Revolving Commitments that are extended;
provided that the sum of each such Consenting Lender’s total Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such Consenting
Lender as in effect at the time of such reallocation; provided, further, that,
to the extent that any portion (the “unreallocated portion”) of the Letter of
Credit Exposure and Swingline Exposure of any Non-Extending Lender cannot be so
reallocated for any reason, the Borrower will, not later than two (2) Business
Days after demand by the Administrative Agent (at the direction of the Letter of
Credit Issuer and/or the Swingline Lender), (x) Cash Collateralize the
obligations of the Borrower to the Letter of Credit Issuer or Swingline Lender
in respect of such Letter of Credit Exposure or Swingline Exposure, as the case
may be, in an amount equal to the aggregate amount of the unreallocated portion
of the Letter of Credit Exposure and Swingline Exposure of such Non-Extending
Lender, or (y) in the case of such Swingline Exposure, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (z) make other
arrangements satisfactory to the Administrative Agent, the Letter of Credit
Issuer and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Non-Extending Lender; (ii) notwithstanding
anything contained in this Agreement to the contrary, including Section 5.3 and
12.6, such Non-Extending Lender shall have received from the Borrower the
aggregate principal amount of, and any interest accrued and unpaid to the
unextended applicable Final Maturity Date, the outstanding applicable Class of
Loans, if any, of such Non-Extending Lender plus any accrued but unpaid
commitment fees owing to such Non-Extending Lender as of such date and all other
amounts payable hereunder to such Non-Extending Lender; and (iii) such
Non-Extending Lender's rights under Sections 2.11 and 12.1 and its obligations
under Section 12.8, shall survive the applicable Final Maturity Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of any Final Maturity Date.


(c)    If Lenders holding at least 66 2/3% of the Term Loans and/or Revolving
Commitments (as applicable) at any time consent to any such request pursuant to
subsection (a) of this Section 2.16, the Borrower may arrange for one or more
Consenting Lenders or, to the extent that the Consenting Lenders decline to
assume any Non-Extending Lender's Commitment and/or Loans, Incremental Lenders
reasonably acceptable to the Administrative Agent (each such Incremental Lender
that accepts an offer to assume a Non-Extending Lender's Commitment and/or Loan
as of the applicable Extension Date being an “Assuming Lender”) to assume,
effective as of the Extension Date, any Non-Extending Lender's Term Loans or
Revolving Commitments (as applicable) and all of the obligations of such
Non-Extending Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Extending Lender; provided, however,
that if the Borrower makes an offer to any Consenting Lender to assume any
Non-Extending Lender's Loans or Revolving Commitments (as applicable), the
Borrower shall make such offer to all Consenting Lenders on a pro rata basis
based on their respective Term Loans and/or Revolving Commitments (as
applicable) and such Non-Extending Lender's Term Loans and/or Revolving
Commitments (as applicable) shall be allocated among those Consenting Lenders
which accept such offer on a pro rata basis based on their respective Term Loans
and/or Revolving Commitments (as applicable); provided further that:




- 45 -



--------------------------------------------------------------------------------





(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Extending Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
assumed Loans, if any, of such Non-Extending Lender plus (B) any accrued but
unpaid commitment fees owing to such Non-Extending Lender as of the effective
date of such assignment;


(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Non-Extending Lender, and all other accrued and
unpaid amounts owing to such Non-Extending Lender hereunder, as of the effective
date of such assignment shall have been paid to such Non-Extending Lender; and


(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 12.4 for such assignment shall have been
paid;


provided further that such Non-Extending Lender's rights under Sections 2.11 and
12.1 and its obligations under Section 12.8, shall survive such substitution as
to matters occurring prior to the date of substitution. At least three Business
Days prior to any Extension Date, (A) each such Assuming Lender, if any, shall
have delivered to the Borrower and the Administrative Agent an assumption
agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Non-Extending Lender, the Borrower and the Administrative Agent (B)
any such Consenting Lender shall have delivered confirmation in writing
satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Commitment and (C) each Non-Extending Lender being replaced
pursuant to this Section 2.16 shall have delivered to the Administrative Agent
any note or notes held by such Non-Extending Lender. Upon the payment or
prepayment of all amounts referred to in clauses (A), (B) and (C) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Extending Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Extending Lender hereunder shall, by the
provisions hereof, be released and discharged.


(d)    If all of the Lenders holding the applicable Class of Commitments and/or
Loans (as applicable) (after giving effect to any assignments pursuant to
subsection (b) of this Section 2.16) consent in writing to the requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Administrative Agent shall so notify the Borrower, and, so long as no Default or
Event of Default shall have occurred and be continuing as of such Extension
Date, or shall occur as a consequence thereof, the applicable Final Maturity
Date then in effect shall be extended for the additional one year period
described in subsection (a) of this Section 2.16, and all references in this
Agreement and in the other Credit Documents, if any, to the “Term Facility Final
Maturity Date” or the “Revolving Facility Final Maturity Date”, as applicable,
shall, with respect to each Consenting Lender and each Assuming Lender for such
Extension Date, refer to the Term Facility Final Maturity Date or the Revolving
Facility Final Maturity Date, as applicable, as so extended. Promptly following
each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled applicable Final Maturity Date in effect immediately prior thereto.
(e)    Any extended Loans and/or Revolving Commitments under this Section shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which notwithstanding anything to the contrary set forth in
Section 12.12, shall not require the consent of any


- 46 -



--------------------------------------------------------------------------------





Lender other than the Consenting Lenders and the Assuming Lenders with respect
to the extended Loans and/or Revolving Commitments established thereby) executed
by the Credit Parties, the Administrative Agent and the Consenting Lenders and
the Assuming Lenders. In connection with any Extension Amendment, the Borrower
shall deliver an opinion of counsel reasonably acceptable to the Administrative
Agent as to the enforceability of such Extension Amendment, this Agreement as
amended thereby and such other customary matters as reasonably requested by the
Administrative Agent, and such of the other Credit Documents (if any) as may be
amended or replaced thereby. Notwithstanding anything to the contrary set forth
in Section 12.12, the Administrative Agent is expressly permitted to amend the
Credit Documents through the Extension Amendment to the extent necessary to give
effect to any extension pursuant to this Section and mechanical changes
necessary or advisable in connection therewith.
(f)    This Section 2.16 shall supersede any provisions in Section 12.12 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.16
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any requested extension of any
Final Maturity Date without its prior written consent.
Section 2.17    Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Borrowing of Eurodollar Rate Loans:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, and
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate does not adequately and fairly reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Rate Loans
for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Rate Loans shall
be suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Borrowing of Eurodollar Rate Loans for which a Notice of
Borrowing or a Notice of Conversion/Continuation has previously been given that
it elects not to borrow, continue or convert to a Borrowing of Eurodollar Rate
Loans on such date, then such Borrowing shall be made as, or continued as, a
Eurodollar Rate Loan for the same term as previously elected (and if no previous
election has been made, for an Interest Period of one month).
Section 2.18    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Rate Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower


- 47 -



--------------------------------------------------------------------------------





that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Revolving Loans, or to continue or
convert outstanding Loans as or into Eurodollar Rate Loans, shall be suspended.
In the case of the making of a Borrowing of Eurodollar Rate Loans, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Borrowing
of Revolving Loans for the same Interest Period and, if the affected Eurodollar
Rate Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Rate Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different applicable lending
office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 2.19    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the
Eurodollar Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Rate) or the Letter of Credit Issuer; or
(ii)    impose on any Lender, the Letter of Credit Issuer or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Rate Loans made by such Lender or any Letter of Credit or any participation
therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Rate Loan or to
increase the cost to such Lender or the Letter of Credit Issuer of participating
in or issuing any Letter of Credit or to reduce the amount received or
receivable by such Lender or the Letter of Credit Issuer hereunder (whether of
principal, interest or any other amount),
then, from time to time, such Lender or the Letter of Credit Issuer may provide
the Borrower (with a copy thereof to the Administrative Agent) with written
notice and demand with respect to such increased costs or reduced amounts, and
within fifteen (15) days after receipt of such notice and demand the Borrower
shall pay to such Lender or the Letter of Credit Issuer, as the case may be,
such additional amounts as will compensate such Lender or the Letter of Credit
Issuer for any such increased costs incurred or reduction suffered.
(b)    If any Lender or the Letter of Credit Issuer shall have determined that
on or after the Closing Date any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital (or on the capital of the
Parent Company of such Lender or the Letter of Credit Issuer) as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender, the Letter of Credit Issuer or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Letter of Credit Issuer’s policies or the
policies


- 48 -



--------------------------------------------------------------------------------





of such Parent Company with respect to capital adequacy and liquidity), then,
from time to time, such Lender or the Letter of Credit Issuer may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such reduced amounts, and within fifteen (15) days
after receipt of such notice and demand the Borrower shall pay to such Lender or
the Letter of Credit Issuer, as the case may be, such additional amounts as will
compensate such Lender, the Letter of Credit Issuer or such Parent Company for
any such reduction suffered.
(c)    A certificate of such Lender or the Letter of Credit Issuer setting forth
the amount or amounts necessary to compensate such Lender, the Letter of Credit
Issuer or the Parent Company of such Lender or the Letter of Credit Issuer, as
the case may be, specified in subsection (a) or (b) of this Section shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.
(d)    Failure or delay on the part of any Lender or the Letter of Credit Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Letter of Credit Issuer’s right to demand such
compensation.
Section 3    LETTERS OF CREDIT.
Section 3.1    Letters of Credit.  On any Business Day prior to the Revolving
Facility Final Maturity Date, the Letter of Credit Issuer, in reliance upon the
agreements of the other Lenders pursuant to Section 3.4 and Section 3.5, may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
for the account of the Borrower on the terms and conditions hereinafter set
forth; provided that (i) each Letter of Credit shall expire on the earlier of
(A) the date one year after the date of issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Facility Final Maturity Date; (ii) the Borrower may not request any
Letter of Credit if, after giving effect to such issuance, (A) the aggregate
Letter of Credit Exposure would exceed the Letter of Credit Commitment or (B)
the aggregate Revolving Credit Exposure of all Lenders would exceed the amount
of the Total Revolving Commitment and (iii) the Borrower shall not request, and
the Letter of Credit Issuer shall have no obligation to issue, any Letter of
Credit the proceeds of which would be made available to any Person (I) to fund
any activity or business of or with any Sanctioned Person or in any Sanctioned
Countries, that, at the time of such funding, is the subject of any Sanctions or
(II) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Letter of Credit Issuer without
recourse a participation in each Letter of Credit equal to such Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit (x) on the Closing Date with respect to all Existing Letters of Credit
and (y) on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.
Section 3.2    Notices of Issuance .  To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Letter of Credit Issuer and the
Administrative Agent irrevocable written notice at least three (3) Business Days
prior to the requested date of such issuance specifying the date (which shall be
a Business Day) such Letter of Credit is to be issued (or amended, renewed or
extended, as the case may be), the expiration date of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary


- 49 -



--------------------------------------------------------------------------------





thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. In addition to the satisfaction of the
conditions in Section 6, the issuance of such Letter of Credit (or any amendment
which increases the amount of such Letter of Credit) will be subject to the
further conditions that such Letter of Credit shall be in such form and contain
such terms as the Letter of Credit Issuer shall approve and that the Borrower
shall have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Letter of Credit Issuer
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
Section 3.3    Issuance of Letters of Credit.  At least two (2) Business Days
prior to the issuance of any Letter of Credit, the Letter of Credit Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received such notice, and, if not, the Letter of Credit
Issuer will provide the Administrative Agent with a copy thereof. Unless the
Letter of Credit Issuer has received notice from the Administrative Agent, on or
before the Business Day immediately preceding the date the Letter of Credit
Issuer is to issue the requested Letter of Credit, directing the Letter of
Credit Issuer not to issue the Letter of Credit because such issuance is not
then permitted hereunder because of the limitations set forth in Section 3.1 or
that one or more conditions specified in Section 6 are not then satisfied, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue such Letter of Credit in accordance with the Letter
of Credit Issuer’s usual and customary business practices.
Section 3.4    Letter of Credit Disbursement/Reimbursement Obligation.  The
Letter of Credit Issuer shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Letter of Credit Issuer shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Letter of Credit
Issuer has made or will make a Letter of Credit Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Letter of Credit Issuer
and the Lenders with respect to such Letter of Credit Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Letter of
Credit Issuer for any Letter of Credit Disbursements paid by the Letter of
Credit Issuer in respect of such drawing, without presentment, demand or other
formalities of any kind. Unless the Borrower shall have notified the Letter of
Credit Issuer and the Administrative Agent prior to 11:00 a.m. on the Business
Day immediately prior to the date on which such drawing is honored that the
Borrower intends to reimburse the Letter of Credit Issuer for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting the Lenders to make a Borrowing of Base Rate Loans on the date
on which such drawing is honored in an exact amount due to the Letter of Credit
Issuer; provided that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 6.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Letter of Credit Issuer in accordance with Section 2.4. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Letter of Credit Issuer for such Letter of Credit Disbursement.
Section 3.5    Lenders’ Participation Obligations.  If for any reason a
Borrowing of Base Rate Loans may not be (as determined in the sole discretion of
the Administrative Agent), or is not, made in accordance with the foregoing
provisions, then each Lender (other than the Letter of Credit


- 50 -



--------------------------------------------------------------------------------





Issuer) shall be obligated to fund the participation that such Lender purchased
pursuant to Section 3.1 in an amount equal to its Pro Rata Share of such Letter
of Credit Disbursement on and as of the date which such Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Letter of Credit
Issuer or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Letter of Credit Issuer. Whenever,
at any time after the Letter of Credit Issuer has received from any such Lender
the funds for its participation in a Letter of Credit Disbursement, the Letter
of Credit Issuer (or the Administrative Agent on its behalf) receives any
payment on account thereof, the Administrative Agent or the Letter of Credit
Issuer, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Letter of Credit Issuer any portion thereof
previously distributed by the Administrative Agent or the Letter of Credit
Issuer to it.
Section 3.6    Obligation to Pay Interest .  To the extent that any Lender shall
fail to pay any amount required to be paid pursuant to Section 3.4 and Section
3.5 on the due date therefor, such Lender shall pay interest to the Letter of
Credit Issuer (through the Administrative Agent) on such amount from such due
date to the date such payment is made at a rate per annum equal to the Federal
Funds Rate; provided that if such Lender shall fail to make such payment to the
Letter of Credit Issuer within three (3) Business Days of such due date, then,
retroactively to the due date, such Lender shall be obligated to pay interest on
such amount at the rate set forth in Section 2.8(c).
Section 3.7    Cash Collateral.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this Section, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Letter of Credit Issuer and the Lenders, an amount in cash equal
to 103% of the aggregate Letter of Credit Exposure of all Lenders as of such
date plus any accrued and unpaid fees thereon; provided that such obligation to
Cash Collateralize the reimbursement obligations of the Borrower with respect to
the Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 10.5. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this Section. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and reasonable
discretion of the Administrative Agent (acting in good faith) and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such


- 51 -



--------------------------------------------------------------------------------





investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Letter of Credit Issuer for
Letter of Credit Disbursements for which it had not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Letter of Credit Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Credit Documents. If the Borrower is required to
Cash Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such Cash
Collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
Section 3.8    Letter of Credit Reporting.  Upon the request of any Lender, but
no more frequently than quarterly, the Letter of Credit Issuer shall deliver
(through the Administrative Agent) to each Lender and the Borrower a report
describing the aggregate Letters of Credit then outstanding. Upon the request of
any Lender from time to time, the Letter of Credit Issuer shall deliver to such
Lender any other information reasonably requested by such Lender with respect to
each Letter of Credit then outstanding.
Section 3.9    Unconditional Obligation to Reimburse.  The Borrower’s obligation
to reimburse Letter of Credit Disbursements hereunder shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under all circumstances whatsoever and irrespective
of any of the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Letter of Credit Issuer) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
(iii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
(iv)    payment by the Letter of Credit Issuer under a Letter of Credit against
presentation of a draft or other document to the Letter of Credit Issuer that
does not comply with the terms of such Letter of Credit;
(v)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or
(vi)    the existence of a Default or an Event of Default.


- 52 -



--------------------------------------------------------------------------------





Neither the Administrative Agent, the Letter of Credit Issuer, any Lender nor
any Related Parties of any of the foregoing shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to above), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Letter of Credit Issuer; provided that the foregoing shall
not be construed to excuse the Letter of Credit Issuer from liability to the
Borrower to the extent of any actual direct damages (as opposed to special,
indirect (including claims for lost profits or other consequential damages), or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Letter of Credit Issuer’s failure to exercise due care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the Letter of
Credit Issuer (as finally determined by a court of competent jurisdiction), the
Letter of Credit Issuer shall be deemed to have exercised due care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Letter of Credit Issuer may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
Section 3.10    Law Governing Letters of Credit.  Unless otherwise expressly
agreed by the Letter of Credit Issuer and the Borrower when a Letter of Credit
is issued and subject to applicable laws, (i) each standby Letter of Credit
shall be governed by the “International Standby Practices 1998” (ISP98) (or such
later revision as may be published by the Institute of International Banking Law
& Practice on any date any Letter of Credit may be issued), (ii) each
documentary Letter of Credit shall be governed by the Uniform Customs and
Practices for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (iii) the Borrower shall specify the foregoing in each letter of
credit application submitted for the issuance of a Letter of Credit (it being
understood that government agencies and authorities require certain letters of
credit to be governed by, and construed in accordance with, the internal laws of
the applicable state without regard to its conflict of laws principles, and such
governing law provisions may be agreed to by the Letter of Credit Issuer in its
discretion (the consent to which shall not be unreasonably withheld)).
Section 4    FEES; COMMITMENTS.
Section 4.1    Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent a commitment fee (“Commitment Fee for Revolver”) for the account of each
Revolving Lender for the period from and including the Closing Date to but not
including the date the Total Revolving Commitment has been terminated, in an
amount equal to the Commitment Fee Rate for Revolver then in effect multiplied
by the average daily Unutilized Commitment of each Lender. Such Commitment Fee
for Revolver shall be due and payable in arrears on the last Business Day of
each March, June, September and December, commencing on June 30, 2016, and on
the first date upon which the Total Revolving Commitments shall have been
terminated.


- 53 -



--------------------------------------------------------------------------------





(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender pro rata on the basis of its Revolving Percentage, a fee in respect
of each outstanding Letter of Credit (the “Letter of Credit Fee”) for each day
computed at the rate equal to the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans for such day on the Stated Amount of such Letter of Credit
on such day. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December of
each year, commencing on June 30, 2016, and on the date upon which the Total
Revolving Commitment is terminated.
(c)    The Borrower agrees to pay to the Administrative Agent for the account of
the Letter of Credit Issuer a fee in respect of each Letter of Credit (the
“Fronting Fee”) computed at the rate of 0.125% per annum on the average daily
Stated Amount of such Letter of Credit. Accrued Fronting Fees shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December of each year, commencing on June 30, 2016, and on the
date upon which the Total Revolving Commitment is terminated.
(d)    The Borrower agrees to pay directly to the Letter of Credit Issuer upon
each issuance of, drawing under, and/or amendment or transfer by a beneficiary
of, a Letter of Credit such amount as shall at the time of such issuance,
drawing, transfer or amendment be the administrative charge which the Letter of
Credit Issuer is customarily charging for issuances of, drawings under or
amendments or transfers of, letters of credit issued by it.
(e)    The Borrower agrees to pay to the Administrative Agent (x) on the Closing
Date for its own account and/or for distribution to the Lenders such fees as
have heretofore been agreed to by the Borrower and the Administrative Agent and
(y) for its own account such other fees as may be agreed to from time to time
between the Borrower and the Administrative Agent, when and as due.
(f)    All computations of Fees shall be made in accordance with Section 12.7.
Section 4.2    Voluntary Reduction of Commitments.  Upon at least three Business
Days’ prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, without premium or penalty, to terminate or partially reduce the Total
Unutilized Revolving Commitment, provided that (x) any such termination shall
apply to proportionately and permanently reduce the Revolving Commitment of each
of the Lenders with such a Commitment and (y) any partial reduction pursuant to
this clause Section 4.2 shall be in the amount of at least $5,000,000 or a whole
multiple thereof.
Section 4.3    Commitment Terminations.  Unless earlier terminated pursuant to
the terms of the Agreement:
(a)    The Total Revolving Commitment (and the Revolving Commitment of each
Lender) shall terminate on the Revolving Facility Final Maturity Date.
(b)    The Swingline Commitment shall terminate on the Swingline Expiry Date.


- 54 -



--------------------------------------------------------------------------------





Section 5    PAYMENTS.
Section 5.1    Voluntary Prepayments.  (a)  The Borrower shall have the right to
prepay Term Loans and/or Revolving Loans and/or Swingline Loans, in whole or in
part, without premium or penalty, from time to time on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent at the Payment
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to prepay the Loans, whether such Loans are Term Loans, Revolving
Loans or Swingline Loans, the amount of such prepayment and (in the case of
Eurodollar Rate Loans) the specific Borrowing(s) pursuant to which made, which
notice shall be received by the Administrative Agent by 11:00 a.m. (x) one
Business Day prior to the date of such prepayment in the case of Base Rate
Loans, (y) three Business Days’ prior written notice in the case of Eurodollar
Rate Loans and (z) 11:00 a.m. on the date of prepayment, in the case of
Swingline Loans, which notice shall promptly be transmitted by the
Administrative Agent to each of the Lenders; (ii) each partial prepayment of any
Borrowing shall be in an aggregate principal amount of at least $500,000 or a
whole multiple of $100,000 in excess thereof; provided that no partial
prepayment of Eurodollar Rate Loans made pursuant to a Borrowing shall reduce
the aggregate principal amount of the Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; (iii) each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (iv) each prepayment
of Term Loans pursuant to this Section 5.1 shall be applied to the then
remaining applicable Term Loan Scheduled Repayments on a pro rata basis (based
upon the then remaining principal amount of each such Term Loan Scheduled
Repayment). Any prepayment made pursuant to this Section shall be subject to
Section 2.11.
Section 5.2    Mandatory Prepayments.
(a)    Requirements:
(i)    If on any date (after giving effect to any other repayments or
prepayments on such date) the sum of (i) the aggregate outstanding principal
amount of Revolving Loans and Swingline Loans plus (ii) the aggregate amount of
Letter of Credit Outstandings exceeds the Total Revolving Commitment as then in
effect, the Borrower shall repay on such date that principal amount of Swingline
Loans and, after Swingline Loans have been paid in full, Unpaid Drawings and,
after Unpaid Drawings have been paid in full, Revolving Loans, in an aggregate
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans, Unpaid Drawings and Revolving Loans, the aggregate
amount of Letter of Credit Outstandings exceeds the Total Revolving Commitment
as then in effect (any such excess, a “Total Revolving Commitment Excess
Amount”), the Borrower shall pay to the Administrative Agent an amount in cash
and/or Cash Equivalents equal to such Total Revolving Commitment Excess Amount,
and the Administrative Agent shall hold such payment as security for the
obligations of the Borrower hereunder pursuant to a cash collateral agreement to
be entered into in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower which shall permit certain investments in
Cash Equivalents satisfactory to the Administrative Agent and the Borrower,
until the proceeds are applied to the Obligations, and which shall provide that
a portion of the balance, if any, held in a cash collateral account established
under such cash collateral agreement equal to the amount by which such balance
exceeds the Total Revolving Commitment Excess Amount from


- 55 -



--------------------------------------------------------------------------------





time to time, shall be released to the Borrower, provided that (x) as a result
of such release, a mandatory prepayment shall not be required under the first
sentence of this paragraph (a)(i) unless such prepayment is made concurrently
with such release, and (y) immediately after giving effect thereto, no Default
or Event of Default shall have occurred or be continuing or would result from
such release.
The Borrower shall be required to repay the principal amount of the Term Loans
on the last day of March, June, September and December of each year and on the
Term Facility Final Maturity Date, commencing June 30, 2016 (each such
repayment, a “Term Loan Scheduled Repayment”), each such installment on any such
date to be in the amount set forth below opposite such date:
Date
Installment Amount
June 30, 2016
$3,750,000
September 30, 2016
$3,750,000
December 31, 2016
$3,750,000
March 31, 2017
$3,750,000
June 30, 2017
$3,750,000
September 30, 2017
$3,750,000
December 31, 2017
$3,750,000
March 31, 2018
$3,750,000
June 30, 2018
$3,750,000
September 30, 2018
$3,750,000
December 31, 2018
$3,750,000
March 31, 2019
$3,750,000
June 30, 2019
$3,750,000
September 30, 2019
$3,750,000
December 31, 2019
$3,750,000
March 31, 2020
$3,750,000
June 30, 2020
$3,750,000
September 30, 2020
$3,750,000
December 31, 2020
$3,750,000
March 31, 2021
$3,750,000
Term Facility Final Maturity Date
All amounts outstanding in
 respect of the Term Loans

If the Term Facility Final Maturity Date is extended pursuant to Section 2.16,
the Borrower shall continue to repay the principal amount of the Term Loans on
the last day of March, June, September and December of each year (commencing
with June 30, 2021) in equal installments of $3,750,000 each until the then
extended Term Facility Final Maturity Date, at which time all amounts
outstanding in respect of the Term Loans shall be due and payable.
(ii)    On or before the third Business Day following the date of receipt
thereof by Holdings or any of its Subsidiaries of the Cash Proceeds from any
Asset Sale or Recovery Event, an amount equal to 100% of the Net Cash Proceeds
then received from such Asset Sale or Recovery Event shall be applied as a
mandatory repayment of principal of the then outstanding Term Loans, provided
that Net Cash Proceeds from Recovery


- 56 -



--------------------------------------------------------------------------------





Events in an aggregate amount not to exceed $75,000,000 in any Fiscal Year shall
not be required to be used to so repay Term Loans to the extent the Borrower
elects, as hereinafter provided, to cause such Net Cash Proceeds to be
reinvested in Reinvestment Assets (a “Reinvestment Election”) on or prior to the
Reinvestment Prepayment Date; provided, further, that if any such Net Cash
Proceeds are not so reinvested on or prior to the Reinvestment Prepayment Date,
such Net Cash Proceeds shall promptly thereafter be applied toward prepayments
of the Term Loans in accordance with this Section 5.2. The Borrower may exercise
its Reinvestment Election (within the parameters specified in the preceding
sentence) with respect to a Recovery Event, if (x) the Reinvestment Test is
satisfied on the date of delivering the Reinvestment Notice referred to below
and (y) the Borrower delivers a Reinvestment Notice to the Administrative Agent
by the third Business Day following the date of such Recovery Event, with such
Reinvestment Election being effective with respect to the Net Cash Proceeds of
such Recovery Event equal to the Anticipated Reinvestment Amount specified in
such Reinvestment Notice.
(iii)    On or before the third Business Day following the date of the receipt
thereof by Holdings and/or any of its Subsidiaries, an amount equal to 100% of
the cash proceeds (net of reasonable and documented underwriting discounts and
commissions, other banking and investment banking fees, attorneys’, advisors’,
consultants’ and accountants’ fees) of the incurrence of Indebtedness by
Holdings and/or any of its Subsidiaries (other than Indebtedness permitted by
Section 9.4), shall be applied as a mandatory repayment of principal of the then
outstanding Term Loans.
(iv)    On the Reinvestment Prepayment Date with respect to a Reinvestment
Election, an amount equal to the Reinvestment Prepayment Amount, if any, for
such Reinvestment Election shall be applied as a repayment of the principal
amount of the then outstanding Term Loans.
(b)    Application:
(i)    Each mandatory repayment of Term Loans required to be made pursuant to
Section 5.2(a) (iii), (iv) or (v) shall be applied to the repayment of the then
remaining Term Loan Scheduled Repayments in inverse order of their maturity.
Following the repayment in full of the Term Loans, each mandatory repayment
required to be made pursuant to Section 5.2(a) (iii), (iv) or (v) shall
thereafter be applied to the repayment of the Revolving Loans (without any
permanent reduction in the Revolving Commitment of any Lender).
(ii)    With respect to each prepayment of Loans required by Section 5.2, the
Borrower may designate the Types of Loans which are to be prepaid and the
specific Borrowing(s) under the affected Facility pursuant to which made,
provided that (i) the Borrower shall first so designate all Base Rate Loans and
Eurodollar Rate Loans under an affected Facility with Interest Periods ending on
the date of repayment prior to designating any other Eurodollar Rate Loans and
(ii) each prepayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans.
Section 5.3    Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable (based on its pro rata share) account of
the Lenders entitled thereto, not later than 2:00  p.m. on


- 57 -



--------------------------------------------------------------------------------





the date when due and shall be made in immediately available funds and in lawful
money of the United States of America at the Payment Office, it being understood
that prior written notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at the Payment Office shall
constitute the making of such payment to the extent of such funds held in such
account. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. Any payments made by the Borrower under this
Agreement which are made later than 2:00 p.m. shall be deemed to have been made
by the Borrower on the next succeeding Business Day. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
Section 5.4    Taxes.
(a)    Defined Terms. For purposes of this Section 5.4, the term “Lender”
includes Letter of Credit Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 Business Days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.4(d) relating


- 58 -



--------------------------------------------------------------------------------





to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Credit Party to a Governmental Authority pursuant
to this Section 5.4, the Borrower or other Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.4(g)(ii)(A), 5.4(g)(ii)(B) and 5.4(g)(ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)
Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two (2)
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;



- 59 -



--------------------------------------------------------------------------------





(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of executed
original copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

i.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
ii.    executed originals of IRS Form W-8ECI;
iii.    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
iv.    to the extent a Foreign Lender is not the beneficial owner (including a
Foreign Lender that is a partnership), executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9, and/or other certification documents that would be required from
each beneficial owner (including a partner of Foreign Lender that is a
partnership) pursuant to clauses (ii)(B)(i)-(iii) above if such beneficial owner
(or partner) were a Lender, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;
(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of executed
original



- 60 -



--------------------------------------------------------------------------------





copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)
if a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender agrees that if any form, certification or other supplementing
documentation prescribed by applicable law that it previously delivered pursuant
to this Section 5.4(g) expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.4 (including by
the payment of additional amounts pursuant to this Section 5.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) to the extent
that the payment would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed


- 61 -



--------------------------------------------------------------------------------





and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 5.4 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.


Section 6    CONDITIONS PRECEDENT.
Section 6.1    Conditions Precedent to Closing Date. The obligation of the
Lenders to make each Loan hereunder, and the obligation of the Letter of Credit
Issuer to issue Letters of Credit hereunder, in each case, on the Closing Date
are subject to the satisfaction on or prior to the Closing Date of each of the
following conditions:
(a)    Execution of Agreement. On or prior to the Closing Date, (i) this
Agreement shall have been executed and delivered as provided in Section 12.10
and (ii) there shall have been delivered to the Administrative Agent, for the
account of each Lender that has requested Notes pursuant to Section 2.5(d),
Notes conforming to the requirements hereof and executed by a duly Authorized
Officer of the Borrower.
(b)    Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received opinions, addressed to the Administrative Agent and each of the
Lenders from:
(i)    Vorys, Sater, Seymour and Pease LLP, counsel to Holdings and its
Subsidiaries, which opinion shall be dated the Closing Date and shall be in the
form of Exhibit E-1;
(ii)    W. Joseph Payne, Esq., General Counsel to Holdings, the Borrower and all
of the Subsidiaries, which opinion shall be dated the Closing Date and shall be
in the form of Exhibit E-2;
(iii)    Greenberg Traurig, P.A., special Florida counsel to the Borrower and
certain Guarantors, which opinion shall be dated the Closing Date and shall be
in the form of Exhibit E-3; and
(iv)    Fennemore Craig, P.C., special Nevada counsel to Air Transport
International Limited Liability Company, a Nevada limited liability company,
which opinion shall be dated the Closing Date and shall be in the form of
Exhibit E-4.
(c)    Proceedings.  (i)  On the Closing Date, the Administrative Agent shall
have received from each Credit Party a certificate, dated the Closing Date,
signed by the Secretary of such Credit Party in the form of Exhibit F (together
with certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, together with (x) copies of the articles
or certificate of incorporation, the limited liability company agreement, the
partnership agreement, any certificate of designation, the by-laws, or other
organizational documents of each such Credit Party,


- 62 -



--------------------------------------------------------------------------------





(y) the resolutions, or such other administrative approval, of each such Credit
Party referred to in such certificate to be reasonably satisfactory to the
Administrative Agent and (z) in the case of the certificate delivered by the
Borrower, a statement that all of the applicable conditions set forth in Section
6 have been satisfied as of such date.
(ii)    On the Closing Date, all corporate, limited liability company,
partnership and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including
long-form good standing certificates and any other records of corporate,
partnership or limited liability company proceedings and governmental approvals,
if any, which the Administrative Agent may have reasonably requested in
connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or Governmental Authority.
(iii)    A Notice of Borrowing for the Loans to be made on the Closing Date, if
any.
(d)    No Adverse Change, etc.  Since December 31, 2015, there shall not have
been any change, effect, event, occurrence, state of facts or development that
has had or could reasonably be expected to have a Material Adverse Effect.
(e)    Reaffirmation.  A Reaffirmation of Obligations Under Credit Documents
dated the Closing Date duly executed by each Credit Party, in form and substance
reasonably acceptable to the Administrative Agent.
(f)    Affidavit. An Affidavit of Out-Of-State Execution and Delivery regarding
the execution of the Credit Documents to be executed on the Closing Date, duly
executed by the Borrower and notarized.
(g)    Security Documents.  On the Closing Date, each of Holdings and the
Domestic Subsidiaries of Holdings shall have duly authorized, executed and
delivered the Amended and Restated Guarantee and Collateral Agreement
substantially in the form of Exhibit G (as modified, amended or supplemented
from time to time in accordance with the terms thereof and hereof, the
“Guarantee and Collateral Agreement”) together with (A) UCC financing statements
and other applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guarantee and Collateral Agreement, as requested by the Administrative Agent in
order to perfect such Liens, duly authorized by the applicable Credit Parties
and (B) copies of favorable UCC, tax, and judgment search reports in all
necessary or appropriate jurisdictions, as requested by the Administrative
Agent, indicating that there are no prior Liens on any of the Collateral other
than Permitted Liens.
(h)    Governmental Approvals and Consents.  Each Credit Party shall have
obtained all permits, registrations, filings, licenses, authorizations,
consents, orders or approvals of or from any Governmental Authority and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Credit Documents and each
of the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Administrative Agent. All applicable waiting periods
shall have expired without any action being taken or threatened


- 63 -



--------------------------------------------------------------------------------





by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.
(i)    Solvency.  On the Closing Date, the Administrative Agent shall have
received from the president, chief financial officer or another senior financial
or accounting officer of each of Holdings and the Borrower a solvency
certificate in the form attached hereto as Exhibit H that shall document the
solvency of Holdings, the Borrower and their respective Subsidiaries on a
consolidated basis after giving effect to the transactions contemplated hereby.
(j)    Fees.  On the Closing Date, the Administrative Agent and the Joint Lead
Arrangers shall have received all fees required to be paid, and all expenses
required to be paid, on or before the Closing Date, including, without
limitation, all Fees accrued to and including the Closing Date under the
Existing Credit Agreement.
(k)    Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to Section 8.3 is in
full force and effect, together with endorsements naming the Administrative
Agent, for the benefit of Lenders, as additional insured and lender’s loss payee
thereunder to the extent required under Section 8.3.
(l)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
could have a material adverse effect on the business operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole.
(m)    Compliance Certificate. A pro forma Compliance Certificate dated the
Closing Date, after giving effect to the increase in the Revolving Commitment
contemplated hereby.
Section 6.2    Conditions Precedent to All Credit Events.  The obligation of the
Lenders to make each Loan hereunder, and the obligation of the Letter of Credit
Issuer to issue Letters of Credit hereunder, is subject, at the time of each
such Credit Event, to the satisfaction of the conditions that at the time of
each Credit Event and also after giving effect thereto, (a) there shall exist no
Default or Event of Default, (b) all representations and warranties contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respect as of such earlier date), (c) the
Borrower shall have delivered a certificate to the Administrative Agent
demonstrating compliance on a pro forma basis after giving effect to the
proposed Credit Event with covenants set forth in Section 9.14 and Section 9.15
(without giving effect to the cure periods in such Sections), which
certification shall include the following information in form and content
reasonably acceptable to the Administrative Agent: a schedule of all Aircraft
then included in the Collateral Pool, the most recent appraised value of such
Aircraft, the location of such Aircraft and an indication of whether any such
Aircraft is then subject to any lease and (d) since December 31, 2015, there
shall have been no event,


- 64 -



--------------------------------------------------------------------------------





change, condition or occurrence that has had, or could reasonably be expected to
have, a Material Adverse Effect.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the applicable conditions specified in Section 6.1, and/or Section 6.2, as the
case may be, exist as of that time. All of the certificates, legal opinions and
other documents and papers referred to in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at its Notice Office
for the benefit of each of the Lenders.
Section 6.3    Effect of Amendment and Restatement
(a)    Upon this Agreement becoming effective pursuant to Sections 6.1 and 6.2,
from and after the Closing Date:  (i)(A) all outstanding “Revolving Loans” (as
such term is defined in the Existing Credit Agreement), if any, shall be deemed
to be Revolving Loans outstanding hereunder, (B) all outstanding “Swingline
Loans” (as such term is defined in the Existing Credit Agreement), if any, shall
be deemed to be Swingline Loans outstanding hereunder, (C) each outstanding
“Letter of Credit” (as such term is defined in the Existing Credit Agreement),
if any, shall be deemed to be a Letter of Credit issued and outstanding
hereunder and (D) all outstanding “Term Loans” (as such term is defined in the
Existing Credit Agreement) shall be deemed to be Term Loans outstanding
hereunder; (ii) all terms and conditions of the Existing Credit Agreement and
any other “Credit Document” as defined therein, as amended and restated by this
Agreement and the other Credit Documents being executed and delivered on the
Closing Date, shall be and remain in full force and effect, as so amended, and
shall constitute the legal, valid, binding and enforceable obligations of the
Credit Parties to the Lenders and the Administrative Agent; (iii) the terms and
conditions of the Existing Credit Agreement shall be amended as set forth herein
and, as so amended and restated, shall be restated in their entirety, but shall
be amended only with respect to the rights, duties and obligations among the
Borrower, the Lenders and the Administrative Agent accruing from and after the
Closing Date; (iv) this Agreement shall not in any way release or impair the
rights, duties, Obligations or Liens created pursuant to the Existing Credit
Agreement or any other “Credit Document” as defined therein or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date, except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by the Borrower; (v) all indemnification obligations of the Credit
Parties under the Existing Credit Agreement and any other “Credit Document” as
defined therein shall survive the execution and delivery of this Agreement and
shall continue in full force and effect for the benefit of the Lenders, the
Administrative Agent, and any other Person indemnified under the Existing Credit
Agreement or such other Credit Document at any time prior to the Closing Date;
(vi) the Obligations incurred under the Existing Credit Agreement shall, to the
extent outstanding on the Closing Date, continue to be outstanding under this
Agreement and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Agreement, and this Agreement shall not
constitute a substitution or novation of such Obligations or any of the other
rights, duties and obligations of the parties hereunder; (vii) the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Existing Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (viii) any and all references in the Credit Documents to
the Existing Credit Agreement shall, without further action of the parties, be
deemed a reference to the Existing Credit Agreement, as amended and restated


- 65 -



--------------------------------------------------------------------------------





by this Agreement, and as this Agreement shall be further amended, modified,
supplemented or amended and restated from time to time hereafter in accordance
with the terms of this Agreement.
(b)    The Administrative Agent, the Lenders and the Borrower agree that the
Total Revolving Commitment (as defined in the Existing Credit Agreement) of each
of the Revolving Lenders immediately prior to the effectiveness of this
Agreement shall be reallocated among the Revolving Lenders such that,
immediately after the effectiveness of this Agreement in accordance with its
terms, the Revolving Commitment of each Revolving Lender shall be as set forth
on Annex 1.1A.  In order to effect such reallocations, assignments shall be
deemed to be made among the Revolving Lenders in such amounts as may be
necessary, and with the same force and effect as if such assignments were
evidenced by the applicable Assignment and Acceptance (but without the payment
of any related assignment fee), and no other documents or instruments shall be
required to be executed in connection with such assignments (all of which such
requirements are hereby waived).  Further, to effect the foregoing, each
Revolving Lender agrees to make cash settlements in respect of any outstanding
Revolving Loans, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, such that after giving effect to
this Agreement, each Revolving Lender holds Revolving Loans equal to its Pro
Rata Share (based on the Revolving Commitment of each Revolving Lender as set
forth on Annex 1.1A).
Section 7    REPRESENTATIONS AND WARRANTIES.
To induce the Lenders to enter into this Agreement and to make the Loans and
issue and/or participate in Letters of Credit provided for herein, Holdings and
the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans (with the making of each
Credit Event thereafter being deemed to constitute a representation and warranty
that the matters specified in this Section 7 are true and correct in all
material respects on and as of the date of each such Credit Event unless such
representation and warranty expressly indicates that it is being made as of any
specific date (in which case such representation and warranty shall have been
true and correct in all material respect as of such specific date)):
Section 7.1    Corporate Status; Compliance with Law.  Each of Holdings and its
Subsidiaries (i) is a duly organized and validly existing corporation or limited
liability company in good standing under the laws of the jurisdiction of its
organization and has the corporate or limited liability company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage on the date hereof, (ii) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified and where the failure to
be so qualified would have, individually or in the aggregate, a Material Adverse
Effect and (iii) is in compliance with all Requirements of Law and all
Contractual Obligations of Holdings and its Subsidiaries, except where the
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 7.2    Power and Authority.  Each Credit Party has the corporate or
limited liability company power and authority to execute, deliver and carry out
the terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or limited liability company action to authorize
the execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party,


- 66 -



--------------------------------------------------------------------------------





and each such Credit Document constitutes the legal, valid and binding
obligation of such Person enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 7.3    No Violation.  Neither the execution, delivery and performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof, nor the consummation of any of
transactions contemplated herein or therein (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any Governmental Authority, (ii) will, except as set forth on
Annex 7.3, conflict or be inconsistent with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or (other than pursuant to the Security Documents) result in the creation
or imposition of (or the obligation to create or impose) any Lien upon any of
the property or assets of Holdings or any of its Subsidiaries pursuant to the
terms of any indenture, debt instrument or agreement, mortgage, deed of trust,
agreement or other instrument to which Holdings or any of its Subsidiaries is a
party or by which it or any of its property or assets are bound or to which it
may be subject (including, without limitation, the CMI Service Agreement),
(iii) will violate any provision of the charter or by-laws or limited liability
company agreement of Holdings or any of its Subsidiaries or (iv) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Holdings and its Subsidiaries, other
than, in the case of clause (i), any contravention which could not reasonably be
expected to have a Material Adverse Effect.
Section 7.4    Litigation.  There are no actions, suits or proceedings pending
or threatened with respect to Holdings or any of its Subsidiaries (i) that are
likely to have a material adverse effect on the business, assets, liabilities
(contingent or otherwise), operations, financial condition or prospects of any
such Person, or (ii) that could reasonably be expected to have a material
adverse effect on the validity or enforceability of this Agreement or any of the
other Credit Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
Section 7.5    Use of Proceeds; Margin Regulations.  (a)  The proceeds of all
Revolving Loans shall be utilized for working capital needs and other general
corporate purposes of Holdings and its Subsidiaries.
(b)    No part of the proceeds of any Loans will be used for any purpose which
violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System and any successor thereto.
Section 7.6    Governmental Approvals.  Except for any filings required under
the Security Documents, no order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required to authorize or is required in connection
with (i) the execution, delivery and performance of any Credit Document or
(ii) the legality, validity, binding effect or enforceability of any Credit
Document.
Section 7.7    Investment Company Act.  None of Holdings or any of its
Subsidiaries is (i) an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “ICA”) or a company “controlled” by an
“investment company” within the meaning of the ICA or (ii) subject to any
regulation under any other federal or state statute or regulation which may
limit its


- 67 -



--------------------------------------------------------------------------------





ability to incur Indebtedness or which may otherwise render all or any party of
the Obligations unenforceable or voidable.
Section 7.8    True and Complete Disclosure.  (a)  All information and data
(excluding projections) concerning Holdings, the Borrower and their respective
Subsidiaries and the transactions contemplated herein which have been prepared
by or on behalf of the Credit Parties and that have been made available to the
Administrative Agent or any Lender by or on behalf of the Credit Parties prior
to the Closing Date in connection with the transactions contemplated herein do
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading.
(b)    All other factual information furnished on or after the Closing Date by
or on behalf of the Credit Parties or any of their Subsidiaries in writing to
the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement or any transaction contemplated herein is, and will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time in light of the
circumstances under which such information was provided. The projections and pro
forma financial information contained in such materials are based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There is no fact known to any Credit Party which materially and
adversely affects the business, operations, property, assets, liabilities or
condition (financial or otherwise) of any such Credit Party and its respective
Subsidiaries which has not been disclosed herein or in such other documents,
certificates and statements furnished to the Lenders for use in connection with
the transactions contemplated hereby.
Section 7.9    Financial Condition; Financial Statements.  (a)  On and as of the
Closing Date, on a pro forma basis after giving effect to the transactions
contemplated by this Agreement and the other Credit Documents, (x) the sum of
the assets, at a fair market valuation, of each Credit Party and its respective
Subsidiaries will exceed its debts, (y) no such Credit Party or its Subsidiaries
will have incurred or intended to, or believes that it will, incur debts beyond
its ability to pay such debts as such debts mature and (z) each such Credit
Party and its Subsidiaries taken as a whole will have sufficient capital with
which to conduct its business. For purposes of this Section 7.9, “debt” means
any liability on a claim, and “claim” means (i) right to payment whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured; or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
(b)    The audited financial statements of Holdings and its Subsidiaries for the
2015 Fiscal Year consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
Persons described therein for each of the periods then ended. As of the Closing
Date, none of Holdings, the Borrower or any of their respective Subsidiaries has
any contingent


- 68 -



--------------------------------------------------------------------------------





liability or liability for taxes, long‑term lease or unusual forward or
long‑term commitment that is not reflected in the foregoing financial statements
or the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings, the Borrower or any of their respective Subsidiaries.
Since December 31, 2015, no event, circumstance or change has occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect.
Section 7.10    Security Interests.  On and after the Closing Date, each of the
Security Documents creates, as security for the Obligations purported to be
secured thereby, a valid and enforceable (and, to the extent perfection thereof
can be accomplished pursuant to the filings or other actions required by the
Security Documents and such filings or other actions are required to have been
made or taken, perfected) security interest in and Lien on all of the Qualified
Aircraft included in the Collateral Pool, superior to and prior to the rights of
all third Persons and subject to no other Liens (except that the Qualified
Aircraft included in the Collateral Pool may be subject to Permitted Liens
relating thereto), in favor of the Administrative Agent for the benefit of the
Lenders. No filings or recordings are required in order to perfect the security
interests created under any Security Document that are required by the Security
Documents to be perfected except for filings or recordings which shall have been
made upon or prior to the execution and delivery thereof.
Section 7.11    Tax Returns and Payments.  Except as set forth on Annex 7.11,
Holdings and its Subsidiaries have filed all federal and state income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by them and have paid Federal and state income taxes and all other all
material taxes and assessments payable by them which have become due, other than
those not yet delinquent and except for those contested in good faith, and
Holdings and each of its Subsidiaries has paid, or has provided adequate
reserves in accordance with GAAP (in the good faith judgment of the management
of Holdings) for the payment of, all federal, state and foreign income taxes
applicable for all prior Fiscal Years and for the current Fiscal Year to the
date hereof.
Section 7.12    Compliance with ERISA.  Each Plan is in substantial compliance
in form and operation with its terms and with ERISA and the Code (including,
without limitation, the Code provisions compliance with which is necessary for
any intended favorable tax treatment) and all other applicable laws and
regulations, except for such non-compliance which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would adversely affect the issuance of
a favorable determination letter or otherwise adversely affect such
qualification). No ERISA Event has occurred or is reasonably expected to occur,
except the occurrence of an ERISA Event that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. There exists
no Unfunded Pension Liability with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan. There are no
actions, suits or claims pending against or involving a Plan (other


- 69 -



--------------------------------------------------------------------------------





than routine claims for benefits) or, to the knowledge of the Borrower, any of
its Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in a Material Adverse Effect. The Borrower, each of its Subsidiaries and
each ERISA Affiliate have made all contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, by the terms of such Plan or Multiemployer Plan, respectively, or by
any contract or agreement requiring contributions to a Plan or Multiemployer
Plan. No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period within
the meaning of Section 412 of the Code or Section 303 or 304 of ERISA. None of
the Borrower, any of its Subsidiaries or any ERISA Affiliate have ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Plan subject to Section 4064(a) of ERISA to which it made contributions, except
where such failure would not reasonably be expected to have a Material Adverse
Effect. Each Non-U.S. Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a Material Adverse Effect. All contributions required to
be made with respect to a Non-U.S. Plan have been timely made. Neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Non-U.S. Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan, determined as of the end of the Borrower’s most recently ended
fiscal year on the basis of reasonable actuarial assumptions, did not in any
material respect exceed the current value of the assets of such Non-U.S. Plan
allocable to such benefit liabilities.
Section 7.13    Subsidiaries.  (a) The Capital Stock of each direct and indirect
Subsidiary of Holdings has been duly authorized and validly issued and is fully
paid and non‑assessable. Annex 7.13 hereto correctly sets forth the ownership
interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date. Holdings will at all times own directly or
indirectly the percentages specified in said Annex 7.13 of the outstanding
Capital Stock of all of said entities except to the extent otherwise permitted
pursuant to Section 9.2 or Section 9.5. Except as set forth on Annex 7.13, as of
the Closing Date, there is no existing option, warrant, call, right, commitment
or other agreement to which any Subsidiary of Holdings is a party requiring, and
there is no membership interest or other Capital Stock of any Subsidiary of
Holdings outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. None of the Capital Stock of the direct or
indirect Subsidiaries of Holdings is subject to any Lien.
(b)    There are no restrictions on Holdings or any of its Subsidiaries which
prohibit or otherwise restrict the transfer of cash or other assets from any
Subsidiary of Holdings to the Borrower, other than prohibitions or restrictions
permitted by Section 9.7(b), and there are no restrictions on Holdings or any of
its Subsidiaries which prohibit such Person from granting Liens in the Capital
Stock of any of the direct or indirect Subsidiaries of Holdings.
Section 7.14    Intellectual Property.  Holdings and each of its Subsidiaries
owns, or is licensed to use, all material trademarks, trade names, copyrights,
technology, know-how, patents,


- 70 -



--------------------------------------------------------------------------------





servicemarks, licenses and processes and other rights (“Intellectual Property”)
free from burdensome restrictions that are necessary for the conduct of their
business as currently conducted and as proposed to be conducted.
Section 7.15    Pollution and Other Regulations.  Except as set forth on Annex
7.15, (a) each of Holdings and its Subsidiaries is in compliance with all
Environmental Laws governing or relating to its business, and to the knowledge
of Holdings and the Borrower, there is no condition or circumstance that would
be likely to prevent or interfere with such compliance in the future, except in
each case, individually or in the aggregate, as could not reasonably be expected
to have a Material Adverse Effect, (b) all licenses, permits, registrations or
approvals required for the business of Holdings and each of its Subsidiaries, as
conducted as of the Closing Date, under any Environmental Law have been secured,
and Holdings and each of its Subsidiaries is in compliance therewith, except, in
each case, either individually or in the aggregate, as could not be reasonably
be expected to have a Material Adverse Effect, (c) neither Holdings nor any of
its Subsidiaries has received any written communication from any Person alleging
that it is in noncompliance with, breach of or default under, any applicable
writ, order, judgment, injunction, or decree, in each case arising under or
relating to Environmental Law, to which Holdings or such Subsidiary is a party
or which would affect the ability of Holdings or such Subsidiary to operate its
business or any Real Property, except in each such case, such noncompliance,
breaches or defaults that individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (d) there are no facts,
circumstances, conditions or occurrences relating to the business of Holdings or
any of its Subsidiaries or on or relating to any Real Property that could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries or any Real Property of Holdings or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 7.16    Properties.  Holdings and each of its Subsidiaries have good and
valid title to all Qualified Aircraft included in the Collateral Pool, free and
clear of all Liens, other than as permitted by Section 9.3.
Section 7.17    Labor Matters.  (a) There are no strikes or other material labor
disputes against any Credit Party pending or, to the knowledge of Holdings or
the Borrower, threatened; (b) hours worked by and payments made to employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from the Credit Parties on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Credit
Parties.
Section 7.18    No Default.  Neither Holdings nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
Section 7.19    No Material Adverse Change.  Since December 31, 2015, no event,
circumstance or change has occurred that has caused or evidences, either in any
single case or in the aggregate, a Material Adverse Effect.
Section 7.20    Insurance.  Set forth on Annex 7.20 is a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings and its Subsidiaries as of


- 71 -



--------------------------------------------------------------------------------





the Closing Date. As of such date, such insurance is in full force and effect
and complies with Section 8.3.
Section 7.21    Accounts.  None of the “accounts” (as such term is defined in
the UCC) of Holdings or any of its Subsidiaries is subject to any Lien, other
than Permitted Liens, and no restrictions exist that prohibit Holdings or any of
its Subsidiaries from granting Liens in its accounts.
Section 7.22    Material Contracts. As of the Closing Date, all Material
Contracts are in full force and effect and no defaults currently exist
thereunder.
Section 7.23    Indebtedness . All Indebtedness of Holdings and its Subsidiaries
outstanding immediately prior to the Closing Date is permitted pursuant to
Section 9.4.
Section 7.24    OFAC. Neither any Credit Party nor any of its Subsidiaries or
Affiliates (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time.
Section 7.25    Patriot Act. Each Credit Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of any Loan, and no Letters of
Credit, will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
Section 7.26    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors, officers and
employees and to the knowledge of the Borrower its agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions. None of (a) the Borrower,
any Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facilities established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.


- 72 -



--------------------------------------------------------------------------------





Section 7.27    Aircraft.  Each Aircraft included in the Collateral Pool
(including, without limitation, the Aircraft listed on Annex 8.10), is a
Qualified Aircraft.
Section 8    AFFIRMATIVE COVENANTS. Holdings and the Borrower covenant and agree
that on the Closing Date and thereafter and until the Commitments have
terminated, no Letters of Credit or Notes are outstanding and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:
Section 8.1    Information Covenants. Holdings will furnish to Administrative
Agent for each Lender:
(a)    Annual Financial Statements.  As soon as available, and in any event
within 90 days after the end of each Fiscal Year (i) the consolidated balance
sheets of Holdings and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders' equity and cash
flows of Holdings and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail, and (ii) with respect to such consolidated financial
statements a report thereon of Deloitte & Touche LLP or other independent
certified public accountants of recognized national standing selected by
Holdings, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings and its Subsidiaries
as of the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements), that the audit by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards).
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the unaudited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail.
All such financial statements delivered pursuant to paragraphs (a) and (b) above
shall present fairly in all material respects in accordance with GAAP the
consolidated financial condition of Holdings and its Subsidiaries as at the
applicable dates, and the consolidated results of their operations, their
changes in equity (deficit) and their consolidated cash flows for the periods
reflected therein, and shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein (except, in the case of
unaudited financial statements, for the absence of footnotes).
(c)    Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Section 8.1(a) and (b), a certificate of the chief
financial officer or treasurer of Holdings, substantially in the form of Exhibit
I (a “Compliance Certificate”), to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and any proposed action with respect thereto, which
Compliance Certificate shall set forth the calculations required to
establish (x) the Total Leverage Ratio, the Fixed Charge Coverage Ratio and the
Consolidated EBITDA then in effect for the Test Period ending on the last day of
such fiscal period


- 73 -



--------------------------------------------------------------------------------





or year and (y) the Collateral to Outstanding Loan Ratio, the Collateral to
Total Exposure Ratio and the minimum Collateral requirements under Section 9.15
as of such date. The Compliance Certificate shall also state whether any change
in GAAP or the application thereof has occurred since the date of the audited
financial statements described in Section 7.9(b), and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
financial statements of Holdings described in Section 7.9(b), the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
clauses (a) and (b) immediately above will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance satisfactory to Administrative Agent
In the event that any financial statement or Compliance Certificate delivered
pursuant to this Section 8.1 is shown to be inaccurate regardless of whether
this Agreement or any Commitment is in effect when such inaccuracy is discovered
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Holdings shall immediately
deliver to the Administrative Agent a correct Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
highest level set forth in the definition of Applicable Margin (i.e. Level I)
were applicable for such Applicable Period, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent to
the Obligations. This Section 8.1 shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.8(c) and Section
10.
(d)    Notice of Default or Litigation.  Prompt (and in any event within three
Business Days after such event) notice of (x) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Credit Parties
propose to take with respect thereto, (y) the commencement of or any material
development in any litigation or governmental proceeding pending against
Holdings or any of its Subsidiaries in which the amount involved is $15,000,000
or more or is reasonably likely to have a material adverse effect on the ability
of any Credit Party to perform its obligations hereunder or under any other
Credit Document or (z) any order, judgment or decree that is reasonably likely
to have a material adverse effect on the ability of any Credit Party to perform
its obligations hereunder having been entered against Holdings or any of its
Subsidiaries or any of their respective properties or assets.
(e)    ERISA Events.  Prompt notice and in any event within 15 days after (A)
the Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred which is reasonably expected to have a
Material Adverse Effect, a certificate of the chief financial officer of the
Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
Borrower, such Subsidiary or such ERISA Affiliate from the PBGC or any other
governmental agency with respect thereto, and (B) becoming aware (1) that there
has been an increase in Unfunded Pension Liabilities (not taking into account
Plans with negative Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, and such increase is reasonably


- 74 -



--------------------------------------------------------------------------------





expected to create a Material Adverse Effect, (2) of the existence of any
Withdrawal Liability and such Withdrawal Liability is reasonably expected to
create a Material Adverse Effect, (3) of the adoption of, or the commencement of
contributions to, any Plan subject to Section 412 of the Code by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or (4) of the adoption of any
amendment to a Plan subject to Section 412 of the Code which results in a
material increase in contribution obligations of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, a detailed written description thereof from
the chief financial officer of the Borrower.
(f)    Modification of Organizational Documents.  A copy of any amendment or
other modification to the articles or certificate of incorporation, bylaws,
partnership agreement, operating agreement or other similar organizational
documents of Holdings or its Subsidiaries within 15 Business Days after the
effectiveness thereof.
(g)    Change of Management or Financial Condition; Collateral Loss.  Prompt
notice of (x) any change in the senior management of Holdings or any of its
Subsidiaries, (y) any change in the business, assets, liabilities, financial
condition or results of operations of Holdings and its Subsidiaries which has
had or could reasonably be expected to have a Material Adverse Effect or (z) any
material damage, loss or destruction of any material portion of the Collateral.
(h)    Aircraft Appraisals. No later than April 30 of each calendar year, the
Borrower shall deliver to the Administrative Agent an Aircraft Appraisal dated
as of March 31 of such calendar year. Without limiting the foregoing, the
Borrower shall cause to be delivered to the Administrative Agent an additional
current Aircraft Appraisal during any calendar year as soon as practicable
following a request therefor by the Administrative Agent, but in no event, later
than 90 days after such request.
(i)    Notice Regarding Material Contracts.
(i)    Promptly, and in any event within five (5) Business Days (i) after any
Material Contract of Holdings or any of its Subsidiaries is terminated or
amended in a manner that is materially adverse to Holdings or such Subsidiary,
as the case may be, or (ii) any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Administrative Agent, and an explanation of any actions
being taken with respect thereto.
(ii)    Promptly, and in any event within two (2) Business Days after any Credit
Party becoming aware of the same, notice of any Material Agreement Default.
(j)    Other Information.  Promptly after their filing with the Securities and
Exchange Commission or any successor thereto (the “SEC”) copies of any filings
and registrations with, and reports to, the SEC by Holdings or its Subsidiaries
and, with reasonable promptness, such other information or documents (financial
or otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request from time to time. Holdings may deliver
such filings, registrations, reports, information or documents by posting such
items to EDGAR so long as the Administrative Agent receives notice from Holdings
that such items have been posted to EDGAR; receipt by the Administrative Agent
of such notice shall constitute delivery.


- 75 -



--------------------------------------------------------------------------------





Section 8.2    Books, Records and Inspections. Holdings will, and will cause
each of its Subsidiaries to, maintain books and records pertaining to their
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP. Holdings will, and will
cause its Subsidiaries to, permit, upon two (2) Business Days’ notice to any
Authorized Officer of Holdings (except if a Default or Event of Default has
occurred and is continuing, no prior notice shall be required), officers and
designated representatives of the Administrative Agent (which designated
representatives may include one or more Lenders) to visit and inspect any of the
properties or assets of Holdings and any of its Subsidiaries in whomsoever’s
possession, and to examine the books of account of Holdings and any of its
Subsidiaries and discuss the affairs, finances and accounts of Holdings and of
any of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants, all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent or, if applicable, the
Required Lenders may desire. Further, upon the occurrence and during the
continuance of an Event of Default, Holdings will, and will cause its
Subsidiaries to, permit officers and designated representatives of any Lender,
at the sole cost and expense of such Lender, to visit and inspect any of the
properties or assets of Holdings and any of its Subsidiaries in whomsoever’s
possession, and to examine the books of account of Holdings and any of its
Subsidiaries and discuss the affairs, finances and accounts of Holdings and of
any of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants.
Section 8.3    Maintenance of Insurance. Holdings will, and will cause each of
its Subsidiaries to, at all times maintain or cause to be maintained in full
force and effect insurance in such amounts, covering such risks and liabilities
and with such deductibles or self-insured retentions as are in accordance with
normal industry practice or otherwise as are acceptable to the Administrative
Agent in its reasonable discretion determined in good faith, including with
respect to the Qualified Aircraft included in the Collateral Pool, all risk
ground, taxiing, and flight aircraft hull insurance. Holdings will cause its
Subsidiaries (as applicable) to maintain a policy of FAA War Risk Hull and
Liability Insurance or its commercial equivalent, in amounts that are not less
than the comprehensive aircraft and general liability and property damage
insurance and of the type and covering the same risks as applicable on the
Closing Date with respect to the Qualified Aircraft included in the Collateral
Pool. All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as an additional insured
and lender’s loss payee. Holdings will, and will cause each of its Subsidiaries
to, furnish or cause to be furnished annually to the Administrative Agent
certificates of insurance carried and other evidence of such insurance, if any,
that comply with the immediately preceding sentence.
Section 8.4    Payment of Taxes. Holdings will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of Holdings or any of its Subsidiaries, provided that
neither Holdings nor any of its Subsidiaries shall be required to pay any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings if it has maintained adequate reserves (in the good
faith judgment of the management of Holdings) with respect thereto in accordance
with GAAP.


- 76 -



--------------------------------------------------------------------------------





Section 8.5    Franchises.  Holdings will do, and will cause each of its
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect,
provided that any transaction permitted by Section 9.2 will not constitute a
breach of this Section 8.5.
Section 8.6    Compliance with Contractual Obligations and Laws, Statutes,
etc.  Holdings will, and will cause each of its Subsidiaries to, comply with all
Contractual Obligations, applicable laws, statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its property, other
than those the non-compliance with which could not reasonably be expected to
have a Material Adverse Effect.
Section 8.7    Maintain Property.  Holdings will, and will cause each of its
Subsidiaries to, protect and preserve all of its properties, including, without
limitation, its material patents, trademarks, copyrights, franchises and other
intellectual property, and ensure that its properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted. In addition,
and not in limitation of the generality of the foregoing, Holdings and the
Borrower will, and will cause the operator of any Qualified Aircraft to, (i)
maintain, inspect, service, repair, overhaul and test each such Aircraft in
accordance with all Maintenance Requirements and all Requirements of Law and
(ii) maintain all Records in accordance with all Requirements of Law and all
Maintenance Requirements. All maintenance procedures shall be performed in
accordance with all Requirements of Law and by properly trained, licensed, and
certified maintenance sources and maintenance personnel utilizing replacement
parts approved by the applicable Aviation Authority, so as to keep it and any
Engines and APUs attached thereto in good operating condition, ordinary wear and
tear, excepted, and to enable the airworthiness certificate for such Aircraft to
be continually maintained.  Without limiting the foregoing, Holdings and the
Borrower will, and will cause the operator of any Qualified Aircraft to, comply
with all mandatory service bulletins and airworthiness directives by causing
compliance to such bulletins and/or directives not later than the date by which
such bulletins and directives make compliance mandatory.
Section 8.8    Environmental Laws.  Holdings will, and will cause each of its
Subsidiaries and each operator of any Aircraft to (a) comply with all applicable
Environmental Laws except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect, and obtain and comply in all
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws the failure
to obtain or comply with which would reasonably be expected to have a Material
Adverse Effect and (b) conduct and complete, in all material respects, all
investigations, studies, sampling and testing, and all remedial, removal and
other actions, required under Environmental Laws and comply in all material
respects with all lawful and binding orders and directives of all Governmental
Authorities regarding Environmental Laws, except with respect to all matters
above to the extent Holdings and/or its Subsidiaries, as applicable, challenge
or appeal any such requirements, orders or directives, so long as such
challenges or appeals are made in good faith by appropriate proceedings (which
proceedings are being diligently pursued) by Holdings and/or its Subsidiaries,
as applicable, and with respect to which adequate reserves are being maintained
in accordance with GAAP.


- 77 -



--------------------------------------------------------------------------------





Section 8.9    Use of Proceeds.  All proceeds of the Loans and all Letters of
Credit shall be used as provided in Section 7.5. No part of the proceeds of any
Loan or Letter of Credit will be used for the purpose of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in violation of such
Regulation U. The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and the Borrower shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
Section 8.10    Collateral Pool; Release of Aircraft; Additional
Guarantees.   (a) The Aircraft set forth on Annex 8.10 shall be included in the
Collateral Pool as of the Closing Date.
(b)    If after the Closing Date the Borrower desires to (or is required to
pursuant to Section 9.14 or Section 9.15) include additional Aircraft into the
Collateral Pool, the Borrower shall provide the Administrative Agent with prior
written notice thereof, which such notice shall reasonably identify such
Aircraft and shall include a certification that such Aircraft is a Qualified
Aircraft. No Aircraft shall be admitted into the Collateral Pool until the
Borrower shall have delivered, or caused to be delivered, each of the following,
in form and substance satisfactory to the Administrative Agent:
(i)    an Aircraft Appraisal with respect to such Aircraft;
(ii)    a supplement or amendment to the Guarantee and Collateral Agreement and
other Security Documents as the Administrative Agent reasonably requests
(including, without limitation, security documents to be filed with the FAA or
other applicable Aviation Authority) in order to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Aircraft;
(iii)    a legal opinion in substantially the form of Exhibit F-3 with respect
to such Aircraft; and
(iv)    take all actions reasonably requested by the Administrative Agent to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
security interest in such property having the priority required by the Guarantee
and Collateral Agreement, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent (including, in the case of Qualified Aircraft included in
the Collateral Pool, security documents to be filed with the FAA or other
applicable Aviation Authority).
(c)    From time to time the Borrower may request, upon not less than 15
Business Days prior written notice to the Administrative Agent (or such shorter
period as may be acceptable to the Administrative Agent), that a Qualified
Aircraft included in the Collateral Pool be released from the Liens created by
the Security Documents applicable thereto, which release (the “Aircraft
Release”) shall


- 78 -



--------------------------------------------------------------------------------





be effected by the Administrative Agent if the Administrative Agent determines
all of the following conditions are satisfied as of the date of such Aircraft
Release:


(i)    No Default or Event of Default exists or will exist immediately after
giving effect to such Aircraft Release and the reduction in the Collateral Pool
by reason of the release of such Aircraft;
(ii)    all representations and warranties contained herein shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Aircraft Release (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respect as of such
earlier date); and
(iii)    the Administrative Agent shall have received a pro forma Compliance
Certificate demonstrating, among other things, compliance with the covenants set
forth in Section 9.12, Section 9.13, Section 9.14 and Section 9.15, after giving
effect to the Aircraft Release.
Except as set forth in this Section 8.10(c) and Section 8.10(d), no Qualified
Aircraft included in the Collateral Pool shall be released from the Liens
created by the Security Documents.
(d)    Without limiting the foregoing, and notwithstanding anything to the
contrary in this Section 8.10 or otherwise, any Aircraft proposed by the
Borrower to be added or released from the Collateral Pool pursuant to this
Section 8.10 shall be subject to the approval of the Administrative Agent (which
approval shall be in the reasonable discretion of the Administrative Agent). The
Borrower shall provide the Administrative Agent with such information regarding
the subject Aircraft proposed to be added or released, as the case may be, as
the Administrative Agent may reasonably request.
(e)    With respect to any new Wholly-Owned Domestic Subsidiary created or
acquired by any Credit Party, the Borrower shall promptly (i) cause such new
Wholly-Owned Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to deliver to the Administrative Agent a
certificate of such Wholly-Owned Domestic Subsidiary, substantially in the form
of Exhibit G, with appropriate insertions and attachments, and (ii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
Section 8.11    Hedging Transactions.  Not later than sixty (60) days following
the Closing Date, the Borrower will, at its sole cost and expense, enter into
and thereafter maintain in full force and effect one or more Hedging
Transactions, including in Borrower’s discretion, forward Hedging Transactions,
in any combination, providing protection against fluctuations in interest rates
with respect to not less than fifty percent (50%) of the Term Loans outstanding
on the Closing Date, which Hedging Transactions, including any such forward
Hedging Transactions, shall provide for not less than a three (3) year term and
shall contain such protections and other terms as are customary and are
reasonably satisfactory to Administrative Agent.


- 79 -



--------------------------------------------------------------------------------





Section 8.12    Aircraft Appraisals.  If Holdings or any of its Subsidiaries
sells or otherwise disposes of, or grants a Lien in, any Aircraft not included
in the Collateral Pool, which results in the Qualified Aircraft to Loan Value
Ratio being less than 1.65 to 1.00, the Administrative Agent may, in its
reasonable discretion made in good faith, require the Borrower to deliver a new
Aircraft Appraisal within 30 days of each such sale or grant of such Lien.
Section 8.13    Post Closing Covenant.  Holdings and the Borrower shall cause to
be delivered to the Administrative Agent, on or before the date that is 15 days
after the Closing Date (or such later date (not to exceed 30 days after the
Closing Date) as the Administrative Agent shall agree)), each of the following:
(i)    a legal opinion from Daugherty, Fowler, Peregrin, Haught & Jenson, P.C.,
special FAA counsel to Holdings and its Subsidiaries, addressed to the
Administrative Agent and each of the Lenders, such opinion to be in form and
content satisfactory to the Administrative Agent (and in any event covering the
matters described in clause (ii) immediately below and those set forth in the
opinion delivered by such law firm in connection with the Existing Credit
Agreement);
(ii)    evidence that FAA form “Aircraft Security Agreements” and/or “Amended
and Restated Aircraft Security Agreements”, the substance of which shall be
satisfactory to the Administrative Agent, covering the Aircraft and Engines
included in the Collateral Pool have been filed with the FAA, and priority
search certificates satisfactory to the Administrative Agent identifying the
registrations made with the “International Registry” (as defined under the Cape
Town Convention) with respect to the airframe of such Aircraft and its Engines
and confirming that, except (x) with respect to Liens in existence on the
Closing Date with respect to the airframe and Engines described on Annex 1.1(B)
or (y) as otherwise agreed by the Administrative Agent, no other registrations
have been made with respect to such airframe or Engines that have not been
subordinated to the registrations made in favor of the Administrative Agent or
discharged; and
(iii)    evidence that all other actions necessary or, in the reasonable opinion
of the Administrative Agent, desirable to perfect and protect the security
interests purported to be created by the Security Documents have been taken.
Section 8.14    Further Assurances.  Holdings shall, and shall cause it
Subsidiaries to, upon request of the Administrative Agent, execute and deliver
or cause to be executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Credit Documents.


- 80 -



--------------------------------------------------------------------------------





Section 9    NEGATIVE COVENANTS.  Holdings and the Borrower hereby covenant and
agree that as of the Closing Date and thereafter until the Commitments have
terminated, no Letters of Credit or Notes are outstanding and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:
Section 9.1    Changes in Business.  Except as otherwise permitted by Section
9.2, Holdings will not, and will not permit any of its Subsidiaries to, engage
in any business or operations other than aviation-related services, mail or
freight transportation services, and logistics services.
Section 9.2    Consolidation, Merger, Sale of Assets, etc.  Holdings will not,
and will not permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs, or enter into any transaction of merger or consolidation, sell or
otherwise dispose of all or any part of its property or assets (other than Cash
Equivalents sold in the Ordinary Course of Business) or agree to do any of the
foregoing at any future time, except that the following shall be permitted:
(a)    any Subsidiary of Holdings may be merged or consolidated with or into, or
be liquidated or dissolved into, a Credit Party (so long as (i) a Credit Party
is the surviving entity, (ii) if any such merger or consolidation involves the
Borrower, the surviving entity shall be the Borrower and (iii) if any such
merger or consolidation involves a Domestic Subsidiary, but not the Borrower, a
Domestic Subsidiary (other than the Relief Fund) is the surviving entity, or all
or any part of its business, properties and assets may be conveyed, leased, sold
or transferred to the Borrower or any Subsidiary Guarantor which must be a
Domestic Subsidiary if the transaction involves the conveyance, lease, sale or
transfer of all or substantially all the properties and assets of a Domestic
Subsidiary), provided that in each case all Liens on any Collateral owned by a
Subsidiary affected by any of the foregoing events shall remain in full force
and effect after giving effect thereto;
(b)    the Investments, Dividends, acquisitions and transfers or dispositions of
properties expressly permitted pursuant to Section 9.5 and Section 9.7;
(c)    sales of Aircraft, other assets or the Capital Stock of a Subsidiary of
Holdings that are not included in the Collateral Pool, so long as: (i) the sale
of such Aircraft does not result in a Qualified Aircraft to Loan Value Ratio of
less than 1.65 to 1.00 as of the date of such sale, provided that the sale of
Qualified Aircraft to an Acquired Person, as such term is defined in Section
9.5(j) hereof, shall be included in the calculation of the Qualified Aircraft to
Loan Value Ratio for purposes of this Section 9.5(c), and provided, further,
that, for purposes of such calculation, the appraised value of such Qualified
Aircraft shall be adjusted in proportion to Holdings or its Subsidiaries
percentage ownership of the Capital Stock of such Acquired Person; and (ii) the
book value of such other assets or Capital Stock proposed to be sold, when
aggregated with all such other assets or Capital Stock sold during the term of
this Agreement, does not exceed twenty percent (20%) of the book value of the
total assets of Holdings prior to giving effect to such sale; and
(d)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries.
Section 9.3    Liens.  Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to (i) any Qualified Aircraft included in the Collateral Pool, (ii) any
Accounts (as such term is defined in the UCC) of Holdings or any of its
Subsidiaries or (iii) any Capital Stock of any Subsidiary of Holdings (the
assets described in the


- 81 -



--------------------------------------------------------------------------------





immediately preceding clauses (i), (ii) and (iii) referred to as “Restricted
Assets”) or sell any such Restricted Asset subject to an understanding or
agreement, contingent or otherwise, to repurchase such Restricted Asset or
assign any right to receive income, or file or authorize the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute with respect to such Restricted Asset,
except:
(a)    Liens for taxes and assessments not yet due and payable or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves (in the good faith judgment of the management of Holdings)
have been established;
(b)    Liens in respect of Restricted Assets of Holdings or any of its
Subsidiaries imposed by law which were incurred in the Ordinary Course of
Business, such as operators’, vendors’, repairmens’, construction, carriers’,
warehousemen’s and mechanics’ Liens, statutory landlord’s Liens, and other
similar Liens arising in the Ordinary Course of Business, and (x) which do not
in the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or its Subsidiaries or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;
(c)    Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations to a Lender-Related Hedge Provider or Bank Product Obligations
without securing all other Obligations on a basis at least pari passu with such
Hedging Obligations to a Lender-Related Hedge Provider or Bank Product
Obligations and subject to the priority of payments set forth in Section 12.6
and Section 10.14;
(d)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 10.11; and
(e)    leases or subleases of Aircraft granted to others not interfering in any
material respect with the business of Holdings or any of its Subsidiaries.
Section 9.4    Indebtedness.  Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, including Letters of Credit;
(b)    Indebtedness of any Subsidiary Guarantor to the Borrower or any other
Subsidiary Guarantor, or of the Borrower to any Subsidiary Guarantor;
(c)    Indebtedness existing on the Closing Date and listed on Annex 9.4(c)
hereto and any renewals, extensions, refundings or refinancings of such
Indebtedness, provided the amount thereof is not increased and the maturity of
principal thereof is not shortened;
(d)    Hedging Obligations (provided that such obligations are entered into to
hedge actual risks and not for speculative purposes);
(e)    guarantees (i) by any Credit Party of any Indebtedness of any other
Credit Party otherwise permitted hereunder, (ii) by any Subsidiary that is not a
Credit Party of any Indebtedness of any Subsidiary that is not a Credit Party
(other than the Relief Fund) so long as the Indebtedness so


- 82 -



--------------------------------------------------------------------------------





guaranteed is otherwise permitted hereunder and (iii) by Holdings or any
Subsidiary making an Investment in a Person permitted by Section 9.5(j) of any
Indebtedness of such Person, so long as such guarantee is limited to the Fair
Market Value (determined as of the date of such Investment) of the Investment
made in such Person;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the Ordinary
Course of Business, provided that such Indebtedness is extinguished within two
Business Days of its incurrence;
(g)    [reserved];
(h)    Capital Leases in an aggregate amount outstanding not to exceed at any
time $250,000,000; and
(i)    other Indebtedness of Holdings and its Subsidiaries in an aggregate
outstanding principal amount not to exceed at any time $150,000,000.
Section 9.5    Advances, Investments and Loans.  Holdings will not, and will not
permit any of its Subsidiaries to, make or permit to exist any Investment in any
Person, except:
(a)    Holdings and its Subsidiaries may invest in cash and Cash Equivalents;
(b)    Holdings and any of its Subsidiaries may acquire and hold receivables
owing to them, if created or acquired in the Ordinary Course of Business and
payable or dischargeable in accordance with customary trade terms;
(c)    the intercompany Indebtedness described in Section 9.4(b);
(d)    the Investments owned by Holdings and each of its Subsidiaries on the
Closing Date and set forth in Annex 9.5(d) may continue to be owned by the
Borrower and such Subsidiary;
(e)    Holdings and any of its Subsidiaries may acquire and own investments
(including, without limitation, debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the Ordinary Course of Business;
(f)    Hedging Obligations permitted by Section 9.4(d);
(g)    Dividends permitted by Section 9.7;
(h)    promissory notes issued to Holdings or any of its Subsidiaries by the
purchasers of assets sold in accordance with Section 9.2(c);
(i)    (x) Investments in any Wholly-Owned Domestic Subsidiary of Holdings that
is a Credit Party and (y) so long as no Default or Event of Default exists at
the time of the making of such Investment, Investments in any Domestic
Subsidiary of Holdings that is not a Wholly-Owned (unless such Domestic
Subsidiary has elected to become a Credit Party and has complied with each of
the


- 83 -



--------------------------------------------------------------------------------





provisions of Section 8.10(e)); provided that Investments made in Domestic
Subsidiaries of Holdings that are not Credit Parties shall not exceed
$50,000,000 in the aggregate at any time outstanding; and
(j)    Investments in a Person (the “Acquired Person”) in which Holdings or the
applicable Subsidiary acquires less than 50% of the outstanding Capital Stock of
such Acquired Person so long as the Acquired Person is in a line of business of
a type described in Section 9.1.
For purposes of determining the amount of any Investment outstanding under this
Section 9.5, such amount shall be deemed to be the fair market value of such
Investment when made, purchased or acquired (without adjustment for subsequent
increases or decreases in the value of such Investment) less any amount realized
in respect of such Investment upon the sale, collection or return of capital
(not to exceed the original amount invested).
Section 9.6    Amendments to Documents, etc.  Holdings will not, and will not
permit any of its Subsidiaries to, amend, modify or change (i) in any manner
materially adverse to the interests of the Lenders or (ii) in a manner having,
or reasonably expected to have, an adverse effect on any Credit Party’s ability
to pay or perform any Obligations, the certificate or articles of incorporation,
by-laws, partnership agreement, limited liability company agreement or other
charter documents of Holdings or any Subsidiary of Holdings, or any agreement
entered into by Holdings or any of its Subsidiaries with respect to its Capital
Stock, or enter into any new agreement in any manner materially adverse to the
interests of the Lenders with respect to the Capital Stock of Holdings or any of
its Subsidiaries.
Section 9.7    Dividends, Restrictive Agreements.  (a)  Holdings will not, and
will not permit any of its Subsidiaries to declare or pay any dividends (other
than dividends payable solely in Capital Stock of such Person) or return any
capital to, its stockholders or other equity holders, or authorize or make any
other distribution, payment or delivery of property or cash to its stockholders
or equity holders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for consideration, any shares of any class of its
Capital Stock now or hereafter outstanding (or any warrants for or options or
stock appreciation rights in respect of any of such shares), or set aside any
funds for any of the foregoing purposes, or permit any of its Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
Capital Stock of Holdings or any of its Subsidiaries, as the case may be, now or
hereafter outstanding (or stock appreciation or similar rights issued by such
Person with respect to its Capital Stock) (all of the foregoing “Dividends”),
except that:
(i)    any Subsidiary of Holdings may pay Dividends to the holders of its
Capital Stock;
(ii)    Holdings may make noncash repurchases of Capital Stock deemed to occur
upon exercise of stock options if such Capital Stock represents a portion of the
exercise price of such options;
(iii)    Holdings may pay cash Dividends to the holders of its common stock
after the Closing Date; provided that (w) no Default or Event of Default is then
in existence or would result from such payment of Dividends, (x) after giving
effect to the payment of such Dividends and any related Borrowing, the Total
Leverage Ratio of Holdings is less than 2.75 to 1.00 for the Test Period ending
on, or most recently ended prior to, the proposed making of such Dividend
payment, such compliance determined on a pro forma basis as if such Borrowing
and such Dividend payments occurred on the first day of such Test Period,


- 84 -



--------------------------------------------------------------------------------





(y) after giving effect to such payment of Dividends and any related Borrowing,
Holdings and its Subsidiaries shall be in compliance with Section 9.12, Section
9.13, Section 9.14 and Section 9.15, such compliance determined on a pro forma
basis giving effect to such Borrowing and such Dividend payments and (z) the
aggregate amount of all cash Dividends paid under this clause (iii) shall not
exceed $75,000,000 in any Fiscal Year of Holdings; and
(iv)    Holdings may make cash repurchases of Capital Stock pursuant to employee
compensation arrangements; so long as no Default or Event of Default is then in
existence or would result therefrom.
(b)    Holdings will not, and will not permit any of its Subsidiaries to, create
or otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or otherwise restricts (A) the ability of any other Subsidiary to
(a) pay Dividends or make other distributions or pay any Indebtedness owed to
Holdings, the Borrower or any other Subsidiary, (b) make loans or advances to
Holdings, the Borrower or any other Subsidiary or (c) transfer any of its
properties or assets to Holdings, the Borrower or any Subsidiary or (B) the
ability of Holdings, the Borrower or any of their respective Subsidiaries to
create, incur, assume or suffer to exist any Lien upon its property or assets to
secure the Obligations, other than prohibitions or restrictions existing under
or by reason of:
(i)    this Agreement and the other Credit Documents;
(ii)    applicable law;
(iii)    customary non-assignment provisions entered into in the Ordinary Course
of Business, but only with respect to assets that are not Restricted Assets;
(iv)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary, provided that such restrictions
apply only to leasehold interest created by such lease;
(v)    customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under Section 9.2 pending the consummation
of such sale, provided that such restrictions or conditions apply only to the
property subject to such sale; and
(vi)    any restriction in effect at the time such Subsidiary becomes a
Subsidiary of Holdings, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Subsidiary of
Holdings.
Section 9.8    Transactions with Affiliates.  Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the Ordinary Course of Business, with any
Affiliate other than on terms and conditions substantially as favorable to
Holdings or such Subsidiary as would be obtainable by Holdings or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restrictions shall not
apply to (i) transactions set forth in Annex 9.8 (as in existence on the Closing
Date, without giving effect to any amendment or modification thereto after the
Closing Date), (ii) transactions between or among any of Holdings and its
Subsidiaries that are Credit Parties, (iii) transactions expressly permitted by
Section 9.2, Section 9.5, Section 9.6 or Section 9.7 and (iv) compensation
arrangements


- 85 -



--------------------------------------------------------------------------------





for the directors and senior management of Holdings and its Subsidiaries and
approved by Holdings’ or its Subsidiaries’ board of directors or compensation
committee; provided, further that in no event shall transactions between any
Credit Party and the Relief Fund be permitted.


Section 9.9    Sales and Leasebacks.  Holdings will not, and will not permit any
of its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by any Credit Party of any Qualified Aircraft that is included in
the Collateral Pool that has been or is to be sold or transferred by such Credit
Party to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of such Credit Party.
Section 9.10    Changes in Fiscal Periods.  Holdings shall not change its Fiscal
Year to end on a day other than as set forth in the definition of “Fiscal Year”
in Section 1 or change its method of determining Fiscal Quarters, except that
Holdings may make such changes as are required by GAAP.
Section 9.11    Activities of Holdings.  Holdings shall not (a) incur, directly
or indirectly, any Indebtedness or any other obligation or liability whatsoever
other than (i) the Indebtedness and obligations under the Credit Documents and
(ii) obligations under the Securities Exchange Act of 1934, as amended; (b)
create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Security
Documents to which it is a party or permitted pursuant to Section 9.3; (c)
engage in any business or activity or own any assets other than (i) holding 100%
of the Capital Stock of the Borrower, (ii) performing its obligations and
activities incidental thereto under the Credit Documents; and (iii) making
Dividends expressly permitted by Section 9.7 and Investments expressly permitted
by Section 9.5; (d) consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person; (e) sell or
otherwise dispose of any Capital Stock of any of its Subsidiaries; or (f) create
or acquire any Subsidiaries after the Closing Date, unless such Subsidiary is a
Domestic Subsidiary, such Subsidiary becomes a party to the Guarantee and
Collateral Agreement and Holdings and such Subsidiary have complied with each of
the provisions of Section 8.10 promptly after its creation or acquisition.
Section 9.12    Fixed Charge Coverage Ratio.  Holdings will not permit the Fixed
Charge Coverage Ratio for any Test Period to be less than 1.50 to 1.00. For the
purposes of calculating the financial covenant set forth in this Section, the
Relief Fund shall be deemed not to be a “Subsidiary.”
Section 9.13    Total Leverage Ratio.  Holdings will not permit the Total
Leverage Ratio at the end of any Test Period ending on March 31, June 30,
September 30 and December 31 of any calendar year to be more than 3.00 to 1.00.
For the purposes of calculating the financial covenant set forth in this
Section, the Relief Fund shall be deemed not to be a “Subsidiary.”
Section 9.14    Collateral Ratios.  Holdings will not at any time permit both
(a) the Collateral to Total Exposure Ratio to be less than 1.50 to 1.00 and (b)
the Collateral to Outstanding Loan Ratio to be less than 1.75 to 1.00. If both
the Collateral to Total Exposure Ratio and the Collateral to Outstanding Loan
Ratio fall below their respective required minimums for any Test Period, the
Borrower shall as soon as reasonably practicable, but not in any event later
than 45 days thereafter, cause one or more Qualified Aircraft to be admitted to
the Collateral Pool such that either the Collateral


- 86 -



--------------------------------------------------------------------------------





to Total Exposure Ratio or the Collateral to Outstanding Loan Ratio will be in
compliance with this Section 9.14 as of any such Test Period.
Section 9.15    Minimum Collateral. Holdings will not at any time permit the
Collateral to Total Exposure Ratio to be less than 0.50 to 1.00; provided,
however, that if Holdings shall fail to maintain the Collateral to Total
Exposure Ratio as set forth in this Section 9.15, the Borrower shall as soon as
reasonably practicable, but not in any event later than 45 days after the
occurrence of such failure, cause one or more Qualified Aircraft to be admitted
to the Collateral Pool in order to cause Holdings to be in compliance with this
Section 9.15 (such compliance to be both at the time of the initial
determination requiring curative action under this Section 9.15 and immediately
after giving effect to the addition of such Qualified Aircraft).
Section 9.16    Government Regulation. Holdings will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Credit
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Credit Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Credit Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.
Section 10    EVENTS OF DEFAULT.
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
Section 10.1    Payments.  The Borrower shall (i) default in the payment when
due of any principal of the Loans or any Unpaid Drawing, or (ii) default, and
such default shall continue for three (3) or more days, in the payment when due
of any interest on the Loans or any Fees or any other amounts owing hereunder or
under any other Credit Document; or
Section 10.2    Representations etc.  Any representation, warranty or statement
made by Holdings or any of its Subsidiaries herein or in any other Credit
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue or incorrect in
any material respect on the date as of which made or deemed made; or
Section 10.3    Covenants.  Holdings or any of its Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1, the second sentence of Section 8.2, Section
8.3, Section 8.5 (solely with respect to the continued existence of a Credit
Party), Section 8.9, Section 8.10, Section 8.12, Section 8.13 or Section 9, or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 10.1, Section 10.2 or
clause (a) of this Section 10.3) contained in this Agreement or any other Credit
Document and, in the case of this clause (b) only, such default shall continue
unremedied for a period of at least 20 days after the earlier of: (i) notice to
the defaulting party by the Administrative Agent or any Lender and (ii) any
officer of Holdings or any of its Subsidiaries shall have become aware of any
such default; or


- 87 -



--------------------------------------------------------------------------------





Section 10.4    Default Under Other Agreements.  Holdings or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations or any Hedging Obligations), (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (except for
an event of default relating to such Indebtedness or any instrument or agreement
evidencing, securing or relating thereto to the extent such event of default is
either based on an alleged material adverse event or other subjective criteria
(a “Subjective Cross-Default”), but only so long as the Administrative Agent
agrees in its reasonable discretion that such Subjective Cross-Default should be
disregarded for purposes of this Section), the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity, or to
require the obligor(s) of such Indebtedness to offer to prepay, repurchase or
redeem any obligations under such Indebtedness or (iii) breach, default under,
fail to observe or perform, cancel or fail to renew any Contractual Obligation
(other than Hedging Obligations) and such breach, default, cancellation or
failure could (x) reasonably be expected to have a Material Adverse Effect or
(y) result in liquidated damages owing by Holdings or its Subsidiaries in an
aggregate amount of $20,000,000 or more; provided that it shall not constitute
an Event of Default pursuant to this Section 10.4 unless at the time of such
default, defaults, events or conditions of the type described in clauses (i) and
(ii) of this Section 10.4 shall have occurred and be continuing with respect to
Indebtedness the aggregate outstanding principal amount of which exceeds
$20,000,000; or
Section 10.5    Bankruptcy, etc. Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy”, as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Subsidiaries and the petition is not dismissed within
60 days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Holdings or any of its Subsidiaries; or Holdings or any of
its Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries; or there is commenced
against Holdings or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days; or Holdings or any of its Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Holdings or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by
Holdings or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or
Section 10.6    ERISA.  (i) an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with other ERISA Events
that have occurred, could reasonably be expected to result in liability to
Holdings and its Subsidiaries in an aggregate amount exceeding $15,000,000, (ii)
there is or arises an Unfunded Pension Liability (not taking into account Plans
with negative Unfunded Pension Liability) in an aggregate amount exceeding
$15,000,000, or (iii) there is or arises any potential Withdrawal Liability in
an aggregate amount exceeding $15,000,000; or


- 88 -



--------------------------------------------------------------------------------





Section 10.7    Credit Documents.  (a) Any Security Document shall be cancelled,
terminated, revoked, rescinded or otherwise ceases to be in full force and
effect (except to the extent resulting from a sale or liquidation of the
applicable Credit Party (other than the Borrower) expressly permitted hereby),
(b) any Security Document shall cease to give the Administrative Agent perfected
Liens having the priority contemplated by the Security Documents, (c) any Credit
Party shall default in the due performance or observance of any term, covenant
or agreement on its part to be performed or observed pursuant to any such
Guaranty or Security Document (subject to any grace period provided for
therein)) or (d) any action at law, suit or in equity or other legal proceeding
to cancel, revoke or rescind any of the Credit Documents shall be commenced by
or on behalf of a Credit Party thereto or any of their respective stockholders,
or any court or any other Governmental Authority shall make a determination
that, or issue a judgment, order, decree or ruling to the effect that, any one
or more of the Credit Documents is illegal, invalid or unenforceable in
accordance with the terms thereof, or any Credit Party denies that it has any
further liability under any Credit Document to which it is party, or gives
notice to such effect; or
Section 10.8    Restraint of Business. (a) Any Credit Party shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any material part of the business of such Credit Party and such
order shall continue in effect for more than thirty (30) days, (b) there shall
occur any damage to, or loss, theft, attachment, levy or destruction of, any
material part of the Collateral, whether or not insured, or (c) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
terrorism, or other casualty, which in any such case causes, for more than
fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of a Credit Party if such event or circumstance is
not covered by business interruption insurance and would have a Material Adverse
Effect; or
Section 10.9    Loss of Authority. The loss, suspension or revocation of, or
failure to renew, any license, permit or authorization now held or hereafter
acquired by any Credit Party, or any other action shall be taken by any
Governmental Authority in response to any alleged failure by any Credit Party to
be in compliance with applicable law if such loss, suspension, revocation or
failure to renew or other action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; or
Section 10.10    Hedging Obligations. There shall occur under any Hedging
Transaction an Early Termination Date (as defined in such Hedging Transaction)
resulting from (A) any “event of default” (as defined in the Master Agreement or
related schedules or supplements governing such Hedging Transaction) under such
Hedging Transaction as to which Holdings or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by Holdings or such Subsidiary as a result thereof is
greater than $20,000,000 and such amount is not paid when due or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which
Holdings or any Subsidiary is an Affected Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by Holdings or such Subsidiary
as a result thereof is greater than $20,000,000 and is not paid; or
Section 10.11    Judgments. One or more judgments or decrees shall be entered
against Holdings or any of its Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has confirmed coverage) of $15,000,000 or more and (i) such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending


- 89 -



--------------------------------------------------------------------------------





appeal within 30 days from the entry thereof or (ii) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; or
Section 10.12    Certified Air Carrier Status. Any of ABX Air, Inc., Air
Transport International, LLC or Capital Cargo International Airlines, Inc. shall
cease to be classified a Certified Air Carrier, except pursuant to a merger or
consolidation permitted by Section 9.2(a); or
Section 10.13    Change in Control. A Change in Control shall have occurred;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 10.5 shall occur, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Revolving Commitment
terminated, whereupon the Commitment of each Lender shall forthwith terminate
immediately and any Commitment Fee shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and all obligations owing hereunder
(including Unpaid Drawings) and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower;
(iii) enforce, as Administrative Agent (or direct the Administrative Agent to
enforce), any or all of the Liens and security interests created pursuant to the
Security Documents; (iv) terminate any Letter of Credit which may be terminated
in accordance with its terms; and (v) direct the Borrower to pay (and the
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 10.5 in respect of the Borrower, it
will pay) to the Administrative Agent at the Payment Office such additional
amounts of cash, to be held as security for the Borrower’s Reimbursement
Obligations then outstanding equal to the aggregate Stated Amount of all Letters
of Credit then outstanding. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of Section 12.12 notwithstanding
(i) any attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of Section 12.12).
Except as expressly provided in this Section and in the Security Documents,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived with respect to the exercise of remedies upon an Event of
Default.
Section 10.14    Application of Proceeds from Collateral.  All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises, and all payments made
hereunder subsequent to the acceleration of the Loans under Section 10 to the
Administrative Agent and the Lenders (or otherwise received by such Persons),
shall be applied as follows: first, to the Administrative Agent's reasonable
costs and expenses, if any, incurred in connection with the collection of such
payment, including, without limitation, any and all reasonable costs incurred by
it in connection with the sale, disposition or other realization upon any
Collateral and


- 90 -



--------------------------------------------------------------------------------





all amounts under Section 12.1, until the same shall have been paid in full;
second, to the fees and other reimbursable expenses of the Administrative Agent,
the Swingline Lender and the Letter of Credit Issuer then due and payable
pursuant to any of the Credit Documents, until the same shall have been paid in
full; third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Credit Documents, until the same shall have been
paid in full; fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full; fifth, to
the aggregate outstanding principal amount of the Loans, the Letter of Credit
Exposure, any amounts owing in respect of the Bank Product Obligations and any
amounts owing in respect of the Hedging Obligations that constitute Obligations,
until the same shall have been paid in full, allocated pro rata among the
Secured Parties based on their respective pro rata shares of the aggregate
amount of such Loans, Letter of Credit Exposure and Bank Product Obligations and
amounts owing in respect of any such Hedging Obligations; sixth, to additional
Cash Collateral for the aggregate amount of all outstanding Letters of Credit
until the aggregate amount of all Cash Collateral held by the Administrative
Agent pursuant to this Agreement is at least 103% of the Letter of Credit
Exposure after giving effect to the foregoing clause fifth; and seventh, to the
extent any proceeds remain, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise provided by a court of competent
jurisdiction.
All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Credit
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided that all amounts allocated
to that portion of the Letter of Credit Exposure comprised of the aggregate
undrawn amount of all outstanding Letters of Credit pursuant to clauses fifth
and sixth shall be distributed to the Administrative Agent, rather than to the
Lenders, and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Letter of Credit Issuer and the
Lenders as Cash Collateral for the Letter of Credit Exposure, such account to be
administered in accordance with Section 3.7. All Cash Collateral for Letter of
Credit Exposure shall be applied to satisfy drawings under the Letters of Credit
as they occur; if any amount remains on deposit on Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
Lender-Related Bank Product Provider or the Lender-Related Hedge Provider, as
the case may be. Each Lender-Related Bank Product Provider or Lender-Related
Hedge Provider that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 11 for
itself and its Affiliates as if a “Lender” party hereto.
Section 11    THE ADMINISTRATIVE AGENT.
Section 11.1    Appointment.  Each Lender hereby irrevocably designates and
appoints SunTrust Bank as Administrative Agent of such Lender (such term to
include for purposes of this Section 11, SunTrust Bank acting as Administrative
Agent) to act as specified herein and in the other Credit


- 91 -



--------------------------------------------------------------------------------





Documents, and each such Lender hereby irrevocably authorizes SunTrust Bank as
the Administrative Agent for such Lender, to (i) enter into the Security
Documents on behalf of the Lenders and (ii) take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Section 11. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Credit Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Section 11 are solely for the benefit of the
Administrative Agent and the Lenders, and, except as provided in Section 11.9,
no Credit Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for any Credit Party.
Section 11.2    Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 11.3.
Section 11.3    Exculpatory Provisions.  Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by Holdings or any of its
Subsidiaries or any of their respective officers contained in this Agreement,
any other Credit Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement, any other Credit Document or for
any failure of Holdings or any of its Subsidiaries or any of their respective
officers to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
Holdings or any of its Subsidiaries. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of Holdings and its
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.
Section 11.4    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent,


- 92 -



--------------------------------------------------------------------------------





certificate, affidavit, letter, cablegram, telegram, facsimile transmission,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Credit Documents in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
Section 11.5    Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower or any other Credit Party referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 11.6    Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
Holdings or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of Holdings and
its Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of
Holdings and its Subsidiaries. The Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of Holdings or any of its Subsidiaries
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any


- 93 -



--------------------------------------------------------------------------------





amendments, waivers and consents) of this Agreement and the other Credit
Documents is acting solely as counsel to the Administrative Agent and is not
acting as counsel to any Lender (other than the Administrative Agent and its
Affiliates) in connection with this Agreement, the other Credit Documents or any
of the transactions contemplated hereby or thereby.
Section 11.7    Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such ratably according to their
respective percentages of Loans and Commitments used in determining Required
Lenders at such time (with such percentages to be determined as if there are no
Defaulting Lenders), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by the Administrative Agent under or in connection with
any of the foregoing, but only to the extent that any of the foregoing is not
paid by Holdings or any of its Subsidiaries; provided that no Lender shall be
liable to the Administrative Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 11.7 shall survive the payment of all Obligations.
Section 11.8    The Administrative Agent and Joint Lead Arrangers in their
Individual Capacity.  The Administrative Agent, the Joint Lead Arrangers and
their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Holdings or any of its
Subsidiaries as though the Administrative Agent and the Joint Lead Arrangers
were not the Administrative Agent hereunder or the Joint Lead Arrangers with
respect to the Facilities. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
Section 11.9    Successor Administrative Agent.  The Administrative Agent may
resign as the Administrative Agent upon 20 days’ notice to the Borrower and the
Lenders. The Required Lenders shall appoint a successor Administrative Agent for
the Lenders (which may be an existing Lender) subject to prior approval, so long
as no Default or Event of Default then exists, by the Borrower (such approval
not to be unreasonably withheld), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall include such successor agent effective upon its
appointment, and the resigning Administrative Agent’s rights, powers and duties
as the Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 11 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.
Section 11.10    Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States


- 94 -



--------------------------------------------------------------------------------





or other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
Section 11.11    Administrative Agent May File Proofs of Claim.  (a)  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or any Revolving Extensions of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Extensions of
Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Letter of Credit Issuer, the Swingline Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Letter of Credit
Issuer, the Swingline Lender and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Letter of Credit Issuer, the
Swingline Lender and the Administrative Agent under Section 12.1) allowed in
such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Letter of Credit Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Swingline
Lender and the Letter of Credit Bank, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 12.1.
(c)    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Letter of Credit Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
Section 11.12    Authorization to Execute Other Credit Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Credit Documents (including,


- 95 -



--------------------------------------------------------------------------------





without limitation, the Security Documents and any subordination agreements)
other than this Agreement.
Section 11.13    Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)
to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 103% of the aggregate Letter
of Credit Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 12.12; and

(b)
to release any Credit Party from its obligations under the applicable Security
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the applicable Security Documents pursuant to this
Section. In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the Liens granted under the
applicable Security Documents, or to release such Credit Party from its
obligations under the applicable Security Documents, in each case in accordance
with the terms of the Credit Documents and this Section.
Section 11.14    Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
Section 11.15    Secured Bank Product Obligations and Hedging Obligations.  No
Lender-Related Bank Product Provider or Lender-Related Hedge Provider that
obtains the benefits of Section 10.14, the Security Documents or any Collateral
by virtue of the provisions hereof or of any other Credit Document shall have
any right to notice of any action or to consent to, direct or object to


- 96 -



--------------------------------------------------------------------------------





any action hereunder or under any other Credit Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender-Related Bank Product Provider or Lender-Related Hedge
Provider, as the case may be.
Section 12    MISCELLANEOUS.
Section 12.1    Payment of Expenses, etc. The Borrower agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Joint Lead
Arrangers in connection with the syndication of the Facilities, the negotiation,
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto
(including, without limitation, the reasonable fees and disbursements of Alston
& Bird LLP, counsel to the Administrative Agent and SunTrust Robinson Humphrey,
Inc.) and the creation and perfection of the Liens created under the Security
Documents; (ii) pay all out-of-pocket costs and expenses of the Administrative
Agent, the Joint Lead Arrangers and each of the Lenders in connection with the
enforcement (including pursuant to the administration of any bankruptcy
proceeding relating to any Credit Party) or preservation of any rights under
this Agreement and the other Credit Documents and the documents and instruments
referred to therein (including, without limitation, the fees and disbursements
of counsel for the Administrative Agent, the Letter of Credit Issuer and for
each of the Lenders), including such out-of-pocket costs and expenses incurred
during any refinancing, work-out or restructuring (pursuant to any insolvency or
bankruptcy proceeding or otherwise) in respect of this Agreement, the Loans or
Letters of Credit; (iii) timely pay and hold each of the Lenders harmless from
and against, or at the option of the Administrative Agent timely reimburse it
for the payment of, any and all present and future stamp, court or documentary
taxes or any other excise or property taxes or charges and other similar taxes
with respect to the foregoing matters and save the Administrative Agent and each
of the Lenders and the Letter of Credit Issuer harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes; and (iv) indemnify the Administrative Agent, the Letter of Credit
Issuer and each Lender, and each of their respective officers, directors,
employees, representatives, agents, affiliates, trustees and investment advisors
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (x) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Letter of Credit
Issuer or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or any other transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (y) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real


- 97 -



--------------------------------------------------------------------------------





Property at any time owned, leased or operated by either of Holdings or any of
its Subsidiaries, the generation, storage, transportation, handling or disposal
of Hazardous Materials by Holdings or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Holdings or any of its Subsidiaries,
the non-compliance by Holdings or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against Holdings or any of its Subsidiaries
or any Real Property at any time owned, leased or operated by Holdings or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses (x) to the extent incurred by
reason of the gross negligence or willful misconduct of, or the breach in bad
faith of its commitments by, the Person to be indemnified or (y) to the extent
arising directly out of or resulting directly from claims of one or more Person
to be indemnified hereunder against another Person to be indemnified hereunder
(other than claims of a Person to be indemnified hereunder against the
Administrative Agent, the Letter of Credit Issuer, their Affiliates and their
respective officers, directors, employees, attorneys, agents and
representatives, in each case as finally determined by a court of competent
jurisdiction in a final and non-appealable decision). To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Letter of Credit Issuer or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
agrees to make the maximum contribution to the payment and satisfaction of each
of the indemnified liabilities which is permissible under applicable law.
Section 12.2    Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, the Administrative
Agent and each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by the Administrative Agent
or such Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of any Credit Party against and on account of the Obligations and
liabilities of such Credit Party then due and payable to the Administrative
Agent or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations of such
Credit Party purchased by such Lender pursuant to Section 12.6(b), and all other
claims of any nature or description then due and payable arising out of or
connected with this Agreement or any other Credit Document, irrespective of
whether or not the Administrative Agent or such Lender shall have made any
demand hereunder and although said deposits or Indebtedness owing by the
Administrative Agent or such Lender, or any of them, shall be contingent or
unmatured.
Section 12.3    Notices.
(a)    Written Notices.
(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone or by electronic transmission in accordance
with subsection (b) of this Section 12.3, all notices and other communications
to any party herein to be effective shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows


- 98 -



--------------------------------------------------------------------------------





(provided, that notices and other communications by any Lender to the
Administrative Agent will be effective if made in writing and delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile, to the Administrative Agent at the address set forth below with the
asterisk notations (**) so long as the copies provided for below (i.e., those
for informational purposes) are provided to such Persons by electronic
transmission (including by e-mail to the e-mail addresses provided immediately
below):
To the Borrower:    Cargo Aircraft Management, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attention: Quint O. Turner
Chief Financial Officer
Facsimile Number: (937) 382-2452
Email: quint.turner@atsginc.com


To Holdings:    Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attention: Quint O. Turner
Chief Financial Officer
Facsimile Number: (937) 382-2452
Email: quint.turner@atsginc.com


With a copy to (for
information purposes only):    Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attention: Joseph E. Roux
Director, Treasury
Facsimile Number: (937) 382-2452
Email: joe.roux@atsginc.com
    
and


Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attention: W. Joseph Payne, Esq.
Chief Legal Officer
Facsimile Number: (937) 382-2452
Email: joe.payne@atstinc.com


To the Administrative Agent**:    SunTrust Bank
3333 Peachtree Road N.E. / 8th Floor
Atlanta, Georgia 30326
Attention: Chris Hursey
Facsimile Number: (404) 439-7409
Email: chris.hursey@suntrust.com


- 99 -



--------------------------------------------------------------------------------







With a copy to (for
information purposes only):    SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile Number: (404) 495-2170
Email: agency.services@suntrust.com


    
and


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rick D. Blumen, Esq.
Facsimile Number: (404) 253-8366
Email: rick.blumen@alston.com


To the Letter of Credit Issuer:    SunTrust Bank
245 Peachtree Center Ave., 17th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept. / Mary Psaila
Facsimile Number: (404) 658-4856
Email: mary.psaila@suntrust.com


To the Swingline Lender:    SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile Number: (404) 495-2170
Email: agency.services@suntrust.com
To any other Lender:
the address set forth in the administrative questionnaire or the Assignment and
Acceptance executed by such Lender

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by facsimile, upon transmittal in legible form
by facsimile machine (except that, if not given during normal business hours for
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient) or, if mailed, upon the third Business Day
after the date deposited into the mail or, if delivered by hand, upon delivery;
provided that notices delivered to the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender shall not be effective until actually
received by such Person at its address specified in this Section.


- 100 -



--------------------------------------------------------------------------------





(ii)    Any agreement of the Administrative Agent, the Letter of Credit Issuer
or any Lender herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower. The
Administrative Agent, the Letter of Credit Issuer and each Lender shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent, the
Letter of Credit Issuer and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent, the Letter of Credit Issuer or any Lender in reliance upon
such telephonic or facsimile notice. The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent, the Letter of Credit
Issuer or any Lender to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent, the Letter of
Credit Issuer or any Lender of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Letter of Credit Issuer and
such Lender to be contained in any such telephonic or facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders and the Letter of Credit
Issuer hereunder may be delivered or furnished by electronic communication
(including by e-mail to the e-mail addresses provided in subsection (a) of this
Section 12.3 and Internet or intranet websites) pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender or the Letter of Credit Issuer pursuant to Section 2 or
Section 3 unless such Lender, the Letter of Credit Issuer, as applicable, and
the Administrative Agent have agreed to receive notices under any Section
thereof by electronic communication and have agreed to the procedures governing
such communications. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (x) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor; provided that for both
clauses (x) and (y) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.


- 101 -



--------------------------------------------------------------------------------





(iii)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Letter of
Credit Issuer and the other Lenders by posting the Communications on Debt
Domain, Intralinks, SyndTrak, ClearPar or a substantially similar Electronic
System.
(iv)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender, the Letter of
Credit Issuer or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Letter of Credit Issuer by means of electronic communications
pursuant to this Section, including through an Electronic System.
Section 12.4    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(d)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.


- 102 -



--------------------------------------------------------------------------------





(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of
such Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in Section 12.4(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$1,000,000 with respect to Term Loans and $5,000,000 with respect to Revolving
Loans and in minimum increments of $1,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this Section
12.4(b)(ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations on a non-pro rata basis as between its Revolving
Commitment and/or Revolving Loans, on the one hand, and any Term Loans, on the
other the hand.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.4(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and
(C)    the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.
(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an administrative questionnaire


- 103 -



--------------------------------------------------------------------------------





unless the assignee is already a Lender and (D) the documents required under
Section 5.4(g).
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to any Disqualified Institution so long as the list of
Disqualified Institutions prepared and provided to the Administrative Agent has
been made available to all Lenders.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Letter of Credit Issuer, the Swingline Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.19, 5.4 and 12.1 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes


- 104 -



--------------------------------------------------------------------------------





of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. If the consent of
the Borrower to an assignment is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Letter of Credit
Issuer, sell participations to any Person (other than a natural person, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or any Disqualified
Institutions so long as the list of Disqualified Institutions prepared and
provided to the Administrative Agent has been made available to all Lenders)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or Letter of Credit Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder; (iii)
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or Letter of Credit Disbursement or any fees hereunder or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment; (iv) change Section 12.6 in a manner
that would alter the pro rata sharing of payments required thereby; (v) change
any of the provisions of Section 12.12 or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
which are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the Guarantors, or limit the liability of such Guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any)


- 105 -



--------------------------------------------------------------------------------





securing any of the Obligations. Subject to subsection (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.19, and 5.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) shall be subject to the requirements of
Sections 2.11, 2.19, and 5.4 , including the requirements of Section 5.4(g) (it
being understood that the documentation required under Section 5.4(g) shall be
delivered by the Participant to the participating Lender) and (B) agrees to be
subject to the provisions of Sections 2.12 and 2.13 as if it were an assignee
under subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.2 as though it
were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Borrower and the Administrative
Agent shall have inspection rights to such Participant Register (upon reasonable
prior notice to the applicable Lender) solely for purposes of demonstrating that
such Loans or other obligations under the Credit Documents are in “registered
form” for purposes of the Code. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Sections 2.19 and 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent, for this purpose, shall be in the sole
discretion of the Borrower). A Participant shall not be entitled to the benefits
of Section 5.4 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Sections 5.4(e) and 5.4(g) as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    The parties to this Agreement hereby acknowledge and agree that the
Administrative Agent shall be deemed not to have any duty or responsibility and
not to incur any liabilities as a result of a breach of this Section 12.4 by any
Lender with respect to the making or granting of any assignment or participation
to a Disqualified Institution, nor shall the Administrative Agent have any duty,
responsibility or liability to monitor or enforce assignments, participations or
other actions in respect of Disqualified Institutions or otherwise take (or omit
to take) any action with respect thereto. The Borrower shall, after the Closing
Date, prepare a list of Disqualified Institutions (and the Borrower will update
such list from time to time to add or subtract Disqualified Institutions from
such list) and, in each case, will promptly provide such list to the
Administrative Agent with instructions to the Administrative Agent to provide a
copy of such list (with a reference to this Section 12.4(h) included


- 106 -



--------------------------------------------------------------------------------





in such instructions to the Administrative Agent) to the Lenders. Upon receipt
of each such list and such instruction from the Borrower, the Administrative
Agent will promptly provide each such list to the Lenders. Upon the request of
any Lender to the Administrative Agent, the Administrative Agent will (and the
Borrower hereby authorizes the Administrative Agent to) provide then current
list of Disqualified Institutions to any Lender and/or potential assignee.
Section 12.5    No Waiver; Remedies Cumulative.  No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand.
Section 12.6    Payments Pro Rata.  (a)  Subject to Section 4.2 and Section 5.1
hereof, the Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party described in clause (a) of the definition of the term
“Obligations”, it shall distribute such payment to the Lenders based upon their
Pro Rata Shares, if any, of the Obligations with respect to which such payment
was received. If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and Fees then due hereunder, such funds shall be applied
as follows: first, to all Fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Credit Documents; second, to
all reimbursable expenses of the Lenders and all Fees and reimbursable expenses
of the Letter of Credit Issuer then due and payable pursuant to any of the
Credit Documents, pro rata to the Lenders and the Letter of Credit Issuer based
on their respective pro rata shares of such Fees and expenses; third, to all
interest and Fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and Fees; and fourth, to
all principal of the Loans and Reimbursement Obligations then due and payable
hereunder, pro rata to the parties entitled thereto based on their respective
pro rata shares of such principal and Reimbursement Obligations.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in Letter of Credit Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and Fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Term Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Credit Exposure and Term
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and


- 107 -



--------------------------------------------------------------------------------





(ii) the provisions of this subsection shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Exposure or Term Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this subsection shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
Section 12.7    Calculations; Computations. The financial statements to be
furnished to the Administrative Agent and the Lenders pursuant hereto shall be
made and prepared in accordance with GAAP as in effect from time to time during
the periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by Holdings or the Borrower to the Administrative Agent).
Any changes in GAAP after the Closing Date, as applied in the preparation of
such financial statements, or changes in the presentation of such financial
statements that are mandated or otherwise required by a Governmental Authority,
will be incorporated in such calculations, computations and presentation unless
Holdings, by written notice to the Administrative Agent, or the Administrative
Agent or the Required Lenders, by written notice to Holdings, objects to the
inclusion of such changes in GAAP or presentation, whereupon such changes in
GAAP or presentation shall be excluded from calculations and computations
hereunder until such time as the parties hereto have amended this Agreement to
reflect appropriately the effect of such change in GAAP or presentation, and, in
any event, Holdings shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or presentation. Interest and Fees shall be calculated on
the basis of a 360-day year for the actual days elapsed. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change in the Base Rate is announced or such
change in the Eurocurrency Reserve Requirements becomes effective, as the case
may be. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification of the
Financial Accounting Standards Board Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value”, as defined therein.
Section 12.8    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the Federal District Court of the
Southern District of New York, and of any state court of the State of New York
located in the Borough of Manhattan and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document or the transactions contemplated hereby or thereby, or for
recognition or


- 108 -



--------------------------------------------------------------------------------





enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or , to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other
Credit Document shall affect any right that the Administrative Agent, the Letter
of Credit Issuer or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against
Holdings or the Borrower or their properties in the courts of any jurisdiction.
With respect to the choice of law provided for in this paragraph, the parties
hereto expressly acknowledge that, given the large number of state jurisdictions
which have relationships to one or more of the parties or to the transactions in
question, thoughtful negotiations were had in respect to that issue and the
parties ultimately selected the State of New York for a number of reasons,
including that (i) the State of New York had direct relationships to certain of
the parties and the related transactions (e.g., the transactional documents
initially were being delivered by the Borrower and the Guarantors to the
Administrative Agent’s counsel in the State of New York, and the Administrative
Agent’s counsel and certain of the Lenders maintain places of business in the
State of New York) and (ii) the parties and their respective counsel uniformly
were comfortable with the law of the State of New York based upon their prior
experiences which involved application of that law in similarly sophisticated
commercial transactions. In that regard, the parties hereto further expressly
acknowledge and agree that a reasonable basis existed for their selection of the
choice of law arrangement provided for in this paragraph.
(b)    Each party hereto hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.
(c)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 12.3. Nothing in this
Agreement or in any other Credit Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
(d)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 12.9    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including by means of facsimile, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Administrative Agent.
Section 12.10    Effectiveness.  This Agreement shall become effective on the
date (the “Closing Date”) on which (a) Holdings, the Borrower, the
Administrative Agent and each of the Lenders shall have signed a copy hereof
(whether the same or different copies) and shall have delivered the same


- 109 -



--------------------------------------------------------------------------------





to the Administrative Agent or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or facsimile
transmission notice (actually received) at such office that the same has been
signed and mailed to it and (b) each of the conditions precedent set forth in
Section 6.1 shall have been satisfied.
Section 12.11    Headings.  The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.
Section 12.12    Amendment or Waiver.  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by each applicable Credit Party and the Required Lenders,
provided that no such change, waiver, discharge or termination shall:
(i)    waive any Term Loan Scheduled Repayment, defer any Term Loan Scheduled
Repayment or extend the Term Facility Final Maturity Date or the Revolving
Facility Final Maturity Date or the date for any scheduled payment of principal
(it being understood that any waiver of the application of any prepayment of, or
the method of application of any prepayment to the amortization of, the Loans
shall not constitute a waiver of any such Term Loan Scheduled Repayment or any
such extension), or reduce the rate or extend the time of payment of any
interest (except (x) as a result of waiving the applicability of any
post-default increase in interest rates and (y) that any amendment or
modification of defined terms used in the definition of “Total Leverage Ratio”
shall not constitute a reduction in interest rate for purposes of this clause
(i)) or Fees payable hereunder, or forgive or reduce the principal of any
amounts payable hereunder or under any other Credit Documents, or increase the
Commitment of any Lender over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Revolving Commitment shall not constitute a change in the
terms of any Commitment of any Lender), in each case without the written consent
of each Lender (other than a Defaulting Lender) directly affected thereby;
provided that no increase of the Commitment of any Defaulting Lender will be
effective without the consent of such Defaulting Lender;
(ii)    release or subordinate all or any material portion of the Collateral
(other than in connection with the sale of such Collateral to the extent
permitted herein) or release all or substantially all of the Guarantors from
their respective Guaranties (in each case except as expressly provided in the
Credit Documents) without the written consent of each Lender (other than a
Defaulting Lender) directly affected thereby;
(iii)    amend, modify or waive any provision of this Section 12.12 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder without the written consent of each Lender (other than a
Defaulting Lender) directly affected thereby;
(iv)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders without the written consent of each Lender (other than a
Defaulting Lender) directly affected thereby;


- 110 -



--------------------------------------------------------------------------------





(v)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement without the written consent of each
Lender (other than a Defaulting Lender) directly affected thereby;
(vi)    alter any allocation of mandatory prepayments under Section 5.2 between
the Term Loans or the Revolving Facility without the written consent of a
majority in interest of the Lenders of the Term Loans or the Revolving Facility,
as the case may be, adversely affected thereby (provided that, with the written
consent of the Required Lenders, mandatory prepayments under clauses (iii), (iv)
and (v) of Section 5.2 may be reduced or eliminated);
(vii)    change Section 5.3 or Section 12.6, or change Section 6.5 of the
Guarantee and Collateral Agreement, in each case, in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
(viii)    change Section 12.4(b) in a manner that would place additional
restrictions on a Lender’s ability to assign its Commitments or Loans without
the written consent of each Lender directly affected thereby;
(ix)    amend, modify or waive any provision of Section 2.14(f) or Section 11
without the written consent of the Letter of Credit Issuer or the Administrative
Agent, respectively; or
(x)    amend Section 2.9(a) to permit Interest Periods of greater than six
months without the unanimous written consent of the Lenders under the applicable
Facility.
In addition, (i) no amendment, waiver or consent shall, unless in writing and
signed by the Letter of Credit Issuer in addition to the Lenders required above,
affect the rights or duties of the Letter of Credit Issuer under this Agreement
or any Letter of Credit Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement; and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Credit Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Credit Documents, and any Default or Event of Default waived in accordance
with the terms of this Agreement shall be deemed to be cured and not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
Notwithstanding anything to the contrary herein or otherwise, (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender


- 111 -



--------------------------------------------------------------------------------





hereunder may not be permanently reduced, without the consent of such Lender
(other than reductions in fees and interest in which such reduction does not
disproportionately affect such Lender) and (ii) the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Credit
Document to cure any ambiguity, omission, mistake, defect or inconsistency.
Notwithstanding the foregoing, this Agreement, including this Section 12.12, and
the other Credit Documents may be amended (or amended and restated) pursuant to
Section 2.14(a) in order to add new Term Loans and Additional Revolving
Commitments to this Agreement and (a) to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the Incremental Lenders who have made new Term Loans pursuant to Section
2.14(a) to share ratably with the Term Facility in prepayments pursuant to
Section 5.1 and Section 5.2) and the other Credit Documents with the Term Loans
and Total Revolving Extensions of Credit and the accrued interest and fees in
respect thereof, (b) to include appropriately the Lenders holding such credit
facility in any determination of the Required Lenders and (c) to amend other
provision of the Credit Documents so that the Lenders that made new Term Loans
or that made Additional Revolving Commitments are appropriately incorporated
(including this Section 12.12).
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders (or new lenders) providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing or modification of all outstanding Term
Loans (“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus the amount of any Incremental Commitments, (b)
the Applicable Margin for such Replacement Term Loans shall not be higher than
the Applicable Margin for such Refinanced Term Loans, (c) the weighted average
life to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be agreed upon by the Borrower and the Administrative Agent.
Section 12.13    Survival.  All indemnities set forth herein including, without
limitation, in Section 2.11, Section 3, Section 5.4, Section 11.7, Section 11.10
or Section 12.1 shall survive the execution and delivery of this Agreement and
the making and repayment or assignment of the Loans.
Section 12.14    Domicile of Loans.  Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender; provided that the Borrower shall not be responsible for costs
resulting from such transfer (other than a transfer pursuant to Section 2.12 and
any transfer required by applicable law) to the extent not otherwise applicable
to such Lender prior to such transfer.
Section 12.15    USA Patriot Act. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies Holdings and the Borrower,
which information includes the name and address of Holdings and the Borrower and
other information that will allow such Lender to identify Holdings the Borrower
in accordance with the Act.


- 112 -



--------------------------------------------------------------------------------





Section 12.16    Confidentiality.   Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it
hereunder with respect to any Credit Party pursuant to this Agreement that is
designated by such Credit Party as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or, subject to an
agreement to comply with the provisions of this Section, any Lender Affiliate,
(b) subject to an agreement to comply with the provisions of this Section, to
any assignee or participant or prospective assignee or participant or any actual
or prospective direct or indirect counterparty to any Hedging Transaction (or
any professional advisor to such counterparty), (c) on a need-to-know basis, to
its employees involved in the administration of this Agreement or any other
Credit Document, directors, agents, attorneys, accountants, consultants and
other professional advisors or those of any of its Affiliates (each of whom
shall be instructed to hold the same in confidence), (d) upon the request or
demand of any Governmental Authority having supervisory authority over such
Lender, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) that has been publicly disclosed other than in breach of this Agreement,
(g) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (h) in connection with the exercise of any
remedy hereunder or under any other Credit Document, (i) with the consent of the
Borrower or (j) that becomes available to the Administrative Agent or any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or any of its Subsidiaries.
Section 12.17    Release of Liens and Guarantees.  In the event that the
Borrower or any Subsidiary conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any of the Capital Stock, assets or
property of the Borrower or any of its Subsidiaries in a transaction expressly
permitted by this Agreement or any other Credit Document, the Administrative
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense to release any Liens
created by any Credit Document in respect of such Capital Stock, assets,
property, including the release and satisfaction of record or partial release of
record of any mortgage or deed of trust granted in connection herewith, and, in
the case of a disposition of all or substantially all the Capital Stock or
assets of any Subsidiary Guarantor, terminate such Subsidiary Guarantor’s
obligations under the Guarantee and Collateral Agreement and release all Liens
on the assets of such Subsidiary Guarantor. In addition, the Administrative
Agent agrees to take such actions as are reasonably requested by the Borrower
and at the Borrower’s expense to terminate the Liens and security interests
created by the Credit Documents when all the Obligations are paid in full and
all Letters of Credit and Commitments are terminated.
Section 12.18    Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
Section 12.19    Acknowledgments. Holdings and the Borrower hereby acknowledge
that:


- 113 -



--------------------------------------------------------------------------------





(i)    no amendment, modification or waiver of any provision of Section 2.14(f)
or Section 11 shall be or become effective without the written consent of the
Letter of Credit Issuer or the Administrative Agent, respectively; or
(ii)    they have been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents; or
(iii)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(iv)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
(b)    The parties hereto acknowledge and agree that the each of the “Joint Lead
Arrangers”, the “Syndication Agents” and the “Documentation Agents” (in their
respective capacities as such) shall have no obligations, duties or liabilities
under this Agreement or the other Credit Documents.
Section 12.20    Interest Rate Limitation. Notwithstanding any terms or
provisions contained herein or any of the other Credit Documents, in no event or
contingency shall the aggregate amount of Interest (as defined below) contracted
for, reserved, charged, collected, taken or received by any Lender pursuant to
or in connection with the terms of any of the Credit Documents exceed the
maximum amount permissible (the “Maximum Rate”) under the Usury Laws. No
agreements, conditions, provisions or stipulations contained in any of the
Credit Documents or the exercise by any Lender or the Administrative Agent of
the rights to accelerate the payment or the maturity of all or any portion of
the Obligations, or the exercise of any option whatsoever contained in any of
the Credit Documents, or the prepayment by the Borrower of any of the
Obligations, or the occurrence of any contingency whatsoever, shall entitle any
Lender to charge, collect or receive Interest in excess of the Maximum Rate and
in no event shall the Borrower be obligated to pay Interest exceeding the
Maximum Rate. All agreements, conditions or stipulations, if any, which may in
any event or contingency operate to bind, obligate or compel the Borrower to pay
Interest exceeding the Maximum Rate shall be without binding force or effect, at
law or in equity, but only to the extent of the excess of Interest over such
Maximum Rate. If any Interest is contracted for, charged, collected, taken or
received in excess of the Maximum Rate (“Excess”), the Borrower acknowledges and
agrees that any such obligation, charge, collection or receipt shall be the
result of a bona fide error, and such Excess, to the extent received, shall be
applied first to reduce the principal amount of the Obligations and the balance,
if any, returned to the Borrower; it being the intent of the parties hereto not
to enter into a usurious or otherwise illegal relationship. All monies paid to
any Lender under any of the Credit Documents, whether at maturity or by
prepayment, shall be subject to rebate of unearned interest as and to the extent
required by the Usury Laws. By the execution of this Agreement, the Borrower
covenants and agrees that (i) the credit or return of any Excess shall
constitute the acceptance by the Borrower of such Excess, and (ii) the Borrower
shall not seek or pursue any other remedy, legal or equitable, against any
Lender, based in


- 114 -



--------------------------------------------------------------------------------





whole or in part upon contracting for, charging, collecting or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged, collected or received by any
Lender, all Interest at any time contracted for, charged, collected or received
from the Borrower in connection with any of the Credit Documents shall, to the
extent permitted by the Usury Laws, be amortized, prorated, allocated and spread
in equal parts throughout the full term of the Obligations. The Borrower and
each Lender shall, to the maximum extent permitted under the Usury Laws,
(i) characterize any non-principal payment as an expense rather than as Interest
and (ii) exclude voluntary prepayments and the effects thereof. The provisions
of this Section shall be deemed to be incorporated into every Credit Document
(whether or not any provision of this Section is referred to therein). For
purposes hereof, the term “Interest” shall mean any and all interest, fees,
premiums and other charges for the use of money or the extension of credit and
shall include any “interest” (or any amount or sum deemed to be “interest”)
under and as defined in the Usury Laws; and the term “Usury Laws” shall mean any
applicable laws, statutes, rules, regulations or ordinances limiting, governing
or otherwise regulating the rate or amount of Interest or the manner which
Interest may be calculated, charged, collected, paid, contracted for or
disclosed.
Section 12.21    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
Section 12.22    No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Joint Lead Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Joint Lead Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Lender or Joint Lead
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, each Lender and each Joint Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender or Joint Lead Arrangers has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender or any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 12.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement


- 115 -



--------------------------------------------------------------------------------





or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Credit Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

For purposes of this Agreement:
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time


- 116 -



--------------------------------------------------------------------------------





under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.
[Signatures on Following Page]




- 117 -



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
 
CARGO AIRCRAFT MANAGEMENT, INC.
 
 
 
By:    /s/ W. Joseph Payne         
 
      Name: W. Joseph Payne
 
      Title: Vice President
 
 
 
 
 
AIR TRANSPORT SERVICES GROUP, INC.
 
 
 
 
 
By:    /s/ Joseph C. Hete         
 
      Name: Joseph C. Hete
 
      Title: President & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
SUNTRUST BANK, as Administrative Agent and as a Lender
 
 
 
 
 
 
 
By:   /s/ Chris Hursey            
 
      Name: Chris Hursey
 
      Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:   /s/ Josó Mazasiegos         
 
      Name: Josó Mazasiegos
 
      Title: Managing Director
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------









 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:   /s/ John B. Middelberg         
 
      Name: John B. Middelberg
 
      Title: Executive Director
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:   /s/ Jess Mullins            
 
      Name: Jess Mullines
 
      Title: AVP
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:   /s/ Brad Russell         
 
      Name: Brad Russell
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------





 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By:   /s/ Brent Walser         
 
      Name: Brent Walser
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
By:   /s/ Jeffrey W. Powell         
 
      Name: Jeffrey W. Powell
 
      Title: Sr. Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By:   /s/ Peter J. Hallan         
 
      Name: Peter J. Hallan
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
THE PRIVATEBANK AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By:   Dennis J. Harder         
 
      Name: Dennis J. Harder
 
      Title: Managing Director
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
UNION BANK & TRUST, as a Lender
 
 
 
 
 
 
 
By:   /s/ deK Bowen            
 
      Name: deK Bowen
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
ATLANTIC CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By:   /s/ Preston McDonald         
 
      Name: Preston McDonald
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]


LEGAL02/36314436v8

--------------------------------------------------------------------------------







 
TRISTATE CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By:   Ellen Frank            
 
      Name: Ellen Frank
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]






LEGAL02/36314436v8

--------------------------------------------------------------------------------








Annex 1.1A


Institution
Revolving Commitment
Principal Amount of Term Loan Outstanding on Closing Date


SunTrust Bank


$65,808,391.68




$16,320,035.92


Regions Bank


$62,814,885.69




$15,508,784.58


JPMorgan Chase Bank, N.A.


$60,828,518.08




$15,016,655.48


Bank of America, N.A.


$51,739,394.62




$10,391,907.50


PNC Bank, N.A.


$44,747,048.08




$9,489,440.66


Branch Banking and Trust Company


$31,311,876.54




$5,079,516.13


Compass Bank


$27,295,032.77




$4,800,501.95


The Northern Trust Company


$24,497,856.54




$5,061,061.32


The PrivateBank and Trust Company


$19,107,260.00




$5,266,655.48


Union Bank & Trust


$19,557,918.00




$4,000,441.04


Atlantic Capital Bank, N.A.


$10,281,818.00




$3,574,999.94


TriState Capital Bank


$7,010,000.00




$2,990,000.00


Total


$425,000,000.00




$97,500,000.00







LEGAL02/36314436v8